Exhibit 10.1

SECOND AMENDED AND RESTATED

BUSINESS LOAN AND SECURITY AGREEMENT

dated as of February 20, 2008

by and among

ICF INTERNATIONAL, INC.,

ICF CONSULTING GROUP, INC. and other

“Borrower” parties hereto from time to time, as Borrowers,

CITIZENS BANK OF PENNSYLVANIA,

and certain other “Lender” parties hereto from time to time, as Lenders,

CITIZENS BANK OF PENNSYLVANIA,

as Administrative Agent

BANK OF AMERICA, N.A.

as Syndication Agent

CITIBANK, N.A. and SUNTRUST BANK

as Documentation Agents

and

RBS SECURITIES CORPORATION d/b/a RBS GREENWICH CAPITAL,

as Lead Arranger and Book Running Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

CERTAIN DEFINITIONS

   1

INTERPRETIVE PROVISIONS

   14 ARTICLE 1   COMMITMENT    15   Section 1.1     Maximum Loan Amount    15  
Section 1.2     Use of Proceeds    15   Section 1.3     Intentionally Omitted   
15   Section 1.4     Advances    15   Section 1.5     Additional Mandatory
Payments; Reduction of Commitment    17   Section 1.6     Field Audits    17  
Section 1.7     Certain Fees    17   Section 1.8     Increases to the Revolving
Facility Commitment Amount    18   Section 1.9     Appointment of the Primary
Operating Company    19   Section 1.10     Joinder of New Subsidiaries and
Affiliates; Release of Certain Borrowers    19 ARTICLE 2   LETTERS OF CREDIT   
20   Section 2.1     Issuance    20   Section 2.2     Amounts Advanced Pursuant
to Letters of Credit    20   Section 2.3     Letter of Credit Fees    20
ARTICLE 3   SECURITY    21   Section 3.1     Security Generally    21  
Section 3.2     No Preference or Priority    22 ARTICLE 4   CONDITIONS TO THE
LENDERS’ OBLIGATIONS    22   Section 4.1     Compliance with Law and Agreements;
Third Party Consents    22   Section 4.2     Financial Condition    22  
Section 4.3     Litigation/Bankruptcy    22   Section 4.4     Opinion of Counsel
   23   Section 4.5     No Default    23   Section 4.6     Documentation    23  
Section 4.7     Restatement Costs and Expenses    23   Section 4.8    
Restatement Matters    23   Section 4.9     Security Interests    24  
Section 4.10     Insurance    24   Section 4.11     Due Diligence/Syndication   
24   Section 4.12     Other Deliveries    24 ARTICLE 5   REPRESENTATIONS AND
WARRANTIES    24   Section 5.1     Existence and Qualification    24  
Section 5.2     Authority; Noncontravention    24   Section 5.3     Financial
Position    24   Section 5.4     Payment of Taxes    25   Section 5.5    
Accuracy of Submitted Information; Omissions    25   Section 5.6     Government
Contracts/Government Subcontracts    25   Section 5.7     No Defaults or
Liabilities    25   Section 5.8     No Violations of Law    25   Section 5.9    
Litigation and Proceedings    25   Section 5.10     Security Interest in the
Collateral    26   Section 5.11     Principal Place of Business; Location of
Books and Records    26   Section 5.12     Fiscal Year    26   Section 5.13    
Pension Plans    26   Section 5.14     O.S.H.A., ADA and Environmental
Compliance    27   Section 5.15     Intellectual Property    27   Section 5.16  
  Existing or Pending Defaults; Material Contracts    28   Section 5.17    
Leases and Real Property    28   Section 5.18     Labor Relations    28  
Section 5.19     Assignment of Contracts    28



--------------------------------------------------------------------------------

 

Section 5.20

    Contribution Agreement    28  

Section 5.21

    Registered Names    28  

Section 5.22

    Ownership of the Borrowers    28  

Section 5.23

    Solvency    28  

Section 5.24

    Foreign Assets Control Regulations, Etc.    29  

Section 5.25

    Federal Reserve Regulations    29  

Section 5.26

    Commercial Tort Claims    29  

Section 5.27

    Letter of Credit Rights    29  

Section 5.28

    Survival of Representations and Warranties    29

ARTICLE 6

  AFFIRMATIVE COVENANTS OF THE BORROWERS    29  

Section 6.1

    Payment of Loan Obligations    29  

Section 6.2

    Payment of Taxes    29  

Section 6.3

    Delivery of Financial and Other Statements    29  

Section 6.4

    Maintenance of Records; Review by the Administrative Agent    30  

Section 6.5

    Maintenance of Insurance Coverage    30  

Section 6.6

    Maintenance of Property/Collateral; Performance of Contracts    31  

Section 6.7

    Maintenance of Existence    31  

Section 6.8

    Maintenance of Certain Deposit Accounts with the Administrative Agent    31
 

Section 6.9

    Maintenance of Management    31  

Section 6.10

    Disclosure of Defaults, Etc.    31  

Section 6.11

    Security Perfection; Assignment of Claims Act; Payment of Costs    32  

Section 6.12

    Defense of Title to Collateral    32  

Section 6.13

    Compliance with Law    32  

Section 6.14

    Other Collateral Covenants    33  

Section 6.15

    Financial Covenants of the Borrowers    34  

Section 6.16

    Intentionally Omitted    34  

Section 6.17

    Landlord Waivers; Subordination    34  

Section 6.18

    Substitute Notes    34

ARTICLE 7

  NEGATIVE COVENANTS OF THE BORROWERS    34  

Section 7.1

    Change of Control; Disposition of Assets; Merger    34  

Section 7.2

    Margin Stocks    36  

Section 7.3

    Change of Operations    36  

Section 7.4

    Judgments; Attachments    36  

Section 7.5

    Further Assignments; Performance and Modification of Contracts; etc.    36  

Section 7.6

    Affect Rights of the Administrative Agent or Lenders    37  

Section 7.7

    Indebtedness; Granting of Security Interests    37  

Section 7.8

    Dividends; Loans; Advances; Investments and Similar Events    37  

Section 7.9

    Lease Obligations    39  

Section 7.11

    Lockbox Deposits    39  

Section 7.12

    Sale and Leaseback Transactions; Other Agreements    39  

Section 7.14

    Anti-Terrorism Laws    39  

Section 7.16

    Capital Expenditures    39

ARTICLE 8

  COLLATERAL ACCOUNT    39

ARTICLE 9

  DEFAULT AND REMEDIES    40  

Section 9.1

    Events of Default    40  

Section 9.2

    Remedies    42

ARTICLE 10

  THE ADMINISTRATIVE AGENT; AGENCY    43  

Section 10.1

    Appointment    43  

Section 10.2

    General Nature of Administrative Agent’s Duties    43  

Section 10.3

    Exercise of Powers    44  

Section 10.4

    General Exculpatory Provisions    44  

Section 10.5

    Administration by the Administrative Agent    45  

Section 10.6

    Lenders Not Relying on the Administrative Agent or Other Lenders    45  

Section 10.7

    Indemnification    46  

Section 10.8

    Administrative Agent in its Individual Capacity; Administrative Agent’s
Commitment    46

 

ii



--------------------------------------------------------------------------------

  Section 10.9     Holders of Notes    46   Section 10.10     Successor
Administrative Agent    46   Section 10.11     Additional Agents    47  
Section 10.12     Calculations    47   Section 10.13     Funding by the
Administrative Agent    47   Section 10.14     Benefit of Article    49  
Section 10.15     Field Audits and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information    49 ARTICLE 11   CERTAIN
ADDITIONAL RIGHTS AND    50   Section 11.1     Power of Attorney    50   Section
11.2     Lockbox    50   Section 11.3     Other Agreements    51 ARTICLE 12  
MISCELLANEOUS    51   Section 12.1     Remedies Cumulative    51   Section 12.2
    Waiver    51   Section 12.3     Notices    51   Section 12.4     Entire
Agreement    53   Section 12.5     Relationship of the Parties    53   Section
12.6     Waiver of Jury Trial and Certain Damages    53   Section 12.7    
Submission to Jurisdiction; Service of Process; Venue    53   Section 12.8    
Changes in Capital Requirements    54   Section 12.9     Other Agents,
Arrangers, Managers    54   Section 12.10     Modification and Waiver    54  
Section 12.11     Transferability    54   Section 12.12     Governing Law;
Binding Effect    56   Section 12.13     Gender; Number    56   Section 12.14  
  Joint and Several Liability    56   Section 12.15     Materiality    56  
Section 12.16     Reliance on the Administrative Agent    56   Section 12.17    
The Patriot Act    56   Section 12.18     Counterparts    56   Section 12.19    
Taxes    56

 

iii



--------------------------------------------------------------------------------

EXHIBITS

Exhibit 1    Request for Advance and Certification Exhibit 1(a)    Request for
Swing Line Loan Advance Exhibit 2    LIBOR Election Form and Certification
Exhibit 3    LIBOR Interest Election Procedure and Requirements Exhibit 4   
[Intentionally Omitted] Exhibit 5    Quarterly Covenant Compliance/Non-Default
Certificate Exhibit 6    Form of Joinder Agreement Exhibit 7    Pricing Grid
Exhibit 8    Form of Assignment and Acceptance Agreement Exhibit 9    Joinder
Waivers & Foreign Borrower Exclusion Requirements and Procedures Exhibit 10   
Incremental Revolving Facility Assumption Agreement Exhibit 11    Authorization
SCHEDULES    Schedule A    Borrowers Schedule A-1    Foreign Borrowers Schedule
B    Permitted Foreign Bank Accounts Schedule 1    Lender
Commitments/Percentages Schedule 2    Principal Places of Business/Books and
Records Location(s) Schedule 5.2    Conflicts Schedule 5.3    Financial
Statements Schedule 5.6(a)    Default under Government Contracts Schedule 5.6(b)
   Government Contracts Constituting Material Contracts Schedule 5.9   
Litigation and Proceedings Schedule 5.11    Primary U.S. Business Locations
Schedule 5.13(a)    Under Funded Pension Plans Schedule 5.13(b)    Non-Exempt
ERISA Transactions Schedule 5.13(c)    Terminated Pension Plans
Schedule 5.15 (a)    Intellectual Property Schedule 5.15(b)    Intellectual
Property Royalty Payments Schedule 5.18    Labor Agreements Schedule 5.22(a)   
Borrower Ownership Schedule 5.22(b)    Minority Shareholders Schedule 5.26   
Commercial Tort Claims Schedule 5.27    Letter of Credit Rights Schedule 7.7(a)
   Existing Indebtedness Schedule 7.7(c)    Liens Securing Existing Indebtedness
Schedule 7.8(c)    Existing Loans, Advances and/or Investments (to
non-Borrowers)



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT is
executed as of February 20, 2008, and is by and among (i) CITIZENS BANK OF
PENNSYLVANIA, a Pennsylvania state chartered bank, acting in the capacity of
Lender, Swing Line Lender and as Administrative Agent for the Lenders;
(ii) certain other “Lender” parties to this Second Amended and Restated Business
Loan and Security Agreement from time to time; (iii) ICF INTERNATIONAL, INC., a
Delaware corporation, ICF CONSULTING GROUP, INC., a Delaware corporation and
certain other “Borrower” parties to this Second Amended and Restated Business
Loan and Security Agreement from time to time; and (iv) RBS SECURITIES
CORPORATION d/b/a RBS GREENWICH CAPITAL, as sole and exclusive lead arranger and
sole and exclusive book running manager.

W I T N E S S E T H   T H A T:

WHEREAS, pursuant to a certain Amended and Restated Business Loan and Security
Agreement dated as of October 5, 2005 (as heretofore amended, modified or
restated from time to time, the “Existing Loan Agreement”) by and among certain
of the Borrowers, the Administrative Agent and certain of the Lenders, certain
of the Borrowers obtained loans and certain other financial accommodations
(collectively, the “Existing Loan”) from certain of the Lenders in the original
aggregate maximum principal amount of Seventy-five Million and No/100 Dollars
($75,000,000.00); and

WHEREAS, pursuant to various modifications and amendments to the Existing Loan
Agreement, the Existing Loan was increased to an aggregate maximum principal
amount of One Hundred Twenty-five Million and No/100 Dollars ($125,000,000.00);
and

WHEREAS, the Borrowers, the Administrative Agent and the Lenders have agreed to
further increase the maximum principal amount of the Existing Loan from One
Hundred Twenty-five Million and No/100 Dollars ($125,000,000.00) to Two Hundred
Seventy-five Million and No/100 Dollars ($275,000,000.00), subject to further
increase (or reduction) as specified herein, and amend and restate the Existing
Loan Agreement, in its entirety, as hereinafter provided.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Ten Dollars ($10.00) and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree, represent and warrant as follows:

CERTAIN DEFINITIONS

For the purposes of this Second Amended and Restated Business Loan and Security
Agreement, the terms set forth below shall have the following definitions:

“Account Debtor” shall mean any Person who is indebted to one (1) or more of the
Borrowers for the payment of any Receivable.

“Accounts” shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing: (a) all
accounts receivable, other receivables, book debts and other forms of
obligations (including any such obligations that may be characterized as an
account or contract right under the UCC, but excluding forms of obligations
evidenced by Chattel Paper, or Instruments), (b) all rights in, to and under all
purchase orders or receipts for goods or services, (c) all rights to any goods
represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due for
property sold, leased, licensed, assigned or otherwise disposed of, for a policy
of insurance issued or to be issued, for a secondary obligation incurred or to
be incurred, for energy provided or to be provided, for the use or hire of a
vessel under a charter or other contract, arising out of the use of a credit
card or charge card, or for services rendered or to be rendered in connection
with any other transaction (whether or not yet earned by performance), (e) all
“health care insurance receivables”, as such term is defined in the UCC and
(f) all collateral security of any kind, given by any Person with respect to any
of the foregoing.



--------------------------------------------------------------------------------

“ADA” shall have the meaning attributed to such term in Section 5.14(a) of this
Agreement.

“Additional Equity Stock” shall mean the shares of either treasury stock or
newly issued preferred stock, common stock or other equity interests (including
options, warrants or rights to purchase) of any Borrower issued to any Person on
or after the Restatement Date.

“Additional Base Rate Interest Margin” shall have the meaning attributed to such
term in the Notes and in Exhibit 7 attached to this Agreement.

“Additional Libor Interest Margin” shall have the meaning attributed to such
term in the Notes and in Exhibit 7 attached to this Agreement.

“Administrative Agent” shall mean Citizens Bank or any of its affiliates, acting
in its capacity as agent for the Lenders, or any successor Agent appointed
pursuant to Section 10.10 of this Agreement.

“Administrative Agent’s Commitment” shall have the meaning attributed to such
term in Section 10.8(b) of this Agreement.

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or which owns, directly or indirectly, five percent (5%) or more of
the outstanding equity interests of any Person.

“Affirmative Covenant” shall mean any affirmative or similar covenant made by
the Borrowers set forth in this Agreement or in any other Loan Document.

“Agreement” or “Loan Agreement” shall mean this Second Amended and Restated
Business Loan and Security Agreement, together with the schedules and exhibits
attached hereto and any and all amendments or modifications of this Second
Amended and Restated Business Loan and Security Agreement or the schedules and
exhibits attached hereto.

“Annual Excess Cash Limitation” shall mean One Million and No/100 Dollars
($1,000,000.00).

“Applicable Interest Rate” shall mean, as applicable and as of any particular
date of determination, (i) the LIBOR Lending Rate, plus the applicable
Additional Libor Interest Margin, (ii) the Base Rate, plus the applicable
Additional Base Rate Interest Margin or (iii) the Swing Line Rate, plus the
applicable Additional Libor Interest Margin, as more particularly set forth in
the Notes.

“Applicable Laws” shall mean any and all federal, state or local laws,
ordinances, statutes, rules or regulations to which any Borrower or the property
of any Borrower is subject, whether domestic or international.

“Approved ESOP” shall have the meaning attributed to such term in Section 7.1(b)
of this Agreement.

“Approved ESPP” shall have the meaning attributed to such term in Section 7.1(b)
of this Agreement.

“Authorization” shall mean a written authorization in the form attached hereto
as Exhibit 11.

“Base Rate” shall mean the higher of the (i) Federal Funds Rate, plus one-half
of one percent (0.50%) or (ii) Prime Rate.

“Blocked Person” shall mean any Person described in Section 1 of the
Anti-Terrorism Order (Executive Order No. 13224).

“Board” shall mean the Board of Governors of the Federal Reserve System.

 

2



--------------------------------------------------------------------------------

“Borrower” and “Borrowers” shall mean, individually or collectively, as the
context may require, one or more of the following entities: the Parent Company,
the Primary Operating Company, the entities listed on Schedule A hereto, and
each other entity which, as of any date of determination, is a “Borrower” party
to this Agreement and the other Loan Documents.

“Business Day” shall mean (a) any day which is neither a Saturday or Sunday nor
a legal holiday or a day on which commercial banks are authorized or required to
be closed in the Commonwealth of Virginia or New York City; (b) when such term
is used to describe a day on which a borrowing, payment, prepaying, or repaying
is to be made in respect of any LIBOR Rate Loan, any day which is: (i) neither a
Saturday or Sunday nor a legal holiday on which commercial banks are authorized
or required to be closed in New York City; and (ii) a London Banking Day; and
(c) when such term is used to describe a day on which an interest rate
determination is to be made in respect of any LIBOR Rate Loan, any day which is
a London Banking Day.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Sections 9601 et seq.).

“Chattel Paper” shall have the meaning attributed to such term by the UCC, and
shall include “electronic chattel paper” and “tangible chattel paper”, as such
terms are defined in the UCC, whether now or hereafter existing.

“Citizens Bank” shall mean Citizens Bank of Pennsylvania, a Pennsylvania state
chartered bank, acting individually, together with its successors and assigns.

“Collateral” shall have the meaning attributed to such term in Section 3.1 of
this Agreement.

“Collateral Account” shall have the meaning attributed to such term in Article 8
of this Agreement.

“Commercial Contract” shall mean any written contract to which a Borrower is a
party (other than a Government Contract or Government Subcontract) which gives
rise or may give rise to Receivables.

“Commercial Tort Claims” shall have the meaning attributed to such term by the
UCC, and shall include any and all claims now existing or hereafter arising in
tort with respect to which (a) the claimant is an organization, or (b) the
claimant is an individual and the claim (i) arose in the course of the
claimant’s business or profession, and (ii) does not include damages arising out
of personal injury to or death of any individual.

“Commitment Amount” shall mean Two Hundred Seventy-five Million and No/100
Dollars ($275,000,000.00); provided, however, that for purposes of making any
calculation under this Agreement, the term “Commitment Amount” shall mean, as of
any date of determination, an amount equal to the sum of the Revolving
Commitment Amount, plus the aggregate amount of all Incremental Revolving
Facility Commitments established prior to and remaining in effect as of such
date of determination.

“Contribution Agreement” shall mean that certain Second Amended and Restated
Contribution Agreement of even date herewith, by and among the Borrowers, and
delivered by the Borrowers to the Administrative Agent prior to or
simultaneously with their execution and delivery of this Agreement or a Joinder
Agreement (as the case may be), together with any and all Administrative
Agent-approved amendments and modifications thereof.

“Deposit Accounts” shall have the meaning attributed to such term by the UCC,
and shall include any and all demand, time, savings, passbook or similar
account(s) from time to time established and maintained with a bank.

 

3



--------------------------------------------------------------------------------

“Documents” shall have the meaning attributed to such term by the UCC, and shall
include any and all documents of any type and nature, whether now or hereafter
existing.

“e-mail” shall have the meaning attributed to such term in Section 12.3 of this
Agreement.

“EBITDA” shall mean, with respect to the Borrowers for any period of
determination, the sum of net income, plus interest expense, plus federal, state
and local income taxes, plus depreciation expense, plus amortization expense,
plus any and all Administrative Agent-approved non-cash, non-recurring charges
against income, plus any and all non-cash charges related to stock and
stock-option compensation, minus any non-cash gain (to the extent included in
determining net income), and plus Administrative Agent-approved transaction
expenses incurred by any Borrower during such period, all as determined on a
consolidated basis in accordance with GAAP. Additionally, EBITDA shall be
adjusted on a pro forma basis, in a manner reasonably acceptable to the
Administrative Agent, to include, as of the first day of any applicable period,
any acquisitions and dispositions of assets permitted hereunder or pursuant
hereto, including, without limitation, adjustments reflecting any and all
non-recurring costs and extraordinary expenses of any such permitted
acquisitions and asset dispositions consummated during such period, calculated
on a basis consistent with GAAP and Regulations S-X of the SEC Act, or as
approved by the Administrative Agent.

“Eligible Assignee” shall mean any Lender, an Affiliate of any Lender, a Federal
Reserve Bank or any other “Qualified Institutional Buyer”, as such term is
defined under Rule 144(A), promulgated under the Securities Act of 1933, as
amended.

“Equipment” shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing:
machinery and equipment, including processing equipment, conveyors, machine
tools, data processing and computer equipment, including embedded software and
peripheral equipment and all engineering, processing and manufacturing
equipment, office machinery, furniture, materials handling equipment, tools,
attachments, accessories, automotive equipment, trailers, trucks, forklifts,
molds, dies, stamps, motor vehicles, rolling stock and other equipment of every
kind and nature, trade fixtures and fixtures not forming a part of real
property, together with all additions and accessions thereto, replacements
therefor, all parts therefor, all substitutes for any of the foregoing, fuel
therefor, and all manuals, drawings, instructions, warranties and rights with
respect thereto, and all products and proceeds thereof and condemnation awards
and insurance proceeds with respect thereto.

“ERISA” shall have the meaning attributed to such term in Section 5.13(a) of
this Agreement.

“ERISA Affiliate” shall mean with respect to any Borrower, any Person which,
together with such Borrower, is under common control, constitutes a member of
such Borrower’s controlled group, constitutes a member of such Borrower’s
affiliated service group and/or is otherwise required to be treated as a single
employer with such Borrower pursuant to Sections 4001(a)(14) and/or (b) of ERISA
and/or Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended.

“Event of Default” shall have the meaning attributed to such term in Section 9.1
of this Agreement.

“Excess Cash Event” shall mean (i) any sale or disposition of any of the assets
of any Borrower which is (a) not in the ordinary course of business; or
(b) prohibited by the terms of this Agreement; (ii) the issuance by any Borrower
after the date of this Agreement of debt securities or other debt obligations
(other than in connection with debt expressly permitted pursuant to
Section 7.7(a) of this Agreement); (iii) the receipt by or on behalf of any
Borrower of insurance proceeds (other than insurance recoveries for business
interruption loss, workers compensation or damage to tangible property, which
(a) with respect to any of the foregoing insurance losses, do not exceed Five
Hundred Thousand and No/100 Dollars ($500,000.00), individually or in the
aggregate, and (b) with respect to insurance recoveries for damage(s) to
tangible property, are promptly applied toward repair or replacement of the
damaged property); (iv) the reversion of any pension plan assets; and/or (v) any
other extraordinary cash event resulting in excess cash to a Borrower,
including, without limitation, cash proceeds resulting from the issuance of
additional equity interests or capital stock by a Borrower (other than the
issuance of additional equity interests or capital stock by a Borrower pursuant
to an Approved ESOP or an Approved ESPP).

“Existing Loan” shall have the meaning attributed to such term in the recitals
to this Agreement.

 

4



--------------------------------------------------------------------------------

“Existing Loan Agreement” shall have the meaning attributed to such term in the
recitals to this Agreement.

“Facility” or “Facilities” shall mean the Revolving Facility and/or the Swing
Line Facility, individually or collectively, as the context may require.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded upward
to the nearest 1/8 of 1%) determined by the Administrative Agent to be the rate
per annum announced by the Federal Reserve Bank of New York (or any successor)
on such day as being the weighted average of the rates on overnight Federal
Funds transactions arranged by Federal Funds brokers on the previous trading
day, as computed and announced by such Federal Reserve Bank (or any successor)
in substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the date of this Agreement; provided that if such Federal Reserve
Bank (or its successor) does not announce such rate on any day, the “Federal
Funds Effective Rate” for such day shall be the Federal Funds Rate for the last
day on which such rate was announced.

“Financial Product Provider” shall mean any Lender party to this Agreement who,
as of any applicable date of determination, is owed Permitted Financial Product
Obligations.

“Fiscal Quarter” shall mean any quarterly period designated by the Borrowers as
a fiscal quarter for financial accounting purposes.

“Fiscal Year” shall mean any annual period designated by the Borrowers as a
fiscal year for financial accounting purposes.

“Fixed Charge Coverage Ratio” shall have the meaning attributed to such term in
Section 6.15(a) of this Agreement.

“Foreign Borrower” and “Foreign Borrowers” shall mean, as of any date of
determination and individually or collectively (as the context may require),
each and all of the Borrowers listed on Schedule A-1 hereto, and any other
Borrower not incorporated, formed or organized within the United States.

“GAAP” shall mean generally accepted accounting principles.

“General Intangibles” shall have the meaning attributed to such term by the UCC,
and shall include any and all of the following, whether now or hereafter
existing: all right, title and interest in, to or under any contract, all
“payment intangibles”, as such term is defined by the UCC, customer lists,
licenses, copyrights, trademarks, patents, and all applications therefor and
reissues, extensions or renewals thereof, rights in intellectual property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any trademark or
trademark license), all rights and claims in, to or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit, checking and
other bank accounts, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged stock and investment property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including without limitation all tapes, cards, computer runs
and other papers and documents.

“Goods” shall have the meaning attributed to such term by the UCC, and shall
include any and all Goods whether now or hereafter existing.

“Government” shall mean the United States government, any state government, any
local government, any department, instrumentality or any agency of the United
States government, any state government or any local government.

 

5



--------------------------------------------------------------------------------

“Government Contract Assignments” shall have the meaning attributed to such term
in Section 6.11 of this Agreement.

“Government Contract” and “Government Contracts” shall mean, individually or
collectively as the context may require, (i) written contracts between any
Borrower and the Government; and (ii) written subcontracts between any Borrower
and a Prime Contractor who is providing goods or services to the Government
pursuant to a written contract with the Government (a “Government Subcontract”),
provided that the subcontract relates only to goods or services being provided
to the Government pursuant to the Government Subcontract.

“Government Subcontract” shall have the meaning attributed to such term under
the definition of “Government Contract”.

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances, pollutants or
contaminants as defined in CERCLA, HMTA, RCRA or any other applicable
environmental law, rule, order or regulation.

“Hazardous Wastes” shall mean, without limitation, all waste materials subject
to regulation under CERCLA, RCRA or analogous state law, and/or any other
applicable Federal and/or state law now in force or hereafter enacted relating
to hazardous waste treatment or disposal.

“Hedging Contracts” shall mean interest rate swap agreements (as defined in 11
U.S.C. Section 101), interest rate cap agreements and interest rate collar
agreements, or any other agreements or arrangements entered into between any
Borrower and the Administrative Agent or a Lender from time to time and designed
to protect such Borrower against fluctuations in interest rates or currency
exchange rates.

“Hedging Obligations” shall mean all present and future liabilities, repayment
obligations and other obligations of any and all of the Borrowers to the
Administrative Agent or a Lender under Hedging Contracts.

“HMTA” shall mean the Hazardous Materials Transportation Act, as amended
(49 U.S.C. Sections 1801 et seq.).

“ICF India” shall have the meaning attributed to such term in Section 1.10(b) of
this Agreement.

“Incremental Revolving Facility Assumption Agreement” shall mean an Incremental
Revolving Facility Assumption Agreement in the form and substance attached as
Exhibit 10 hereto.

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 1.8 of this Agreement, to make
additional Revolving Loans available to the Borrowers.

“Incremental Revolving Facility Commitment Amount” shall mean, as of any date of
determination, (a) with respect to any Incremental Revolving Facility Lender,
the aggregate maximum amount of all Incremental Revolving Facility Commitments
of such Incremental Revolving Facility Lender then in effect, and (b) with
respect to all Incremental Revolving Facility Lenders, the aggregate maximum
amount of all Incremental Revolving Facility Commitments of such Incremental
Revolving Facility Lenders then in effect.

“Incremental Revolving Facility Upfront Fee” shall have the meaning attributed
to such term in Section 1.7(a) of this Agreement.

“Incremental Revolving Facility Lender” shall mean, as of any date of
determination, a Lender with an Incremental Revolving Facility Commitment then
in effect.

“Indebtedness” shall mean, without duplication, and as of the date on which
Indebtedness is to be determined, (a) all obligations of the Borrowers in
respect of money borrowed; (b) all obligations of the Borrowers (other than
trade debt incurred in the ordinary course of the Borrowers’ business), whether
or not for borrowed money, (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii)

 

6



--------------------------------------------------------------------------------

evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capital Lease Obligations
of the Borrowers; (d) all obligations of the Borrowers to purchase, redeem,
retire, defease or otherwise make any payment in respect of any mandatorily
redeemable stock issued by the Borrowers, valued at the greater of such stock’s
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (e) the Borrowers’ pro rata share of the Indebtedness of any
unconsolidated Affiliate of the Borrowers (including Indebtedness of any
partnership or joint venture in which a Borrower is a general partner or joint
venturer to the extent of such Borrower’s pro rata share of the ownership of
such partnership or joint venture); (f) all Indebtedness of any other Person
which a Borrower has guaranteed; (g) reimbursement obligations in connection
with letters of credit issued for the benefit of a Borrower; and (h) the
Obligations. Unless otherwise specified hereinabove, “Indebtedness” shall not
include the obligation of a Borrower to make payments after the closing of an
acquisition or merger that are based on financial or performance metrics of the
acquisition or merger target or for consulting, noncompetition or
nonsolicitation agreements, unless required to be reflected as a liability of
the Borrower on the Borrower’s balance sheet in accordance with GAAP.

“Instrument” shall have the meaning attributed to such term by the UCC, and
shall include any and all of the following, whether now or hereafter existing:
all certificates of deposit, and all “promissory notes”, as such term is defined
by the UCC, and other evidences of indebtedness (other than instruments that
constitute, or are a part of a group of writings that constitute, Chattel
Paper).

“Interest Expense” shall mean, as of the date of any determination, the
Borrowers’ aggregate cash interest expense for borrowed money (including,
without limitation, premiums and interest expense arising from or relating to
Hedging Contracts and original issue discounts), plus the amount of all other
interest due (whether paid or not paid) on any Indebtedness of each Borrower for
the applicable measurement period, all as determined on a consolidated basis in
accordance with GAAP.

“Interest Payment Date” shall mean, relative to any LIBOR Rate Loan having an
Interest Period of three (3) months or less, the last Business Day of such
Interest Period, and as to any LIBOR Rate Loan having an Interest Period longer
than three (3) months, each Business Day which is three (3) months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period.

“Interest Period” shall mean, relative to any LIBOR Rate Loans (other than Swing
Line Loans), (i) initially, the period beginning on (and including) the date on
which such LIBOR Rate Loan is made or continued as, or converted into, a LIBOR
Rate Loan pursuant to this Agreement (including, without limitation, Exhibit 3
hereto) and the Notes and ending on (but excluding) the day which numerically
corresponds to such date one (1), three (3) or six (6) months thereafter (or, if
such month has no numerically corresponding day, on the last Business Day of
such month), in each case as the Borrower may select in its notice pursuant to
this Agreement (including, without limitation, Exhibit 3 hereto) and the Notes;
and (ii) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such LIBOR Rate Loan and ending one (1),
three (3) or six (6) months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three (3) Business
Days prior to the last day of the then current Interest Period with respect
thereto.

“Inventory” shall have the meaning attributed to such term by the UCC, and shall
include any and all of the following, whether now or hereafter existing: all
inventory, merchandise, goods and other personal property for sale or lease or
are furnished or are to be furnished under a contract of service, or that
constitute raw materials, work in process, finished goods, returned goods, or
materials or supplies of any kind, nature or description used or consumed or to
be used or consumed or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.

“Investment Property” shall have the meaning attributed to such term by the UCC,
and shall include any and all of the following, whether now or hereafter
existing: (a) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
United States Treasury obligations, certificates of deposit, and mutual fund
shares; (b) all Security Entitlements, including the rights to any securities
account and the financial assets held by a securities intermediary in such
securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account; (c) all securities
accounts; (d) all commodity contracts; and (e) all commodity accounts.

 

7



--------------------------------------------------------------------------------

“Joinder Agreement” shall have the meaning attributed to such term in
Section 1.10 of this Agreement.

“Lead Arranger” shall mean RBS Securities Corporation d/b/a RBS Greenwich
Capital, as sole and exclusive lead arranger and sole and exclusive book running
manager.

“LC Issuer” shall mean, for any Letter of Credit issued for the benefit of a
Person situated in the United States, Citizens Bank, and for any other Letter of
Credit, either Citizens Bank and/or HSBC Bank USA, N.A. (as applicable).

“Lender” and “Lenders” shall mean, respectively, each and all of the banking or
financial institutions which, as of any date of determination, have (i) extended
credit or agreed to extend credit to the Borrowers pursuant to this Agreement,
and/or (ii) agreed in writing to be bound by the terms and provisions of this
Agreement.

“Letter of Credit” and “Letters of Credit” shall mean, respectively, each and
all of the standby letters of credit issued pursuant to this Agreement.

“Letter of Credit Application” shall have the meaning attributed to such term in
Section 2.1 of this Agreement.

“Letter of Credit Administration Fee” shall have the meaning attributed to such
term in Section 2.3 of this Agreement.

“Letter of Credit Fee” shall have the meaning attributed to such term in
Section 2.3 of this Agreement.

“Letter of Credit Rights” shall have the meaning attributed to such term by the
UCC, and shall include any and all of the following, whether now or hereafter
existing: any right to payment or performance under a letter of credit, whether
or not the beneficiary has demanded or is at the time entitled to demand payment
or performance, but specifically excludes any right of a beneficiary to demand
payment or performance under a letter of credit.

“Leverage Ratio” shall have the meaning attributed to such term in
Section 6.15(b) of this Agreement.

“LIBOR” or “LIBOR Rate” shall mean relative to any Interest Period for LIBOR
Rate Loans and, subject to the terms and provisions of Exhibit 3 hereto, the
offered rate for deposits of U.S. Dollars in an amount approximately equal to
the amount of the requested LIBOR Rate Loan for a term coextensive with the
designated Interest Period which the British Bankers’ Association fixes as its
LIBOR rate and which appears on a nationally recognized service as selected by
the Administrative Agent, such as the Telerate Successor Page 3750, as of 11:00
a.m. London time on the day which is two London Banking Days prior to the
beginning of such Interest Period.

“LIBOR Election Form and Certification” shall mean the form attached as
Exhibit 2 hereto.

“LIBOR Rate Loan” shall mean any loan or advance, the rate of interest
applicable to which is based upon the LIBOR Rate.

“LIBOR Lending Rate” shall mean, relative to any LIBOR Rate Loan to be made,
continued or maintained as, or converted into, a LIBOR Rate Loan for any
Interest Period, a rate per annum determined pursuant to the following formula:

 

LIBOR Lending Rate    =    LIBOR Rate          (1.00 - LIBOR Reserve Percentage)
  

“LIBOR Reserve Percentage” shall mean, relative to any day of any Interest
Period for LIBOR Rate Loans, the maximum aggregate (without duplication) of the
rates (expressed as a decimal fraction) of reserve

 

8



--------------------------------------------------------------------------------

requirements (including all basic, emergency, supplemental, marginal and other
reserves and taking into account any transitional adjustments or other scheduled
changes in reserve requirements) under any regulations of the Board or other
governmental authority having jurisdiction with respect thereto as issued from
time to time and then applicable to assets or liabilities consisting of
“Eurocurrency Liabilities”, as currently defined in Regulation D of the Board,
having a term approximately equal or comparable to such Interest Period.

“Loan” and “Loans” shall mean, individually or collectively as the context may
require, the loan and loans made by the Lenders to the Borrowers (including,
without limitation, any loans made pursuant to an Incremental Revolving Facility
Commitment) in the aggregate maximum principal amount of Three Hundred Fifty
Million and No/100 Dollars ($350,000,000.00), or so much thereof as shall be
advanced or readvanced from time to time, which are represented by the
Facilities, and which are evidenced by, bear interest and are payable in
accordance with the terms and provisions set forth in the Notes and this
Agreement.

“Loan Document” and “Loan Documents” shall mean, respectively, each and all of
this Agreement, the Notes, the Stock Security Agreement, the Membership Interest
Assignment, the Mandate/Fee Letter and each other document, instrument,
agreement or certificate heretofore, now or hereafter executed and delivered by
any Borrower in connection with the Loan or this Agreement.

“London Banking Day” shall mean a day on which dealings in US dollar deposits
are transacted in the London interbank market.

“Mandate/Fee Letter” shall mean that certain mandate/fee letter dated
December 10, 2007, from the Administrative Agent to the Primary Operating
Company relating to the Loan, including the term sheet and schedules annexed
thereto, which shall specifically survive and not be superseded by the execution
and delivery of this Agreement.

“Mandatory Payment” and “Mandatory Payments” shall mean, individually or
collectively as the context may require, any and all mandatory payments required
to be made on the Loan pursuant to Section 1.5 of this Agreement.

“Material Contract” and “Material Contracts” shall mean, as of any date of
determination and individually or collectively as the context may require, any
and all contracts or agreements to which a Borrower is a party and pursuant to
which such Borrower (a) is or may be entitled to receive payment(s) in excess of
Two Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00), in the
aggregate, per annum, or (b) is obligated to make payment(s) or have any other
obligation or liability thereunder in excess of Two Million Five Hundred
Thousand and No/100 Dollars ($2,500,000.00), in the aggregate, per annum.

“Maturity Date” shall mean (i) the earlier of February 20, 2013, or the date
that all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise, or (ii) such other date as may be agreed to by the
Administrative Agent, the Lenders and the Borrowers in writing.

“Membership Interest Assignment” shall mean that certain Second Amended and
Restated Collateral Assignment of Membership Interests dated as of the
Restatement Date, entered into by certain “Borrower” parties thereto in favor of
the Administrative Agent for the benefit of the Lenders ratably, as the same may
be modified or amended from time to time.

“Negative Covenants” shall mean any negative or similar restrictive covenant
made by the Borrowers set forth in this Agreement or in any other Loan Document.

“Net Cash” shall mean the cash proceeds (net of cash taxes paid and reasonable
and customary costs paid to unrelated and unaffiliated third parties in
connection with a particular transaction) arising from any Excess Cash Event.

“Non-Borrower Affiliate” shall mean any Affiliate of a Borrower which is not
itself a “Borrower” party to this Agreement as of any applicable date of
determination, and shall include, without limitation, the Non-Borrower
Subsidiaries.

 

9



--------------------------------------------------------------------------------

“Non-Borrower Subsidiaries” shall mean any or all of the following entities of
which Jones & Stokes Associates, Inc. is a member: (i) Bayview Transportation
Consultants, LLC, (ii) HDR/Jester Seattle Joint Venture, (iii) Irvington
Partners JV, LLC, (iv) JESTER EDAW, LLC, (v) JSR Venture, LLC, (vi) SPK Venture,
LLC and (vii) Mooney-Hayes, LLC.

“Note” and “Notes” shall mean, respectively, each and all of the Revolver Notes,
Swing Line Note and other promissory notes executed, issued and delivered
pursuant to this Agreement, together with all extensions, renewals,
modifications, replacements, increases and substitutions thereof and therefor.

“Obligation” and “Obligations” shall mean, respectively, any and all obligations
or liabilities of any Borrower to any Lender or the Administrative Agent in
connection with the Loan or this Agreement, whether now existing or hereafter
created or arising, direct or indirect, matured or unmatured, and whether
absolute or contingent, joint, several or joint and several, and no matter how
the same may be evidenced or shall arise (including, without limitation, any and
all Hedging Obligations and/or Hedging Contracts). Without limiting the
foregoing, the term “Obligations” shall also include any and all Permitted
Financial Product Obligations owing to any Financial Product Provider as of any
applicable date of determination.

“Ordinary Course Payments” shall mean payments made directly by a Borrower to
any Non-Borrower Affiliate; provided that such payments are made (i) in the
ordinary course of such Borrower’s business, (ii) for products actually
delivered or services actually performed, and (iii) pursuant to an “arm’s
length” transaction (i.e., a transaction that would otherwise be made with an
unrelated and unaffiliated third party).

“Parent Company” shall mean ICF International, Inc., a Delaware corporation, and
its successors and assigns.

“Participant” shall have the meaning attributed to such term in Section 12.11(e)
of this Agreement.

“Patriot Act” shall mean the U.S.A. Patriot Act (Title III of Pub. L. 107-56
(signed into law on October 26, 2001)), as amended.

“Pension Plan” or “Pension Plans” shall have the meaning attributed to such term
in Section 5.13(a) of this Agreement.

“Percentage” shall mean, as of any date of determination and with respect to
each Lender, the percentage(s) corresponding to such Lender’s name on Schedule 1
attached to this Agreement in respect of the Revolving Facility Commitment
Amount and/or the Swing Line Commitment Amount (as the context may require), as
the same may be modified or amended from time to time.

“Permitted Acquisition” shall mean any merger or acquisition which is
(a) expressly permitted pursuant to Section 7.1(d)(ii) of this Agreement, or
(b) consummated pursuant to and in strict accordance with all of the terms and
provisions set forth in any modification or amendment to this Agreement or in a
consent letter specifically issued by the Administrative Agent, acting at the
direction of the Required Lenders, for such merger or acquisition.

“Permitted Financial Product Obligations” shall mean, as of any applicable date
of determination, any and all fees, charges, debts, liabilities and obligations
(other than Hedging Obligations) owing by any Borrower to any Financial Product
Provider in connection with any cash management service, credit card facility or
other bank product (other than any Hedging Contract) in an aggregate amount not
to exceed Three Million and No/100 Dollars ($3,000,000.00) outstanding at any
time.

“Permitted Foreign Bank Accounts” shall mean any and all of the bank accounts
described on Schedule B hereto, together with any and all other foreign bank
accounts approved from time to time by the Administrative Agent in writing;
provided that each such bank account (a) has been established by and in the name
of a Borrower, (b) is located outside of the United States of America, (c) is
used solely for the collection of Receivables, payment of Ordinary Course
Payments and other general operating purposes, (d) is not subject to any lien,
claim, charge or encumbrance (other than (i) the security interests granted to
the Administrative Agent under this Agreement or any other Loan Document, and
(ii) normal and customary rights of set off or similar rights (of the financial
institution maintaining such account), but only if such rights may be exercised
solely for past due fees,

 

10



--------------------------------------------------------------------------------

charges and expenses arising from the general administration of such bank
account, (e) if required by the Administrative Agent, is subject to a control
agreement or blocked account agreement, in form and substance reasonably
satisfactory to the Administrative Agent, and (f) if not subject to a control
agreement or blocked account agreement, in form and substance reasonably
satisfactory to the Administrative Agent, does not, for thirty (30) or more
consecutive days, contain funds and/or other items of value which, in the
aggregate, exceed the U.S. Dollar equivalent of Three Million and No/100 Dollars
($3,000,000.00) as of any applicable date of determination; it being understood
and agreed, however, that the amount of funds held in a depository account
maintained by any Lender shall not be included in any calculation of the
foregoing amount.

“Permitted Investments” shall mean: (a) direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States), in each case maturing
within one (1) year from the date of acquisition thereof; (b) commercial paper
having the highest rating, at the time of acquisition thereof, of Standard and
Poor’s or Moody’s Investors Services and in either case maturing within six
(6) months from the date of acquisition thereof; (c) certificates of deposit,
bankers’ acceptances and time deposits maturing within one hundred eighty
(180) days of the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States or
any state thereof which has a combined capital and surplus and undivided profits
of not less than Five Hundred Million and No/100 Dollars ($500,000,000.00);
(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above; and (e) mutual funds investing solely in any one or more of the
Permitted Investments described in clauses (a) through (d) above.

“Permitted Liens” shall mean: (a) liens for taxes which are being contested in
good faith and by appropriate proceedings, which (i) such Borrower has the
financial ability to pay, including penalties and interest, and (ii) the
non-payment thereof will not result in the execution of any such tax lien or
otherwise jeopardize the interests of the Administrative Agent and/or the
Lenders in, on or to any Collateral; (b) deposits or pledges to secure
obligations under workers’ compensation, social security or similar laws,
incurred in the ordinary course of business; (c) liens securing secured
indebtedness of the Borrowers, but only to the extent and dollar amount such
secured indebtedness is permitted pursuant to Section 7.7(a) of this Agreement;
(d) cash deposits pledged to secure the performance of bids, tenders, contracts
(other than contracts for the payment of money), leases, statutory obligations,
surety and appeal bonds and other obligations of like nature made in the
ordinary course of business; (e) mechanics’, workmen’s, repairmen’s,
warehousemen’s, vendors’, lessors’ or carriers’ liens or other similar liens;
provided that such liens arise in the ordinary course of the Borrowers’ business
and secure sums which are not past due, or which are separately secured by cash
deposits or pledges in an amount adequate to obtain the release of such liens;
(f) except as otherwise provided in this Agreement, statutory or contractual
landlord’s liens on the Borrowers’ tangible personal property located in such
Borrower’s demised premises; (g) zoning or other similar and customary land use
restrictions, which do not materially impair the use or value of any Collateral
or property of any Borrower; (h) judgment liens which are not prohibited by
Section 7.4 of this Agreement; (i) other liens expressly permitted by the terms
and provisions of this Agreement; and (j) liens in favor of the Administrative
Agent and/or any Lender with respect to the Loans.

“Person” shall mean an individual, partnership, corporation, trust, limited
liability company, limited liability partnership, unincorporated association or
organization, joint venture or any other entity.

“Primary Operating Company” shall mean ICF Consulting Group, Inc., a Delaware
corporation.

“Prime Contractor” shall mean any Person (other than a Borrower) which is a
party to any Government Subcontract.

“Prime Rate” shall mean the rate of interest from time to time established and
publicly announced by Citizens Bank as its prime rate, in Citizens Bank’s sole
discretion, which rate of interest may be greater or less than other interest
rates charged by Citizens Bank to other borrowers and is not solely based or
dependent upon the interest rate which Citizens Bank may charge any particular
borrower or class of borrowers.

“Proceeds” shall have the meaning attributed to that term by the UCC or under
other Applicable Law, and, in any event, shall include, but shall not be limited
to, any and all of the following, whether now owned or hereafter acquired:
(i) any and all proceeds of, or amounts (in any form whatsoever, whether cash,
securities,

 

11



--------------------------------------------------------------------------------

property or other assets) received under or with respect to, any insurance,
indemnity, warranty or guaranty payable from time to time, and claims for
insurance, indemnity, warranty or guaranty effected or held with respect to any
of the Collateral, (ii) any and all payments (in any form whatsoever, whether
cash, securities, property or other assets) made or due and payable from time to
time in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any person acting under color of governmental authority), (iii) any claim
against third parties (a) for past, present or future infringement of any patent
or patent license, or (b) for past, present or future infringement or dilution
of any copyright, copyright license, trademark or trademark license, or for
injury to the goodwill associated with any trademark or trademark license,
(iv) any recoveries against third parties with respect to any litigation or
dispute concerning any of the Collateral including claims arising out of the
loss or nonconformity of, interference with the use of, defects in, or
infringement of rights in, or damage to, Collateral, (v) all amounts collected
on, or distributed on account of, other Collateral, including dividends,
interest, distributions and Instruments with respect to Investment Property and
pledged stock, and (vi) any and all other amounts (in any form whatsoever,
whether cash, securities, property or other assets) from time to time paid or
payable under or in connection with any of the Collateral (whether or not in
connection with the sale, lease, license, exchange or other disposition of the
Collateral).

“Qualifying Person” shall have the meaning attributed to such term in
Section 10.10 of this Agreement.

“RCRA” shall mean the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Sections 6901 et. seq.).

“Receivable” and “Receivables” shall mean, individually or collectively as the
context may require, any and all of the Borrowers’ present and future accounts,
contracts, contract rights, chattel paper, general intangibles, notes, drafts,
acceptances, chattel mortgages, conditional sale contracts, bailment leases,
security agreements, contribution rights and other forms of obligations now or
hereafter arising out of or acquired in the course of or in connection with any
business the Borrowers conduct, together with all liens, guaranties, securities,
rights, remedies and privileges pertaining to any of the foregoing, whether now
existing or hereafter created or arising, and all rights with respect to
returned and repossessed items of inventory.

“Register” shall have the meaning attributed to such term in Section 12.11(d) of
this Agreement.

“Report” and “Reports” shall have the meaning attributed to such term in
Section 10.15 of this Agreement.

“Request for Advance and Certification” shall mean any Request for Advance and
Certification in the form attached as Exhibit 1 hereto.

“Required Lenders” shall mean all of the Lenders who at any given time, are not
in default under or in breach of any of the terms and conditions of this
Agreement applicable to such Lender, and who hold Notes representing, in the
aggregate, at least fifty-one percent (51%) of the aggregate Commitment Amount
(excluding the Swing Line Commitment Amount, but including the aggregate
Incremental Revolving Facility Commitment Amount then in effect).

“Restatement” shall mean the settlement of the transactions contemplated by this
Agreement.

“Restatement Date” shall mean the date on which the Restatement shall occur,
such date being also the date of this Agreement.

“Revolver Notes” shall mean each and all of the promissory notes executed,
issued and delivered pursuant to this Agreement in connection with the Revolving
Facility, together with all extensions, renewals, modifications, replacements
and substitutions thereof and therefor.

“Revolving Facility” shall mean the revolving credit facility being extended
pursuant to this Agreement, in the original maximum principal amount of the
Revolving Facility Commitment Amount, with a sub-limit of Five Million and
No/100 Dollars ($5,000,000.00) for Letters of Credit and a sub-limit of Twenty
Million and No/100 Dollars ($20,000,000.00) for Swing Line Loans; it being
understood and agreed that the maximum principal amount of the Revolving
Facility shall be subject to increase pursuant to Section 1.8 of this Agreement.

 

12



--------------------------------------------------------------------------------

“Revolving Facility Commitment Amount” shall mean an amount equal to the sum of
Two Hundred Seventy-five Million and No/100 Dollars ($275,000,000.00), plus the
aggregate amount of any and all Incremental Revolving Facility Commitments
existing as of such date of determination.

“Revolving Facility Commitment Fee” shall have the meaning attributed to such
term in Section 1.7(b) of this Agreement.

“SEC” shall mean the Securities and Exchange Commission of the United States of
America.

“SEC Act” shall mean The Securities Exchange Act of 1934, 15 U.S.C.A. §78, as
amended.

“Security Entitlements” shall have the meaning attributed to such term by the
UCC, and shall include any and all Security Entitlements whether now or
hereafter existing.

“Stock Security Agreement” shall mean that certain Second Amended and Restated
Stock Security Agreement dated as of the Restatement Date, entered into by
certain “Borrower” parties thereto in favor of the Administrative Agent for the
benefit of the Lenders ratably, as the same may be modified or amended from time
to time.

“Supporting Obligations” shall have the meaning attributed to such term by the
UCC, and shall include any and all of the following, whether now or hereafter
existing: any and all letter of credit rights or secondary obligations that
support the payment or performance of an Account, Chattel Paper, Document,
General Intangible, Instrument or Investment Property.

“Swing Line Commitment” shall mean the Swing Line Lender’s obligation to make
Swing Line Loans to the Borrowers in an aggregate principal amount not to exceed
the Swing Line Commitment Amount.

“Swing Line Commitment Amount” shall mean Twenty Million and No/100 Dollars
($20,000,000.00).

“Swing Line Commitment Period” shall mean the period commencing on the
Restatement Date and ending on the Swing Line Termination Date.

“Swing Line Facility” shall mean the swing line credit facility being extended
pursuant to this Agreement, in the original maximum principal amount equal to
the Swing Line Commitment Amount.

“Swing Line Lender” shall mean Citizens Bank.

“Swing Line Loan” or “Swing Line Loans” shall have the meaning attributed to
such term in Section 1.1(b) of this Agreement.

“Swing Line Note” shall mean that certain Second Amended and Restated Swing Line
Promissory Note of even date herewith, made by the Borrowers and payable to the
order of the Swing Line Lender, in the maximum principal amount of the Swing
Line Commitment Amount, or so much thereof as shall be advanced or readvanced,
together with all extensions, renewals, modifications, increases, replacements
and substitutions thereof or therefor.

“Swing Line Outstandings” shall mean, as of any date of determination, the
aggregate principal amount of all Swing Line Loans then outstanding.

“Swing Line Rate” shall mean with respect to the Swing Line Facility, relative
to any Swing Line Interest Period (hereafter defined), the offered rate for
delivery in two London Banking Days of deposits of U.S. Dollars for a term
coextensive with the designated Swing Line Interest Period which the British
Bankers’ Association fixes as its LIBOR rate as of 11:00 a.m. London time on the
day on which the Swing Line Interest Period commences. If the first day of any
Swing Line Interest Period is not a day which is both a (i) Business Day, and
(ii) a London Banking Day, the Swing Line Rate shall be determined by reference
to the next preceding day which is both a Business Day and a London Banking Day.
If for any reason the Swing Line Rate is unavailable

 

13



--------------------------------------------------------------------------------

and/or the Administrative Agent is unable to determine the Swing Line Rate for
any Swing Line Interest Period, the Swing Line Rate shall be deemed to be equal
to the Prime Rate. For purposes of this definition, the term “Swing Line
Interest Period” means (a) initially, the period beginning on (and including)
the date on which such Swing Line Loan is made or continued as a Swing Line Rate
Loan pursuant to this Agreement and the Swing Line Note and ending on (but
excluding) the day which numerically corresponds to such date one (1) month
thereafter (or, if such month has no numerically corresponding day, on the last
Business Day of such month); and (b) thereafter, each period commencing on the
last day of the next preceding Swing Line Interest Period applicable to such
Swing Line Loan and ending one (1) month thereafter.

“Swing Line Termination Date” shall mean the fifth (5th) Business Day prior to
the Maturity Date, or such earlier date on which the Swing Line Lender shall
have elected, in its sole and absolute discretion, to terminate the Swing Line
Facility.

“Target” shall have the meaning attributed to such term in Section 7.1(d) of
this Agreement.

“Total Funded Debt” shall mean, as of any date of determination, all
Indebtedness of the Borrowers (calculated on a consolidated basis).

“Transitional Deposit Account” shall have the meaning attributed to such term in
Article 8 of this Agreement.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the Commonwealth of Virginia; provided, that to the
extent that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the
Commonwealth of Virginia, the term “UCC” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

“Uncommitted Incremental Revolving Facility Commitment Amount” shall mean, as of
any date of determination, an amount equal to the sum of Seventy-five Million
and No/100 Dollars ($75,000,000.00), minus the aggregate dollar amount of all
Incremental Revolving Facility Commitments established prior to such date of
determination and then remaining in effect.

INTERPRETIVE PROVISIONS

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
“Subsection”, “Section”, “Schedule” and “Exhibit” references are to this
Agreement unless otherwise specified.

(c) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of this Agreement, and (ii) references to any statute or regulation are to
be construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting the statute or regulation.

(d) The article, section and paragraph headings of this Agreement are for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

(e) This Agreement and the other Loan Documents are the result of negotiations
among all parties hereto, and have been reviewed by counsel to the
Administrative Agent, the Borrowers and the Lenders, and are the products of all
parties. Accordingly, this Agreement and the other Loan Documents shall not be
construed against the Administrative Agent or the Lenders merely because of the
Administrative Agent’s or Lenders’ involvement in their preparation.

 

14



--------------------------------------------------------------------------------

ARTICLE 1

COMMITMENT

1.1 Maximum Loan Amount.

(a) Subject to the terms and conditions of this Agreement, (i) each Lender
severally agrees to make the Loans to the Borrowers (except for the Swing Line
Loan, which shall be extended only by the Swing Line Lender), with the maximum
amount of each Lender’s obligation being equal to such Lender’s Percentage of
the Commitment Amount; and (ii) as set forth more fully in Section 1.1(b) below,
the Swing Line Lender will make the Swing Line Loan to the Borrowers. The Loans,
including the Swing Line Loan, shall bear interest and be payable in accordance
with the terms and provisions of this Agreement and the Notes. The Notes shall
be executed and delivered to each respective Lender on the Restatement Date and
thereafter, from time to time, as and when requested by the Administrative
Agent.

(b) Subject to the terms and conditions of this Agreement, the Swing Line Lender
shall make swing line loans (each, a “Swing Line Loan” and collectively, the
“Swing Line Loans”) to the Borrowers from time to time during the Swing Line
Commitment Period, in the aggregate principal amount at any one time outstanding
not to exceed the Swing Line Commitment Amount; provided, however, that at no
time may the aggregate outstanding principal amount of the Swing Line Loans,
plus the aggregate outstanding principal amount of the Revolving Facility
(including the aggregate face amount of all Letters of Credit outstanding),
exceed the Revolving Facility Commitment Amount. During the Swing Line
Commitment Period, the Borrowers may use the Swing Line Commitment by borrowing,
repaying Swing Line Loans in whole or in part, and reborrowing, all in
accordance with the terms of this Agreement. At the request of the Swing Line
Lender, the Administrative Agent may, at any time, on behalf of the Borrowers
(which hereby irrevocably direct the Administrative Agent to act on their
behalf) request each Lender having a Percentage of the Revolving Facility,
including the Lender then acting as the Swing Line Lender, to make, and each
such Lender, including the Lender then acting as the Swing Line Lender, shall
make an advance under the Revolving Facility, in an amount equal to such
Lender’s Percentage of the Revolving Facility, of the amount of the Swing Line
Outstandings as of the date such request is made. In such event, each such
Lender shall make the requested proceeds available to the Administrative Agent
for the account of the Swing Line Lender in accordance with the funding
provisions set forth in this Agreement. The proceeds of the Revolving Facility
advanced pursuant to this Section 1.1(b) shall be immediately applied to repay
the Swing Line Outstandings.

1.2 Use of Proceeds. The Loan shall be used by the Borrowers only for the
following purposes: (i) to refinance certain existing indebtedness of the
Borrowers; (ii) to finance any Permitted Acquisition (including, the purchase
price of a Permitted Acquisition, together with customary transaction costs and
expenses payable to unrelated and unaffiliated third parties relating thereto);
and (iii) for working capital, letters of credit and general corporate needs.
Each Borrower agrees that it will not use or permit the Loan proceeds to be used
for any other purpose without the prior written consent of the Administrative
Agent.

1.3 [Intentionally Omitted].

1.4 Advances; Payments.

(a) Agreement to Advance and Readvance; Procedure. So long as no Event of
Default shall have occurred and be continuing, and no act, event or condition
shall have occurred and be continuing which with notice or the lapse of time, or
both, shall constitute an Event of Default, and subject to the terms and
provisions of this Agreement, the Lenders (and the Swing Line Lender, as the
case may be) shall advance and readvance the proceeds of the Revolving Facility
and the proceeds of the Swing Line Facility (as applicable) from time to time in
accordance with the terms of this Agreement to the Borrowers upon the Borrowers’
execution and delivery of this Agreement and all other documents, instruments
and agreements required by the Administrative Agent and the Lenders in
connection herewith. Requests for advances with respect to the Revolving
Facility shall be in the form attached as Exhibit 1 hereto, and requests for
advances with respect to the Swing Line Facility shall be in the form attached
as Exhibit 1(a) hereto. Requests for advances of Loan proceeds with respect to
the Revolving Facility and the Swing Line Facility may be made via facsimile on
any given Business Day if the Borrowers provide the

 

15



--------------------------------------------------------------------------------

Administrative Agent, in advance, with a written list of the names of the
specific officers authorized to request disbursements by facsimile. Upon request
by the Administrative Agent, the Borrowers shall confirm, in an original
writing, each facsimile request for advance made by any Borrower.
Notwithstanding the foregoing, (a) the Lenders shall have no obligation to make
any advance with respect to the Revolving Facility after the Maturity Date; and
(b) the Swing Line Lender shall have no obligation to make any advance with
respect to the Swing Line Facility after the Swing Line Termination Date.

(b) Interest Rate Election; Certain Advance Procedures and Limits. Amounts
advanced in connection with the Loans shall bear interest at the Applicable
Interest Rate, which shall either be on a Base Rate basis or LIBOR basis, as
more fully set forth below, in the Notes and in the exhibits attached to this
Agreement, except that Swing Line Loans shall only be made available to the
Borrowers on a Swing Line Rate basis. Advances bearing interest on a Base Rate
basis shall be in minimum and incremental amounts of One Hundred Thousand and
No/100 Dollars ($100,000.00), and shall be made available on a same-day basis,
if requested by 12:00 Noon, Washington, D.C. time, on any Business Day. Advances
bearing interest on a LIBOR basis shall also be in minimum and incremental
amounts of One Hundred Thousand and No/100 Dollars ($100,000.00), and shall be
made available not less than three (3) Business Days, nor more than five
(5) Business Days, if requested by 12:00 Noon, Washington, D.C. time. The
Borrowers’ right to request LIBOR based interest, as well as certain additional
terms, conditions and requirements relating thereto, are set forth in the Notes
and in the exhibits attached to this Agreement, and each Borrower expressly
acknowledges and consents to such additional terms and provisions.

(c) Automatic Advances/Payments. The Borrowers hereby authorize the
Administrative Agent, on any Business Day, to transfer funds from the Collateral
Account or any other designated account of the Borrowers to pay down the
Obligations and to make Loans or Swingline Loans available to the Borrowers to
cover shortages or overdrafts in the Collateral Account or such other designated
account of the Borrowers. All such transfers are subject to the availability of
Loan proceeds under the Revolving Facility (with respect to advances) and the
availability of funds in the Collateral Account or such other designated account
of the Borrowers (with respect to paydowns). The Administrative Agent may, in
its discretion, make such transfers (or direct any Lender maintaining a Deposit
Account of a Borrower to wire transfer to the Administrative Agent any funds on
deposit thereon to facilitate any such transfer by the Administrative Agent),
but shall have no liability for their failure to do so. Subject to the terms of
any cash management agreement between the Borrowers and any Lender, the
Borrowers may, at any time, terminate the authority granted by the Borrowers to
the Administrative Agent herein upon not less than two (2) Business Days prior
written notice to the Administrative Agent.

(d) Application of Payments. All payments made or to be made upon any
Obligations shall be payable in lawful currency of the United States and in
immediately available funds. Except as otherwise expressly provided in this
Agreement, the Notes or any other Loan Document, if at any time insufficient
funds are received by and available to the Administrative Agent to pay in full
all amounts of principal, interest and fees then due pursuant to this Agreement
or the Notes (as the case may be), such funds shall be applied as follows:

(i) first, to expenses and costs of collection, if any, incurred by the
Administrative Agent in connection with the Loans, including, but not limited
to, all court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of the Borrowers and any
other reasonable costs or expenses incurred by the Administrative Agent in
connection with the exercise of any right or remedy hereunder;

(ii) second, to fees and late charges owing to the Administrative Agent pursuant
to this Agreement or any other Loan Document, and then to fees and late charges
owing to the Lenders (ratably in accordance with their Percentage) pursuant to
this Agreement or any other Loan Document;

(iii) third, to accrued and unpaid interest (applied first to the Swing Line
Facility and then to the Revolving Facility);

(iv) fourth, to the outstanding principal amount of the Obligations (applied
first to Swing Line Outstandings (if any), then pro rata to the unpaid and
outstanding principal amount of the Revolving Facility and all Hedging
Obligations, and then pro rata to Permitted Financial Product Obligations); and

(v) fifth, to any Person lawfully entitled thereto.

 

16



--------------------------------------------------------------------------------

1.5 Additional Mandatory Payments; Reduction of Commitment. In addition to all
other sums payable by the Borrowers pursuant to any of the Notes, this Agreement
or any other Loan Document, the Borrowers shall also make mandatory payments on
the Notes (applied first to Swing Line Outstandings (if any), and then to
amounts outstanding under the Revolving Facility, as provided herein below),
upon the occurrence of any Excess Cash Event. Notwithstanding the foregoing, no
mandatory payment shall be due and payable unless the Net Cash arising from any
Excess Cash Event occurring in any Fiscal Year, when aggregated with the Net
Cash arising from all other Excess Cash Events occurring during such Fiscal
Year, exceeds the Annual Excess Cash Limitation, in which event the amount of
such mandatory payment shall be equal to the amount by which the Net Cash
arising from such Excess Cash Event(s) exceeds the Annual Excess Cash
Limitation.

1.6 Field Audits. The Administrative Agent has the right at any time and in its
discretion to conduct field audits with respect to the Collateral and each
Borrower’s Receivables, inventory, business and operations. All field audits
shall be at the cost and expense of the Borrowers; it being understood and
agreed that, in the absence of an Event of Default, the Borrowers’ maximum
liability for field audit costs and expenses shall be limited to the reasonable
costs and expenses of only one (1) field audit conducted during any twelve
(12) month period (unless the Administrative Agent shall conduct a field audit
pursuant to Section 1.10 of this Agreement in connection with the joinder of a
new “Borrower” hereunder, in which event the Borrowers shall be liable for the
costs and expenses of such field audit as well). Any and all field audits
conducted following an Event of Default shall be at the Borrowers’ cost and
expense, with the foregoing limitation on maximum costs and expense being
inapplicable.

1.7 Certain Fees. In addition to principal, interest and other sums payable
under the Notes, the Borrowers shall pay the following fees:

(a) Upfront Fee. The Borrowers shall pay to the Administrative Agent, for the
account of each Lender party to this Agreement as of the Restatement Date, an
upfront fee in the amounts set forth in, and pursuant to the terms of the
Mandate/Fee Letter. Additionally, the Borrowers shall pay to the Administrative
Agent for the account of each Incremental Revolving Facility Lender, an upfront
fee (an “Incremental Revolving Facility Upfront Fee”), for the Incremental
Revolving Facility Commitment made by such Incremental Revolving Facility Lender
pursuant to this Agreement in an amount to be determined at the time such
Incremental Revolving Facility Commitment is accepted by the Borrowers. The
Incremental Revolving Facility Upfront Fee shall be due and payable in full on
the effective date of such Incremental Revolving Facility Commitment.

(b) Commitment Fee. So long as any amounts remain outstanding in connection with
the Revolving Facility, or the Lenders have any obligation to make any advance
in connection therewith, the Borrowers agree to pay to the Administrative Agent
for the benefit of the Lenders ratably, a quarterly commitment fee (the
“Revolving Facility Commitment Fee”), at an annual rate corresponding to the
Borrowers’ Leverage Ratio for the immediately preceding Fiscal Quarter, as set
forth on Exhibit 7 hereto, calculated on the difference between (i) the
Revolving Facility Commitment Amount (including any increases thereto pursuant
to Section 1.8 hereof), and (ii) without duplication, the sum of the average
daily outstanding principal balance of the Revolving Facility and Swing Line
Outstandings during the applicable three (3) month period, plus the aggregate
face amount of all Letters of Credit outstanding at any time during the
applicable three (3) month period. The Revolving Facility Commitment Fee shall
be calculated on the basis of the actual number of days elapsed and a three
hundred sixty (360) day year, shall be due for any three (3) month period during
which the Lenders shall have any obligation in connection with the Facility, and
shall be payable in arrears, commencing on March 31, 2008, and continuing on the
last Business Day of every third (3rd) calendar month thereafter for so long as
this Agreement remains in effect, and on the date on which the Obligations have
been paid and satisfied in full.

(c) Administrative Agent Fee and Lead Arranger Fee. The Borrowers shall pay to
(i) the Administrative Agent an agent fee and (ii) the Lead Arranger an
arrangement fee, in each case in the amounts set forth in, and pursuant to the
terms of the Mandate/Fee Letter.

(d) Letter of Credit Fees. The Borrowers shall pay any and all Letter of Credit
fees as and when such fees become due and payable pursuant to this Agreement.

(e) Out-of-Pocket Fees and Expenses. The Borrowers shall be liable for and shall
timely pay all out-of-pocket costs and expenses (including reasonable attorneys’
fees and expenses of counsel for the Administrative Agent, and of other special
and local counsel and other experts, if any, engaged by the

 

17



--------------------------------------------------------------------------------

Administrative Agent) from time to time incurred by the Administrative Agent
and/or the Lead Arranger in connection with (i) the syndication of the Loan
and/or (ii) the drafting of, administration of, preservation of rights in and
enforcement of this Agreement, the other Loan Documents and the transactions
contemplated by this Agreement. Without limiting the generality of the
foregoing, the Borrowers shall be liable for all of the Administrative Agent’s
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
expenses of counsel for the Administrative Agent) associated with any and all
amendments, waivers and/or consents prepared, negotiated, executed, issued
and/or delivered in connection with this Agreement.

1.8 Increases to the Revolving Facility Commitment Amount.

(a) The Borrowers may, by written notice to the Administrative Agent from time
to time after the Restatement Date, request Incremental Revolving Facility
Commitments in an amount not to exceed the Uncommitted Incremental Revolving
Facility Commitment Amount from one or more Incremental Revolving Facility
Lenders, which, in the first instance, shall only include existing Lenders; it
being understood and agreed that (i) no Lender shall have any obligation to
become an Incremental Revolving Facility Lender, and (ii) if the full amount of
the Incremental Revolving Facility Commitments being requested are not
subscribed for by existing Lenders within ten (10) days of the delivery of such
written notice, the Borrowers may offer such remaining Incremental Revolving
Facility Commitments to other non-Lender financial institutions; provided that
each Incremental Revolving Facility Lender, if not already a Lender hereunder,
shall be subject to the approval of the Administrative Agent. Each such notice
shall set forth (i) the amount of the Incremental Revolving Facility Commitments
being requested (which shall be in minimum increments of Five Million and No/100
Dollars ($5,000,000.00) and a minimum amount of Twenty-five Million and No/100
Dollars ($25,000,000.00), or equal to the Uncommitted Incremental Revolving
Facility Commitment Amount) and (ii) the date on which such Incremental
Revolving Facility Commitments are requested to become effective (which shall
not be less than ten (10) Business Days nor more than thirty (30) days after the
date of such notice). Any Loan made or to be made pursuant to an Incremental
Revolving Facility Commitment shall (A) constitute a Loan made pursuant to this
Agreement, (B) be deemed advanced under the Revolving Facility, (C) bear
interest and be repaid in accordance with the terms and provisions of this
Agreement applicable to advances made under the Revolving Facility, without
preference or priority, (D) be secured by the Collateral on a pari passu basis,
and (E) be subject to all other terms and provisions of this Agreement
applicable to Loans and advances thereof.

(b) The Borrowers and each Incremental Revolving Facility Lender shall execute
and deliver to the Administrative Agent an Incremental Revolving Facility
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Revolving Facility
Commitment of such Incremental Revolving Facility Lender. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Revolving Facility Assumption Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Revolving Facility
Assumption Agreement, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Revolving Facility Commitment evidenced thereby.

(c) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all actions as may be reasonably necessary to ensure that, after
giving effect to any Incremental Revolving Facility Commitment pursuant to this
Section 1.8, the outstanding Loans under the Revolving Facility (if any) are
held by the Lenders in accordance with their new pro rata Percentages. This may
be accomplished at the discretion of the Administrative Agent (i) by requiring
the outstanding Loans to be prepaid with the proceeds of a new Revolving
Facility borrowing, (ii) by causing the existing Lenders to assign portions of
their outstanding Loans to Incremental Revolving Facility Lenders, (iii) by
permitting the Revolving Facility borrowings outstanding at the time of any
increase in the Revolving Facility Commitment Amount pursuant to this
Section 1.8 to remain outstanding until the last days of the respective Interest
Periods therefor, even though the Lenders would hold such Revolving Facility
borrowings other than in accordance with their new pro rata Percentages, or
(iv) by any combination of the foregoing. Any prepayment or assignment described
in this subparagraph (c) shall be subject to indemnification by the Borrowers
pursuant to this Agreement, but otherwise be without premium or penalty.

(d) Notwithstanding the foregoing, no Incremental Revolving Facility Commitment
shall become effective, unless on the date of such effectiveness, (i) no Event
of Default shall have occurred and be continuing, and no act, event or condition
shall have occurred or exist which with notice of the lapse of time, or both,
would constitute an Event of Default, and (ii) the Administrative Agent shall
have received (A) a certificate dated such date and executed by the Chief
Financial Officer or other duly authorized officer of the Borrowers,

 

18



--------------------------------------------------------------------------------

certifying that all of the representations and warranties set forth in Article 5
of this Agreement and in each of the other Loan Documents are true and correct
in all respects on and as of the date of the certificate with the same effect as
though made on and as of such date (except to the extent that a representation
and warranty relates to an earlier date); (B) a duly executed Note, in form and
substance acceptable to the Administrative Agent, which shall evidence the Loans
to be made pursuant to the Incremental Revolving Facility Commitment; (C) UCC,
judgment, bankruptcy, pending litigation and tax lien search results for the
Borrowers, confirming that no intervening lien, claim or encumbrance (other than
Permitted Liens) on any Collateral exists that would affect the legality,
validity or priority of the liens in favor of the for the ratable benefit of the
Lenders with respect to such Collateral; (D) the applicable Incremental
Revolving Facility Assumption Agreement, duly executed by the parties thereto,
together with such other documents, instruments and/or agreements reasonably
requested by the Administrative Agent; and (E) the applicable Incremental
Revolving Facility Upfront Fee payable by the Borrowers to and for the account
of each Incremental Revolving Facility Lender.

1.9 Appointment of the Primary Operating Company. Each Borrower acknowledges
that (i) the Lenders have agreed to extend credit to each of the Borrowers on an
integrated basis for the purposes herein set forth; (ii) it is receiving direct
and/or indirect benefits from each such extension of credit; and (iii) the
obligations of the “Borrower” or “Borrowers” under this Agreement are the joint
and several obligations of each Borrower. To facilitate the administration of
the Loan, each Borrower hereby irrevocably appoints the Primary Operating
Company as its true and lawful agent and attorney-in-fact with full power and
authority to execute, deliver and acknowledge on such Borrower’s behalf, each
Request for Advance and Certification and all other Loan Documents or other
materials provided or to be provided to the Administrative Agent or any Lender
pursuant to this Agreement or in connection with the Loan. This
power-of-attorney is coupled with an interest and cannot be revoked, modified or
amended without the prior written consent of the Administrative Agent. Upon
request of the Administrative Agent, each Borrower shall execute, acknowledge
and deliver to the Administrative Agent a Power of Attorney, in form and
substance reasonably satisfactory to the Administrative Agent, confirming and
restating the power-of-attorney granted herein.

1.10 Joinder of New Subsidiaries and Affiliates; Release of Certain Borrowers.

(a) Unless waived in writing by the Administrative Agent, acting at the
direction of the Required Lenders, in their sole and absolute discretion, the
Borrowers shall cause any present or future Affiliate of any Borrower in which
such Borrower now or hereafter owns, directly or indirectly, an ownership
interest of greater than fifty percent (50%) to execute and deliver to the
Administrative Agent (i) within forty-five (45) days of the date of formation or
acquisition (as applicable) of any domestic entity, and (ii) ninety (90) days of
the date of formation or acquisition (as applicable) of any foreign entity (x) a
Joinder Agreement in the form attached as Exhibit 6 hereto (a “Joinder
Agreement”), pursuant to which such Affiliate shall (A) join in and become a
party to this Agreement and the other Loan Documents; (B) agree to comply with
and be bound by the terms and conditions of this Agreement and all of the other
Loan Documents; and (C) become a “Borrower” and thereafter be jointly and
severally liable for the performance of all the past, present and future
obligations and liabilities of the Borrowers hereunder and under the Loan
Documents; and (y) such other documents, instruments and agreements as may be
reasonably required by the Administrative Agent in connection therewith
(including, without limitation, an opinion of counsel), in form and substance
acceptable to the Administrative Agent and its counsel in all respects. The
Borrowers acknowledge and agree that the Administrative Agent shall have the
right, at the Borrowers’ cost and expense, to perform a field audit of the
Receivables, inventory, business and operations of any present or future
Affiliate proposed to be joined as a “Borrower” hereunder; and

(b) Notwithstanding anything to the contrary contained in clause (a) above, none
of ICF Consulting India Private, Ltd., a corporation organized under the laws of
India and a wholly owned subsidiary of the Primary Operating Company (“ICF
India”), nor any Non-Borrower Subsidiary shall be required to become a Borrower
or execute and deliver Loan Documents, and the Borrowers shall not be required
to undertake any procedures to perfect any security interest (or make a
representation or warranty with respect to any such security interest) which the
Administrative Agent may now or hereafter obtain in and to the capital stock and
other equity interests in ICF India or any Non-Borrower Subsidiary. Furthermore,
subject to the terms and provisions set forth in Exhibit 9 attached hereto, the
Administrative Agent agrees that it shall not unreasonably withhold, delay or
condition (i) its waiver of any or all of the joinder requirements set forth in
clause (a) above, (ii) its consent to any Foreign Borrower entering into other
financing arrangements with any Person, whether secured or unsecured, and/or
(iii) in connection with any such financing arrangement(s), its release of any
Foreign Borrower from such Foreign Borrower’s Obligations, including any
security interest of the Administrative Agent in such Foreign Borrower’s assets
granted in connection herewith.

 

19



--------------------------------------------------------------------------------

ARTICLE 2

LETTERS OF CREDIT

2.1 Issuance. The Borrowers and the Lenders acknowledge that from time to time
the Borrowers may request that an LC Issuer issue or amend Letter(s) of Credit.
Subject to the terms and conditions of this Agreement, and any other
requirements for letters of credit normally and customarily imposed by an LC
Issuer, each LC Issuer agrees to issue such requested letters of credit,
provided that no Event of Default has occurred and is continuing, and no act,
event or condition has occurred or exists which with notice or the passage of
time, or both, would constitute an Event of Default. If any such Letter(s) of
Credit are issued by an LC Issuer, each of the Lenders shall purchase from such
LC Issuer a risk participation with respect to such Letter(s) of Credit in an
amount equal to such Lender’s Percentage of the Revolving Facility Commitment
Amount. No LC Issuer shall have any obligation to issue any Letter of Credit
which has an expiration date beyond the date which is three (3) Business Days
prior to the Maturity Date, unless the Borrowers shall have deposited with such
LC Issuer, concurrent with the issuance or renewal of any such Letter of Credit,
cash security therefor in an amount equal to the face amount of the Letter of
Credit. Any request for a Letter of Credit shall be made by a Borrower
submitting to the LC Issuer (with a copy to the Administrative Agent) an
Application and Agreement for Letter of Credit or Amendment to Letter of Credit
(each being herein referred to as a “Letter of Credit Application”) on an LC
Issuer’s standard form, at least three (3) Business Days prior to the date on
which the issuance or amendment of the Letter of Credit shall be required, which
Letter of Credit Application shall be executed by a duly authorized officer of a
Borrower, and be accompanied by such other supporting documentation and
information as the Administrative Agent or LC Issuer may from time to time
reasonably request. Each Letter of Credit Application shall be deemed to govern
the terms of issuance of the subject Letter of Credit, except to the extent
inconsistent with the terms of this Agreement. It is understood and agreed that
Letters of Credit shall not be issued for durations of longer than one (1) year.
Any outstanding Letter of Credit may be renewed from time to time; provided that
(i) at least sixty (60) days’ prior written notice thereof shall have been given
by the Borrowers to the Administrative Agent and the LC Issuer; (ii) no Event of
Default exists under the terms and provisions of the particular Letter of Credit
or this Agreement, and no act, event or condition has occurred or exists which
with notice or the passage of time, or both, would constitute an Event of
Default under the terms and provisions of the particular Letter of Credit or
this Agreement; and (iii) if the renewal period would expire after the Maturity
Date, the Borrowers shall have deposited with the LC Issuer, concurrent with the
renewal of such Letter of Credit, cash security therefor in an amount equal to
the face amount of such Letter of Credit.

2.2 Amounts Advanced Pursuant to Letters of Credit. Upon the issuance of any
Letter(s) of Credit (i) any amounts drawn pursuant thereto shall be deemed
advanced ratably under the Revolver Notes, shall bear interest and be payable in
accordance with the terms of the Revolver Notes and shall be secured by the
Collateral (in the same manner as all other sums advanced under the Revolver
Notes); and (ii) each Lender shall purchase from the LC Issuer such risk
participations in the Letter(s) of Credit as shall be necessary to cause each
Lender to share the funding obligations with respect thereto ratably in
accordance with such Lender’s Percentage. It is expressly understood and agreed
that all obligations and liabilities of the Borrowers to an LC Issuer in
connection with any such Letter(s) of Credit shall be deemed to be
“Obligations,” and the Administrative Agent shall not be required to release its
security interest in the Collateral until (i) all Notes and all other sums due
to the Lenders in connection with the Loan have been paid and satisfied in full,
(ii) all Letters of Credit have been canceled or expired, and (iii) no Lender or
LC Issuer has any further obligation or responsibility to make additional Loan
advances or issue additional Letters of Credit. Furthermore, in no event
whatsoever shall any LC Issuer have any obligation to issue any Letter of Credit
which would cause (x) the face amount of all then outstanding Letters of Credit
issued for the account of any or all Borrowers to exceed Five Million and No/100
Dollars ($5,000,000.00), in the aggregate, or (y) the aggregate outstanding
principal amount of the Revolving Facility (including the aggregate face amount
of all Letters of Credit outstanding), to exceed the Revolving Facility
Commitment Amount.

2.3 Letter of Credit Fees. The Borrowers shall be jointly and severally liable
for the payment of: (i) to the Administrative Agent, for the benefit of the
Lenders ratably, a quarterly fee (the “Letter of Credit Fee”) at the annual rate
equal to the Additional Libor Interest Margin corresponding to the Borrower’s
Leverage Ratio reported as of the immediately preceding quarter, as set forth on
Exhibit 7 hereto, which shall be calculated (a) on the face amount of each
Letter of Credit as of the date of issuance (or the anniversary or amendment
date, as applicable), and (b) on the basis of the actual number of days elapsed
and a three hundred sixty (360) day year; and (ii) to the LC Issuer, an issuance
fee in an amount equal to 12.5 basis points of the face amount of the particular

 

20



--------------------------------------------------------------------------------

Letter of Credit and customary administrative charges (collectively, the “Letter
of Credit Administration Fee”). The Letter of Credit Fee shall be due and
payable, in advance, on the date the Letter of Credit is issued, amended,
extended or renewed and on the same day of every third (3rd) month thereafter
during which such Letter of Credit shall remain issued or outstanding. The
Letter of Credit Administration Fee shall be due and payable simultaneously with
the LC Issuer’s issuance, amendment, extension or renewal of the particular
Letter of Credit (as the case may be).

ARTICLE 3

SECURITY

3.1 Security Generally. As collateral security for the Loan and all other
Obligations, the Borrowers hereby grant and convey to the Administrative Agent,
for the benefit of the Lenders ratably, a security interest in all of the assets
of each Borrower, including, without limitation, the following (collectively,
the “Collateral”):

Receivables. All of each Borrower’s present and future right, title and interest
in and to any and all Accounts, contracts, contract rights, Chattel Paper,
General Intangibles, notes, drafts, acceptances, chattel mortgages, conditional
sale contracts, bailment leases, security agreements and other forms of
obligations now or hereafter arising out of or acquired in the course of or in
connection with any business each Borrower conducts, together with all liens,
guaranties, securities, rights, remedies and privileges pertaining to any of the
foregoing, whether now existing or hereafter created or arising, and all rights
with respect to returned and repossessed items of Inventory;

Inventory. All of each Borrower’s present and future right, title and interest
in and to any and all Inventory and Goods, wherever located, and whether held
for sale or lease or furnished or to be furnished under contracts of service,
and all raw materials, work in process and materials now or hereafter owned by
each Borrower, wherever located, and used or consumed in its business, including
all returned and repossessed items; and all other property now or hereafter
constituting Inventory;

Other Collateral. All of each Borrower’s present and future right, title and
interest in and to any and all cash, cash equivalents, Deposit Accounts,
Documents, Instruments, Investment Property, Letter of Credit Rights and
Supporting Obligations, whether any of the foregoing shall be now owned or
hereafter acquired by such Borrower, together with all of each Borrower’s
present and future furniture, fixtures, Equipment, machinery, supplies and other
assets (other than stock, as below provided) and personal property of every type
or nature whatsoever, including without limitation, all of each Borrower’s
present and future inventions, designs, patents, patent applications,
trademarks, trademark applications, trade names, trade secrets, goodwill,
registrations, copyrights, licenses, franchises, customer lists, tax refunds,
tax refund claims, rights of claims against carriers and shippers, leases and
rights to indemnification;

Stock or Other Ownership Interests. All of each Borrower’s present and future
right, title and interest in and to any and all of the issued and outstanding
capital stock, membership interests and/or other ownership interests in any
other Borrower or any Foreign Borrower, whether such interests are now or
hereafter issued or outstanding and whether now or hereafter acquired by such
Borrower, together with all voting, economic and other rights thereof or
appurtenant thereto, pursuant to the Stock Security Agreement, Membership
Interest Assignment and/or such other documents, instruments or agreements as
may be reasonably required by the Administrative Agent;

Leases. All of each Borrower’s present and future right, title and interest in
and to any and all leases, occupancy agreements, subleases, contracts, licenses,
agreements and other understandings of or relating to the use, enjoyment or
occupancy of real property or any improvements thereon; provided, however, that
if the terms of any such lease or other contract require such Borrower to notify
or obtain the prior written consent of a third party for the grant of a security
interest in such lease or other contract, the security interest granted hereby
in such lease or other contract shall not be effective until such notification
is delivered or such consent is obtained;

 

21



--------------------------------------------------------------------------------

Records. All of each Borrower’s present and future right, title and interest in
and to any and all records, documents and files, in whatever form, pertaining to
the Collateral; and

Proceeds, Etc. Any and all Proceeds of the foregoing, whether cash or non-cash
proceeds, and all increases, substitutions, replacements and/or additions to any
or all of the foregoing.

It is expressly understood and agreed that the foregoing grant and conveyance of
a security interest in the Collateral is in confirmation of (and not replacement
of) the grant and conveyance of a security interest in the Collateral which was
previously made pursuant to or in accordance with the Existing Loan Agreement
and the other Loan Documents; that the liens created by such prior grant and
conveyance of a security interest in the Collateral remain in full force and
effect; and that the grant of and conveyance of a security interest in the
Collateral pursuant hereto shall be supplemental to such prior grant and
conveyance.

Notwithstanding the foregoing, the above described grant and conveyance shall
not be deemed to include the grant and conveyance of (A) any Government
Contract, Government Subcontract or Commercial Contract, which by its terms or
applicable law may not be conveyed; it being understood, however, that in any
such situation(s), the Administrative Agent’s security interest shall include
(i) the entirety of each Borrower’s right, title and interest in and to all
Receivables and all other Proceeds directly or indirectly arising from such
Government Contract, Government Subcontract or Commercial Contract, and (ii) all
other rights and interests which any Borrower may lawfully convey to the
Administrative Agent with respect to such Government Contract, Government
Subcontract or Commercial Contract (including, without limitation, a conveyance
of the applicable Commercial Contract if such prohibition on conveyance is
negated by Applicable Law); (B) any stock or other ownership interests of a
Foreign Borrower in excess of sixty-five percent (65%) of all of the issued and
outstanding stock or other ownership interests of such Foreign Borrower;
(C) motor vehicles titled in the name of any Borrower; and (D) except as
otherwise set forth in Section 3.1 of this Agreement with respect to leases,
interests in real property owned by any Borrower.

3.2 No Preference or Priority. It is expressly understood and agreed that each
of the Notes shall be secured without preference or priority; it being the
intention of the parties that the Notes shall be co-equal and coordinate in
right of payment of principal, interest, late charges and other sums due
thereunder.

ARTICLE 4

CONDITIONS TO THE LENDERS’ OBLIGATIONS

The initial performance of the Lenders’ obligations under this Agreement shall
be subject to the following conditions:

4.1 Compliance with Law and Agreements; Third Party Consents. The Lenders shall
be reasonably satisfied that (a) the Loan shall be in full compliance with all
legal requirements, (b) all regulatory and third party consents and approvals
required to be obtained have been obtained, and (c) the Borrowers shall have
performed all agreements theretofore to be performed by the Borrowers.

4.2 Financial Condition. There shall have been no material adverse change in the
financial condition of the Borrowers, in the aggregate, between the date of the
most recent financial statement(s) delivered to the Lenders and the Restatement
Date.

4.3 Litigation/Bankruptcy. There shall be no pending or threatened litigation by
any entity (private or governmental) with respect to the Loan or any
documentation executed in connection therewith (except for such litigation
disclosed to and not objected to by the Administrative Agent prior to Closing),
nor shall there be any litigation, bankruptcy or other proceedings which the
Administrative Agent believes, in good faith, could reasonably be expected to
have a material adverse effect on a going forward basis.

 

22



--------------------------------------------------------------------------------

4.4 Opinion of Counsel. The Administrative Agent shall have received an opinion
of Borrowers’ counsel with respect to each Borrower that is incorporated, formed
or organized within the United States, in form and substance satisfactory to the
Administrative Agent and its counsel in all respects.

4.5 No Default. There shall exist no Event of Default, and no act, event or
condition shall have occurred or exist which with notice or the lapse of time,
or both, would constitute an Event of Default.

4.6 Documentation. The Administrative Agent shall have received such financial
statements, projections, certificates of good standing, corporate resolutions,
limited liability company consents, UCC financing statements, opinions,
certifications, schedules to be attached to this Agreement and such other
documents, instruments and agreements as may be reasonably required by the
Lenders or the Administrative Agent, in such form and content and from such
parties, as the Administrative Agent shall require (including, without
limitation, all documentation and other information required by bank regulatory
authorities applicable to “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act). All documentation relating to the
Loan and all related transactions must be satisfactory in all respects to the
Administrative Agent, the Lenders and their respective counsel.

4.7 Restatement Costs and Expenses. The Borrowers shall have paid all fees
payable to the Administrative Agent and/or the Lenders, plus all
restatement/closing costs and expenses incurred by the Administrative Agent in
connection with the transactions contemplated hereby, including, without
limitation, all filing fees, recording costs, out-of-pocket syndication costs
and expenses and the reasonable attorneys’ fees and expenses of the
Administrative Agent’s counsel.

4.8 Restatement Matters. On or before the Restatement Date:

(a) The Administrative Agent shall have received (i) a certificate, dated the
Restatement Date and signed by the Chief Financial Officer or other duly
authorized officer of the Borrowers, certifying (A) that except as set forth on
any schedule attached thereto, the certificate or articles of incorporation or
formation (or similar document) of each Borrower previously delivered to the
Administrative Agent and its counsel in connection with the Existing Loan
Agreement have not been amended since the date of the last amendment thereto
shown on the certificate of good standing so furnished, (B) that except as set
forth on any schedule attached thereto, the by-laws or operating agreement (or
similar document) of each Borrower as in effect and delivered in connection with
the Existing Loan Agreement have not been amended, (C) that attached thereto is
a true and complete copy of resolutions duly adopted by the Board of Directors
or other equivalent body of each Borrower, authorizing the execution, delivery
and performance of this Agreement, the Notes and the other Loan Documents by
such Borrower, the undertaking by such Borrower of the Obligations, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect as of the Restatement Date, and (D) as to the incumbency and
specimen signature of each officer executing this Agreement, the Notes, or any
other Loan Document or any other document delivered in connection therewith on
behalf of such Borrower; and (ii) a certificate of another officer as to the
incumbency and specimen signature of the Chief Financial Officer or other duly
authorized officer executing the certificate pursuant to clause (i) above;

(b) This Agreement, the Notes and all other Loan Documents required to be
executed and delivered by any Lender and/or any Borrower shall have been
executed and delivered to the Administrative Agent and its counsel in form and
substance acceptable to the Administrative Agent, all such documents shall be in
full force and effect, and each such document (including each UCC financing
statement) required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded in order to create or continue in favor of
the Administrative Agent for the benefit of the Lenders, ratably a valid, legal
and perfected first-priority (except to the extent otherwise provided therein)
security interest in and lien on the Collateral (subject to any Permitted Lien)
described therein shall have been prepared and delivered to the Administrative
Agent and its counsel;

(c) All legal matters incident to this Agreement and the Restatement shall be
reasonably satisfactory to the Lenders, the Administrative Agent and their
respective counsel; and

(d) After giving effect to the Restatement, all representations and warranties
of the Borrowers set forth in this Agreement and the other Loan Documents shall
be, with respect to those representations and warranties not qualified by
“materiality”, true, accurate and complete in all material respects, and not
misleading in any material respect, and with respect to those representations
and warranties qualified by “materiality”, true, accurate and complete in all
respects and not misleading in any respect.

 

23



--------------------------------------------------------------------------------

4.9 Security Interests. The Borrowers shall have executed and delivered all
documentation that the Administrative Agent deems necessary or appropriate for
the perfection of any Liens granted to the Lenders pursuant to this Agreement or
any other Loan Document.

4.10 Insurance. The Borrowers shall have delivered to the Administrative Agent
for the ratable benefit of the Lenders evidence of compliance with the insurance
requirements set forth in this Agreement and the other Loan Documents.

4.11 Due Diligence/Syndication. The Lead Arranger and the Administrative Agent
shall have completed, to their satisfaction, a credit analysis, including but
not limited to access to management, as well as financial reviews (on a
historical and a projected basis), environmental reviews, legal reviews, site
visits, customer inquiries, and other due diligence, as deemed necessary or
appropriate. Additionally, the Lead Arranger shall have successfully completed
the syndication of the Revolving Facility.

4.12 Other Deliveries. The Borrowers shall have provided to the Administrative
Agent all other documents, instruments and agreements requested by the
Administrative Agent on or prior to the Restatement Date.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and/or make any advances to the Borrowers pursuant to this Agreement, each
Borrower jointly and severally represents, warrants, covenants and agrees as
follows:

5.1 Existence and Qualification. Each Borrower is a corporation or limited
liability company duly organized, validly existing and in good standing (to the
extent applicable) under the laws of its jurisdiction of incorporation or
organization referenced in the preamble of this Agreement, with all corporate or
limited liability company power and authority and all necessary licenses and
permits to own, operate and lease its properties and carry on its business as
now being conducted, and as it may in the future be conducted, except where the
failure to obtain such licenses or permits could not reasonably be expected to
have a material adverse effect on such Borrower. Each Borrower has only one
jurisdiction of incorporation or organization (as the case may be). Each
Borrower is duly qualified and authorized to do business and is in good standing
in each jurisdiction in which the nature of its activities or the character of
its properties makes qualification necessary, except where the failure to so
qualify could not reasonably be expected to have a material adverse effect on
such Borrower.

5.2 Authority; Noncontravention. Except as set forth in Schedule 5.2 hereto, the
execution, delivery and performance of the obligations of each Borrower set
forth in this Agreement, the Notes and the other Loan Documents (i) have been
duly authorized by all necessary corporate, limited liability company,
stockholder or member action (as applicable); (ii) do not require the consent of
any governmental body, agency or authority; (iii) will not violate or result in
(and with notice or the lapse of time will not violate or result in) the breach
of any provision of any Borrower’s Articles/Certificate of Incorporation,
Articles/Certificate of Organization, By-laws, Operating Agreement, Material
Contracts existing as of the Restatement Date, or any order or regulation of any
governmental authority or arbitration board or tribunal; and (iv) except as
permitted by the terms and provisions of this Agreement, will not result in the
creation of a lien, charge or encumbrance of any nature upon any of the
properties or assets of any Borrower. When the Loan Documents are executed and
delivered, they will constitute legal, valid and binding obligations of each
Borrower, enforceable against each Borrower in accordance with their respective
terms, subject to applicable bankruptcy, insolvency and other similar laws
affecting the rights of creditors generally.

5.3 Financial Position. The financial statements listed on Schedule 5.3 hereto,
copies of which have been delivered to the Lenders (a) present fairly the
financial condition of the Borrowers as of the date(s) thereof and the results
of the Borrowers’ operations for the periods indicated therein, (b) were
prepared in accordance with GAAP, (c) with respect to all historical data, are
true and accurate in all material respects, (d) with respect to all projections,
are reasonable, and (e) are not misleading in any material respect. All material
liabilities, fixed or contingent, are fully shown or provided for on the
referenced financial statements or the notes thereto as of

 

24



--------------------------------------------------------------------------------

the date(s) thereof. There has been no material adverse change in the business,
property or condition (financial or otherwise) of the Borrowers since the date
of the most recent financial statements listed on Schedule 5.3 hereto. All
company filings required by the SEC or pursuant to the SEC Act have been filed
as and when required (except to the extent appropriate extensions have been
obtained and remain in effect), and no Borrower has received written notice of
any violation of the SEC Act or any other law, rule or regulation of the SEC
that has not been disclosed to the Administrative Agent in writing.

5.4 Payment of Taxes. Each Borrower has filed all tax returns and reports
required to be filed by it with the United States Government and/or with all
state and local governments, and has paid in full or made adequate provision on
its books for the payment of all taxes, interest, penalties, assessments or
deficiencies shown to be due or claimed to be due on or in respect of such tax
returns and reports, except to the extent that the validity or amount thereof is
being contested in good faith by appropriate proceedings and the non-payment
thereof pending such contest will not result in the execution of any tax lien or
otherwise jeopardize the Administrative Agent’s or the Lenders’ interests in any
Collateral.

5.5 Accuracy of Submitted Information; Omissions. As of the date furnished, all
documents, certificates, information, materials and financial statements
furnished or to be furnished to any Lender or the Administrative Agent pursuant
to this Agreement or otherwise in connection with the Loan (i) are true and
correct in all material respects; (ii) do not contain any untrue statement of a
material fact; and (iii) do not omit any material fact necessary to make the
statements contained therein or herein not misleading. No Borrower is aware of
any fact which has not been disclosed to the Administrative Agent in writing
which materially adversely affects, or so far as any Borrower can now reasonably
foresee, could materially adversely affect, the properties, business, profit or
condition (financial or otherwise) of any Borrower or the ability of any
Borrower to perform its obligations set forth in this Agreement or in any other
Loan Document.

5.6 Government Contracts/Government Subcontracts. Except for the matters set
forth on Schedule 5.6(a) hereto, since October 5, 2005, no notice of suspension,
debarment, cure notice, show cause notice or notice of termination for default
has been issued by the Government to any Borrower, and no Borrower is a party to
any pending, or to any Borrower’s knowledge threatened, suspension, debarment,
termination for default or show cause requirement by the Government or other
adverse Government action or proceeding in connection with any Government
Contract; it being understood and agreed that, for purposes hereof, normal and
customary reviews and audits conducted by the Government in the ordinary course
of business shall not be deemed adverse Government action(s) or proceeding(s).
All Government Contracts existing as of the Restatement Date and having (i) a
remaining contract value of Two Million Five Hundred Thousand and No/100 Dollars
($2,500,000.00) or more, and (ii) a remaining term of twelve (12) months or
longer are listed on Schedule 5.6(b) hereto.

5.7 No Defaults or Liabilities. No Borrower is in default of any obligation,
covenant or condition contained in any Material Contract which materially
adversely affects, or could reasonably be expected to have a material adverse
effect on, the properties, business, profit or condition (financial or
otherwise) of such Borrower or the ability of such Borrower to perform its
obligations set forth in this Agreement or in any other Loan Document.
Additionally, except for the matters disclosed on Schedule 5.9 hereto, there is
no litigation, legal or administrative proceeding or investigation pending
against any Borrower, and no litigation, legal or administrative proceeding or
investigation has been threatened against any Borrower, which has not been
disclosed to the Administrative Agent in writing and which involves amounts in
excess of One Million and No/100 Dollars ($1,000,000.00) or which could
prejudice, in any material respect, the Administrative Agent’s or any Lender’s
rights or remedies under any Loan Document, or the priority, perfection or
enforceability of the Administrative Agent’s security interest in or lien on any
Collateral.

5.8 No Violations of Law. No Borrower is in violation of any Applicable Laws in
any material respect; no Borrower has failed to obtain any license, permit,
franchise or other governmental authorization necessary to the ownership of its
properties or to the conduct of its business, and each Borrower has conducted
its business and operations in compliance with all Applicable Laws, except for
such non-compliance which could not reasonably be expected to have a material
adverse effect on such Borrower.

5.9 Litigation and Proceedings. Except for the matters set forth on Schedule 5.9
attached hereto, as of the Restatement Date, no action, suit or proceeding
against or affecting any Borrower is presently pending, or to the knowledge of
any Borrower, threatened, in any court, before any governmental agency or
department, or before any arbitration board or tribunal, which involves the
possibility of any judgment or liability in

 

25



--------------------------------------------------------------------------------

excess of Five Hundred Thousand and No/100 Dollars ($500,000.00) not fully
covered by insurance. No Borrower is in default with respect to any order, writ,
injunction or decree of any court, governmental authority or arbitration board
or tribunal.

5.10 Security Interest in the Collateral. Each Borrower is the sole legal and
beneficial owner of the Collateral owned or purported to be owned by it, free
and clear of all liens, claims and encumbrances of any nature, except for the
Permitted Liens and other liens expressly permitted by the terms and provisions
of this Agreement. Except as expressly set forth in this Agreement or unless
requirements of any applicable foreign law(s) dictate an alternative or
additional method of creating valid and enforceable security interests in the
Collateral (or, as the case may be under any applicable foreign law, such
foreign jurisdiction’s equivalent of a valid and enforceable security interest
in and to such Collateral), the security interests and liens granted by the
Borrowers to the Administrative Agent pursuant to this Agreement constitute
valid and enforceable security interests in and liens on each item of the
Collateral of the type or nature which may be made subject to a security
interest under the UCC, subject to no other liens other than Permitted Liens.
Upon execution of this Agreement, and subject to (i) the filing of UCC-1
financing statements containing a description of the Collateral and naming the
Borrowers as debtors in the appropriate jurisdictions as determined by
applicable law, and/or (ii) the requirements of any applicable foreign law(s)
which dictate an alternative or additional method of perfecting the security
interest (or, as the case may be under any applicable foreign law, such foreign
jurisdiction’s equivalent of a perfected lien on and security interest) in the
Collateral pursuant to this Agreement, the security interests and liens granted
by the Borrowers to the Administrative Agent, for the benefit of the Lenders
ratably, pursuant to this Agreement (a) constitute perfected security interests
in all Collateral of the type or nature in which a security interest may be
perfected by filing, recording or registering a financing statement in the
United States pursuant to the UCC, (b) shall be superior to and prior to any
other lien on any of such Collateral (but excluding Collateral consisting of
capital stock, membership interests or ownership interests in any Foreign
Borrower), other than Permitted Liens, and no further recordings or filings are
or will be required in connection with the creation, perfection or enforcement
of such security interests and liens, other the filing of continuation
statements in accordance with Applicable Law, and (c) in the case of Collateral
consisting of capital stock, membership interest(s) or ownership interest(s) in
any Borrower or Foreign Borrower, subject to (i) having control thereof within
the meaning of the UCC, and/or (ii) satisfaction of any requirements of
applicable laws of a foreign jurisdiction which dictate an alternative or
additional method of perfection (or, as the case may be under any applicable
foreign law, such foreign jurisdiction’s equivalent of a perfected lien on and
security interest in and to such Collateral), shall be superior to and prior to
any other lien on any of such Collateral, other than Permitted Liens.

5.11 Principal Place of Business; Location of Books and Records. As of the
Restatement Date, each Borrower maintains its principal place of business and
the office where it keeps its books and records with respect to Receivables at
the locations listed on Schedule 2 hereto. Schedule 5.11 hereto sets forth all
primary business locations of the Borrowers situated within the United States as
of the Restatement Date and where Borrower assets valued, individually or in the
aggregate, in excess of One Million and No/100 Dollars ($1,000,000.00) are
located as of the Restatement Date.

5.12 Fiscal Year. Each Borrower’s Fiscal Year ends on December 31st.

5.13 Pension Plans.

(a) Except for the matters set forth on Schedule 5.13(a) attached hereto, the
present value of all benefits vested under all “employee pension benefit plans”,
as such term is defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974 (“ERISA”), from time to time maintained by the Borrowers or
any ERISA Affiliate (individually, a “Pension Plan” and collectively, the
“Pension Plans”) did not, as of December 31, 2004, exceed the value of the
assets of the Pension Plans allocable to such vested benefits;

(b) Except for the matters set forth on Schedule 5.13(b) attached hereto, no
Pension Plan, trust created thereunder or other person dealing with any Pension
Plan has engaged in a non-exempt transaction proscribed by Section 406 of ERISA
or a non-exempt “prohibited transaction”, as such term is defined in
Section 4975 of the Internal Revenue Code;

(c) Except for the matters set forth on Schedule 5.13(c) attached hereto, no
Pension Plan or trust created thereunder has been terminated within the last
three (3) years, and there have been no “reportable events” (as such term is
defined in Section 4043 of ERISA and the regulations thereunder) with respect to
any pension plan or trust created thereunder after June 30, 1974; and

 

26



--------------------------------------------------------------------------------

(d) No Pension Plan or trust created thereunder has incurred any “accumulated
funding deficiency” (as such term is defined in Section 302 of ERISA or
Section 412 of the Internal Revenue Code) as of the end of any plan year,
whether or not waived, since the effective date of ERISA.

(e) None of the Borrowers, or any of their ERISA Affiliates (i) makes, or is
obligated to make, contributions to a multiemployer plan (as defined in
Section 3(37) of ERISA) or has ever contributed, or been obligated to
contribute, to such a plan in the past; (ii) maintains or has ever maintained
(A) any plan which has been subject to Title IV of ERISA, or (B) a defined
benefit plan (as defined in Section 3(35) of ERISA); or (iii) has any liability
or could reasonably be expected to have any liability with respect to any plan
identified in the immediately preceding clause (ii) above.

5.14 O.S.H.A., ADA and Environmental Compliance.

(a) Each Borrower has duly complied in all material respects with, and its
facilities, business assets, property, leaseholds and equipment are in
compliance in all material respects with, the provisions of the Federal
Occupational Safety and Health Act (“O.S.H.A.”), the Americans with Disabilities
Act (“ADA”), the Environmental Protection Act, RCRA and all other environmental
laws which non-compliance with could result in a material adverse effect on the
business, condition (financial or otherwise) or results of operations of any
Borrower; and there have been no citations, notices, notifications or orders of
any such non-compliance issued to any Borrower or relating to its business,
assets, property, leaseholds or equipment under any such laws, rules or
regulations;

(b) each Borrower has been issued all required federal, state and local
licenses, certificates and permits necessary or appropriate in the operation of
its facilities, businesses, assets, property, leaseholds and equipment, unless
the failure to obtain any such license, certificate or permit would not have a
material adverse effect on the business, condition (financial or otherwise) or
results of operations of any Borrower; and

(c) (i) there are no visible signs of releases, spills, discharges, leaks or
disposals (collectively referred to herein as “Releases”) of Hazardous
Substances at, upon, under or within any real property owned, or to the actual
knowledge of any Borrower any premises leased, by any Borrower; (ii) there are
no underground storage tanks or polychlorinated biphenyls on any real property
owned, or to the actual knowledge of any Borrower any premises leased, by any
Borrower; (iii) no real property owned, or to the actual knowledge of any
Borrower premises leased, by any Borrower has ever been used by any Borrower
(and to the best of each Borrower’s knowledge, any other person) as a treatment,
storage or disposal facility for Hazardous Waste; and (iv) no Hazardous
Substances are present on any real property owned, or to the actual knowledge of
any Borrower any premises leased, by any Borrower, except for such quantities of
Hazardous Substances as are handled in all material respects in accordance with
all applicable manufacturer’s instructions and governmental regulations, and as
are necessary or appropriate for the operation of the business of the Borrowers.
Each Borrower, for itself and its successors and assigns, hereby covenants and
agrees to indemnify, defend and hold harmless the Administrative Agent and the
Lenders from and against any and all liabilities, losses, claims, damages,
suits, penalties, costs and expenses of every kind or nature, including, without
limitation, reasonable attorneys’ fees arising from or in connection with
(i) the presence or alleged presence of any Hazardous Substance or Hazardous
Waste on, under or about any property of any Borrower (including, without
limitation, any property or premises now or hereafter owned or leased by any
Borrower), or which is caused by or results from, directly or indirectly, any
act or omission to act by any Borrower; and (ii) any Borrower’s violation of any
environmental statute, ordinance, order, rule or regulation of any governmental
entity or agency thereof (including, without limitation, any liability arising
under CERCLA, RCRA, HMTA or any Applicable Laws).

5.15 Intellectual Property. All patents, patent applications, trademarks,
trademark applications, copyrights, copyright applications, trade names, trade
secrets and licenses necessary for the conduct of the business of each Borrower
are (i) owned or utilized by such Borrower, and (ii) valid and, except with
respect to licenses, trade secrets and certain copyrights, have been duly
registered or filed with all appropriate governmental authorities. Schedule
5.15(a) hereto sets forth all patents, patent applications, trademarks,
trademark applications, copyrights, copyright applications, trade names, trade
secrets and licenses necessary for the conduct of the business of each Borrower
as of the Restatement Date, and except as disclosed in Schedule 5.15(a) hereto,
there is no objection or

 

27



--------------------------------------------------------------------------------

pending challenge to the validity of any such patent, trademark, copyright,
trade name, trade secret or license; no Borrower is aware of any grounds for any
such challenge or objection thereto. Except as disclosed in Schedule 5.15(b)
hereto, as of the Restatement Date, no Borrower pays any royalty to anyone in
connection with any patent, trademark, copyright, trade name, trade secret or
license; and each Borrower has the right to bring legal action for the
infringement of any such patent, trademark, copyright, trade name, trade secret
or license.

5.16 Existing or Pending Defaults; Material Contracts. No Borrower is aware of
any pending or threatened litigation, or any other legal or administrative
proceeding or investigation pending or threatened, against any Borrower arising
from or related to any Material Contract.

5.17 Leases and Real Property. No Borrower owns any real property other than
fixtures that may relate to various leaseholds. All leases and other agreements
under which any Borrower occupies real property are in full force and effect and
constitute legal, valid and binding obligations of, and are legally enforceable
against, the Borrower party thereto and, to the Borrowers’ best knowledge, are
the binding obligations of and legally enforceable against, the other parties
thereto. To the Borrowers’ best knowledge, all necessary governmental approvals,
if any, have been obtained for each such lease or agreement, and there have been
no threatened cancellations thereof or outstanding disputes with respect
thereto.

5.18 Labor Relations. There are no strikes, work stoppages, material grievance
proceedings, union organization efforts or other controversies pending, or to
any Borrower’s knowledge, threatened or reasonably anticipated, between any
Borrower and (i) any current or former employee of any Borrower or (ii) any
union or other collective bargaining unit representing any such employee. Each
Borrower has complied and is in compliance with all Applicable Laws relating to
employment or the workplace, including, without limitation, provisions relating
to wages, hours, collective bargaining, safety and health, work authorization,
equal employment opportunity, immigration, withholding, unemployment
compensation, employee privacy and right to know, except for such non-compliance
which could not reasonably be expected to have a material adverse effect on the
business, condition (financial or otherwise) or results of operations of any
Borrower. Except as set forth on Schedule 5.18 hereto, as of the Restatement
Date, there are no collective bargaining agreements, employment agreements
between any Borrower and any of its employees, or professional service
agreements not terminable at will relating to the businesses or assets of any
Borrower. The consummation of the transactions contemplated hereby will not
cause any Borrower to incur or suffer any liability relating to, or obligation
to pay, severance, termination or other similar payments to any Person.

5.19 Assignment of Contracts. No existing Government Contract, Government
Subcontract or other Material Contract of any Borrower (and no present or future
interest of any Borrower, in whole or in part, in, to or under any such
Government Contract, Government Subcontract or other Material Contract) is
currently assigned, pledged, hypothecated or otherwise transferred to any Person
(other than in favor of the Administrative Agent for the benefit of the Lenders
ratably).

5.20 Contribution Agreement. The Contribution Agreement is in full force and
effect, has not been modified, altered or amended in any respect whatsoever
(other than to add a new Borrower party thereto from time to time and in
connection with this Agreement), and no Borrower is in default thereunder.

5.21 Registered Names. The corporate or company name of each Borrower set forth
in this Agreement and the other Loan Documents (including, without limitation,
all of the UCC-1 financing statements) is accurate in all respects, and such
corporate or company name is identical to the corporate or company name of
record with such Borrower’s jurisdiction of incorporation or organization (as
applicable).

5.22 Ownership of the Borrowers. As of the Restatement Date, all of the issued
and outstanding capital stock of the Parent Company is owned in the percentages
and by the persons or entities referenced on Schedule 5.22(a) hereto. Except as
described on Schedule 5.22(b) hereto, all of the issued and outstanding capital
stock or other ownership interests of each other Borrower is owned by either the
Parent Company, the Primary Operating Company or another Borrower, free and
clear of any and all liens, claims and encumbrances of any type or nature (other
than the security interests granted to the Administrative Agent, for the benefit
of the Lenders ratably, pursuant to this Agreement).

5.23 Solvency. Both prior to and after giving effect to the transactions
contemplated by the terms and provisions of this Agreement, (i) each Borrower
owned and owns property (including, without limitation, the

 

28



--------------------------------------------------------------------------------

Borrower’s rights under the Contribution Agreement) whose fair saleable value is
greater than the amount required to pay all of such Borrower’s indebtedness
(including contingent debts), (ii) each Borrower was and is able to pay all of
its indebtedness as such indebtedness matures, and (iii) each Borrower had and
has capital sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage.

5.24 Foreign Assets Control Regulations, Etc. No Borrower is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§1 et seq.), as
amended. No Borrower is in violation of (a) the Trading with the Enemy Act, as
amended, (b) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. None of
the Borrowers (i) is a Blocked Person or (ii) engages in any dealings or
transactions or is otherwise associated, with any such Blocked Person.

5.25 Federal Reserve Regulations. No director, executive officer or principal
shareholder of any Borrower is a director, executive officer or principal
shareholder of any Lender. For the purposes hereof the terms “director”
“executive officer” and “principal shareholder” (when used with reference to any
Lender), have the respective meanings assigned thereto in Regulations issued by
the Board.

5.26 Commercial Tort Claims. No Borrower is a party to any Commercial Tort
Claims, except as shown on Schedule 5.26 hereto.

5.27 Letter of Credit Rights. No Borrower has any Letter of Credit Rights,
except as shown on Schedule 5.27 hereto.

5.28 Survival of Representations and Warranties. All representations and
warranties made herein shall survive the making of the Loan, and shall be deemed
remade and redated as of the date of each request for an advance or readvance of
any Loan proceeds, unless the Borrower is unable to remake and/or redate any
such representation or warranty, discloses the same to the Lenders in writing,
and such inability does not constitute or give rise to an Event of Default.

ARTICLE 6

AFFIRMATIVE COVENANTS OF THE BORROWERS

So long as any Obligation remains outstanding or this Agreement remains in
effect, each Borrower jointly and severally covenants and agrees with the
Administrative Agent and the Lenders that:

6.1 Payment of Loan Obligations. Each Borrower will duly and punctually pay all
sums to be paid to the Lenders, the Lead Arranger and the Administrative Agent
in accordance with the terms and provisions of the Loan Documents, and will
comply with, perform and observe all of the terms and provisions thereof.

6.2 Payment of Taxes. Each Borrower will promptly pay and discharge when due all
federal, state and other governmental taxes, assessments, fees and charges
imposed upon it, or upon any of its properties or assets, except to the extent
that the non-payment thereof will not result in the execution of any tax lien or
otherwise jeopardize the Administrative Agent’s or the Lenders’ interest in or
the value of any Collateral.

6.3 Delivery of Financial and Other Statements. The Borrowers shall deliver to
the Administrative Agent financial and other statements, each of which shall,
unless otherwise expressly set forth below to the contrary, be prepared in
accordance with GAAP consistently applied, as follows:

(a) on or before the ninetieth (90th) day following the close of each Fiscal
Year, the Borrowers will submit to the Administrative Agent (i) annual audited
and unqualified consolidated financial statements, which shall be accompanied by
consolidating schedules and management letters (if issued) and certified by an
independent certified public accountant acceptable to the Administrative Agent,
and (ii) an annual budget for the then current year, in form reasonably
satisfactory to the Administrative Agent, certified by the Borrowers’ Chief
Financial Officer or another duly authorized executive officer of the Borrowers;

 

29



--------------------------------------------------------------------------------

(b) on or before the forty-fifth (45th) day following the close of each fiscal
quarter, the Borrowers will submit to the Administrative Agent (i) a
consolidated balance sheet and income statement, reporting the Borrowers’
current financial position and the results of their operations for the Fiscal
Quarter then ended and year-to-date, (ii) internally prepared statements of cash
flow and contract/status backlog reports, (iii) a Quarterly Covenant
Compliance/Non-Default Certificate in the form attached as Exhibit 5 hereto,
(iv) a schedule listing each Government Contract which constitutes a Material
Contract and has a remaining term of twelve (12) months or longer, (v) detailed
current aged billed accounts receivable reports, and (vi) a written report
listing all office locations of the Borrowers and denoting each office location
where the Borrowers maintain their books and records, each of which shall be in
form and substance satisfactory to the Administrative Agent in all respects and
certified by the Borrowers’ Chief Financial Officer or another duly authorized
executive officer of the Borrowers;

(c) within ten (10) days of issuance, distribution or filing, as applicable, the
Borrowers will submit to the Administrative Agent copies of all public filings,
disclosure statements and/or registration statements which any Borrower issues
to, distributes to or files with the SEC or any state agency or department
regulating securities (or any other Person, pursuant to the rules and/or
regulations of the SEC or any state agency or department regulating securities);

(d) not less than thirty (30) days prior to any change of or addition to any of
the locations within the United States where any Collateral (other than
Receivables) valued, individually or in the aggregate, in excess of One Million
and No/100 Dollars ($1,000,000.00) is or will be located, or any change of or
addition to the location(s) of the books and records used to generate any
Borrower’s Receivables, the Borrowers will submit to the Administrative Agent a
written notice specifying the new address or location of such Collateral or
books and records (as the case may be), and if required pursuant to Section 6.17
hereof, the written notice from the Borrowers shall be accompanied by the
landlord lien waiver required thereunder, executed by the landlord for such new
location; and

(e) promptly upon the request of the Administrative Agent, the Borrowers will
provide to the Administrative Agent such other information and/or reports
relating to each Borrower’s business, operations, properties or prospects as the
Administrative Agent may from time to time reasonably request (including,
without limitation, all documentation and other information required by bank
regulatory authorities from time to time applicable to “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act).

It is expressly understood and agreed that the Borrower certifications required
under this Section 6.3 shall (i) with respect to historical data, be true and
accurate in all material respects, and (ii) with respect to projections, be
reasonable.

6.4 Maintenance of Records; Review by the Administrative Agent. Each Borrower
will maintain at all times proper books of record and account in accordance with
GAAP, consistently applied, and, subject to any applicable confidentiality and
secrecy requirements imposed by any Government agency, will permit the
Administrative Agent’s officers or any of the Administrative Agent’s authorized
representatives or accountants to visit and inspect each Borrower’s offices and
properties, examine its books of account and other records, and discuss its
affairs, finances and accounts with the officers of any Borrower, all at such
reasonable times during normal business hours, and as often as the
Administrative Agent may reasonably request.

6.5 Maintenance of Insurance Coverage. Each Borrower will maintain in effect
fire and extended coverage insurance, public liability insurance, worker’s
compensation insurance and insurance on the Collateral and each of its
properties, with responsible insurance companies, in such amounts and against
such risks as are customary for similar businesses, required by governmental
authorities, if any, having jurisdiction over all or part of its operations, or
otherwise reasonably required by the Administrative Agent, and will furnish to
the Administrative Agent certificates evidencing such continuing insurance. The
Administrative Agent, for the benefit of the Lenders ratably, shall be named as
the loss payee on all hazard and casualty insurance policies and as an
additional insured on all liability insurance policies. All insurance policies
shall also provide (i) that the insurer shall endeavor to provide not less than
thirty (30) days written notice to the Administrative Agent prior to expiration,
cancellation or material change in any coverage or otherwise, except where the
expiration or cancellation of a policy results from non-payment of premium(s) or
non-renewal of the policy (in which case the policy shall provide for not less
than ten (10) days prior written notice); and (ii) for waiver of subrogation.

 

30



--------------------------------------------------------------------------------

6.6 Maintenance of Property/Collateral; Performance of Contracts. Each Borrower
will at all times maintain the Collateral and its tangible property, both real
and personal, in good order and repair (subject to ordinary wear and tear), and
will permit the Administrative Agent’s officers or authorized representatives to
visit and inspect the Collateral and each Borrower’s tangible property at such
reasonable times during normal business hours, as and when the Administrative
Agent deems necessary or appropriate. Each Borrower shall perform all
obligations under all Material Contracts to which it is a party, including all
exhibits and other attachments to such contracts, all modifications thereto and
all documents and instruments delivered pursuant thereto, and will comply with
all laws, rules and regulations governing the execution, delivery and
performance thereof, except for such non-compliance which would or could not
reasonably be expected to have a material adverse effect on the business,
condition (financial or otherwise), results of operations or properties of such
Borrower.

6.7 Maintenance of Existence. Each Borrower will maintain its corporate or
company existence (as applicable) in its state of incorporation or organization
as of the Restatement Date, and will provide the Administrative Agent with
evidence of the same from time to time upon the Administrative Agent’s request.

6.8 Maintenance of Certain Deposit Accounts with the Administrative Agent.
Except for the Transitional Deposit Accounts and Permitted Foreign Bank
Accounts, each Borrower will maintain its primary cash collection accounts with
the Administrative Agent and all of its other primary bank accounts with a
Lender. Each Lender maintaining a primary bank account of any Borrower expressly
acknowledges and agrees that (a) the Administrative Agent, for the benefit of
the Lenders ratably, has been granted a first priority security interest in and
to such bank account pursuant to this Agreement, (b) the Lender’s possession of
such bank account constitutes “control” for purposes of perfecting the
Administrative Agent’s security interest in and to such bank account under the
UCC or otherwise, and (c) such Lender’s rights and remedies with respect to such
bank account (other than rights and remedies necessary to recoup normal and
customary account fees and charges imposed from time to time for maintaining and
administering such bank account) shall be, and at all times remain, subject and
subordinate to the rights and remedies of the Administrative Agent granted
pursuant to this Agreement or available pursuant to applicable law.

6.9 Maintenance of Management. The Borrowers will notify the Administrative
Agent in writing of the change of any executive officer or director of the
Parent Company or the Primary Operating Company within thirty (30) days of the
date of any such change.

6.10 Disclosure of Defaults, Etc.

(a) Promptly upon the occurrence thereof, each Borrower will provide the
Administrative Agent and the Lenders with written notice of any Event of
Default, or any act, event, condition or occurrence that upon the giving of any
required notice or the lapse of time, or both, would constitute an Event of
Default. In addition, each Borrower will promptly advise the Administrative
Agent and the Lenders in writing of any condition, act, event or occurrence
which comes to such Borrower’s attention that would or could reasonably be
expected to prejudice the Administrative Agent’s or any Lender’s rights in
connection with any Material Contract, any Collateral, this Agreement, any Note
or any other Loan Document, including, without limitation, the details of any
pending or threatened suspension, debarment or other governmental action or
proceeding, any pending or threatened litigation, and any other legal or
administrative proceeding or investigation pending or threatened against any
Borrower, including the entry of any judgment in excess of Five Hundred Thousand
and No/100 Dollars ($500,000.00) or lien (other than a Permitted Lien) against
any Borrower, its assets or property. Additionally, the Borrowers agree to
provide written notice to the Administrative Agent and the Lenders within five
(5) days of the date on which any obligation of a Borrower for the payment of
borrowed money, whether now existing or hereafter created, incurred or arising,
becomes or is declared to be due and payable prior to the expressed maturity
thereof.

(b) If, at any time after the Restatement Date, any Borrower shall receive any
letter, notice, subpoena, court order, pleading or other document issued, given
or delivered by the Government, any Prime Contractor or by any Person acting for
or on behalf of the Government or such Prime Contractor with respect to, or in
any manner related to any alleged default, fraud, dishonesty, malfeasance or
other willful misconduct of a Borrower, such Borrower shall deliver a true,
correct and complete copy of such letter, notice, subpoena, court order,
pleading or document to the Administrative Agent, the Administrative Agent’s
counsel and each Lender within five (5) Business Days of such Borrower’s receipt
thereof. Furthermore, if any Borrower shall issue, give or deliver to the
Government any Prime Contractor or by any Person acting for or on behalf of the
Government or such Prime Contractor, any letter, notice, subpoena, court order,
pleading or other document with respect to, or in any

 

31



--------------------------------------------------------------------------------

manner related to, or otherwise in response to any alleged default, fraud,
dishonesty, malfeasance or other willful misconduct of a Borrower, such Borrower
shall deliver a true, correct and complete copy of such letter, notice,
subpoena, court order, pleading or other document to the Administrative Agent,
the Administrative Agent’s counsel and each Lender and concurrent with the
Borrower’s issuance or delivery thereof to the Government, such Prime Contractor
or any Person acting for or on behalf of the Government or such Prime
Contractor. If any letter, notice, subpoena, court order, pleading or other
document required to be delivered to the Administrative Agent, the
Administrative Agent’s counsel and each Lender pursuant to this Section 6.10
contains any information deemed “classified” by the Government and/or the
dissemination of any such information to the Administrative Agent, the
Administrative Agent’s counsel and each Lender would result in the Borrowers
violating any Applicable Law, then the Borrowers shall deliver to the
Administrative Agent, the Administrative Agent’s counsel and each Lender a
summary of such letter, notice, subpoena, court order, pleading or other
document containing a summary thereof, but including as much (but no more than)
detail as can be included therein without violating any Applicable Law.

6.11 Security Perfection; Assignment of Claims Act; Payment of Costs. The
Borrowers will execute and deliver and pay the costs of recording and filing
financing statements, continuation statements, termination statements,
assignments and other documents, as the Administrative Agent may from time to
time deem necessary or appropriate for the perfection of any liens granted to
the Administrative Agent or Lenders pursuant hereto or pursuant to any other
Loan Document. On or before the date which is ninety (90) days from the date of
any Government Contract hereafter entered into, extended or renewed by one or
more Borrowers, such Borrower(s) shall execute all documents necessary or
appropriate in order to comply with the Assignment of Claims Act of 1940, as
amended, 31 U.S.C. Section 3727 and 41 U.S.C. Section 15 (the “Government
Contract Assignments”) in connection with each such Government Contract; it
being understood and agreed, however, that (i) no Borrower’s failure to execute
and deliver any Government Contract Assignment shall constitute a default,
breach or violation of the Borrowers’ obligation(s) set forth in this
Section 6.11, unless the Administrative Agent shall have made written demand
upon the Borrowers to fully and faithfully comply with its obligation(s) with
respect to Government Contract Assignments set forth in this Section 6.11 above,
and such demand shall have been issued by the Administrative Agent only after
the occurrence of an Event of Default; and (ii) no Government Contract
Assignment shall be required for any Government Contract which (a) has a
remaining value of less than Two Million Five Hundred Thousand and No/100
Dollars ($2,500,000.00), or (b) has a remaining term of less than twelve
(12) months (with no option to extend). The Borrowers acknowledge that the
Administrative Agent and the Lenders will be irreparably harmed if any Borrower
fails or refuses to execute and deliver any Government Contract Assignment after
the Administrative Agent’s demand therefor, as and when required pursuant to
this Section 6.11, and that the Administrative Agent and the Lenders have no
adequate remedy at law. In such event, the Borrowers agree that the
Administrative Agent shall be entitled, in addition to all other rights and
remedies available to the Administrative Agent and/or the Lenders, to injunctive
or other equitable relief to compel the Borrowers’ full compliance with the
requirements of this Section 6.11. All costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred in connection with
the preparation, execution, delivery and administration of Government Contract
Assignments shall be borne solely by the Borrowers. Additionally, the Borrowers
will pay any and all costs incurred in connection with the transactions
contemplated hereby, as well as any and all taxes (other than the Lenders’
income and franchise taxes), which may be payable as a result of the execution
of this Agreement or any agreement supplemental hereto, or as a result of the
execution and/or delivery of any Note or other Loan Document.

6.12 Defense of Title to Collateral. The Borrowers will at all times defend the
Lenders’, the Administrative Agent’s and Borrowers’ rights in the Collateral,
subject to the Permitted Liens, against all Persons and all claims and demands
whatsoever, and will, upon request of the Administrative Agent (i) furnish such
further assurances of title as may be required by the Administrative Agent, and
(ii) do any other acts necessary to effectuate the purposes and provisions of
this Agreement, or as required by law or otherwise in order to perfect,
preserve, maintain or continue the interests of the Administrative Agent and/or
Lenders in any Collateral.

6.13 Compliance with Law. Each Borrower will conduct its businesses and
operations in compliance in all material respects with (i) all Applicable Laws
and requirements of all federal, state and local regulatory authorities having
jurisdiction, (ii) the provisions of its charter documents and other corporate
governance documents, (iii) all agreements and instruments by which it or any of
its properties may be bound, and (iv) all applicable decrees, orders and
judgments.

 

32



--------------------------------------------------------------------------------

6.14 Other Collateral Covenants.

(a) The Borrowers will, at their own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Administrative Agent from time to time
such lists, descriptions and designations of Collateral, warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
reports and other assurances or instruments, and take such further steps
relating to the Collateral and other property or rights covered by the interests
hereby granted which the Administrative Agent deems reasonably appropriate or
advisable to perfect, preserve or protect its ownership and security interests
in any Collateral.

(b) The Borrowers shall promptly notify the Administrative Agent in writing if,
at any time, any issuer of uncertificated securities, securities intermediary or
commodities intermediary has issued or holds, or will issue or hold, any
financial assets or commodities to or for the benefit of any Borrower, and the
Borrowers shall obtain authenticated control letters from such issuer or
intermediary, in form and substance reasonably satisfactory to the
Administrative Agent, within ten (10) days of the Administrative Agent’s demand
therefor.

(c) If any Borrower is or becomes the beneficiary of a letter of credit, such
Borrower shall promptly, and in any event within two (2) Business Days after
becoming a beneficiary, notify the Administrative Agent thereof and, following
the Administrative Agent’s request, enter into a tri-party agreement with the
Administrative Agent and the issuer and/or confirmation bank with respect to all
Letter of Credit Rights in connection with such letter of credit, assigning such
Letter of Credit Rights to the Administrative Agent and directing all payments
thereunder to an account designated by the Administrative Agent, which tri-party
agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(d) The Borrowers shall promptly take all steps necessary to grant the
Administrative Agent control of all electronic chattel paper in accordance with
the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

(e) The Borrowers hereby irrevocably authorize the Administrative Agent at any
time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction any initial financing statements and amendments
thereto that (A) describe Collateral (I) as all assets of the Borrowers or words
of similar effect (other than assets expressly excluded from the description of
Collateral herein), regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code in
such jurisdiction, or (II) as being of an equal or lesser scope or with greater
detail, and (B) contain any other information required by part 5 of Article 9 of
the Uniform Commercial Code for the sufficiency or filing office acceptance of
any financing statement or amendment, including (I) whether any Borrower is an
organization, the type of organization and any organization identification
number issued to such Borrower, and (II) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates. The Borrowers agree to furnish any such information to the
Administrative Agent promptly upon request. The Borrowers also ratify their
authorization for the Administrative Agent to have filed in any Uniform
Commercial Code jurisdiction any initial financing statements or amendments
thereto or continuations thereof, if filed prior to the Restatement Date.

(f) The Borrowers shall promptly, and in any event within two (2) Business Days
after the same is acquired by any Borrower, notify the Administrative Agent of
any Commercial Tort Claim acquired by a Borrower and unless otherwise consented
to by the Administrative Agent, such Borrower shall enter into a supplement to
this Agreement, granting to the Administrative Agent, for the benefit of the
Lenders ratably, a perfected security interest in such Commercial Tort Claim.

(g) If any Borrower retains possession of any Chattel Paper or Instruments with
the Administrative Agent’s consent, such Chattel Paper and Instruments shall be
marked with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the security interest of Citizens Bank of
Pennsylvania, as Administrative Agent.”

(h) No Borrower shall reincorporate or reorganize itself under the laws of any
jurisdiction other than the jurisdiction in which it is incorporated as of the
Restatement Date without the prior written consent of the Administrative Agent.

 

33



--------------------------------------------------------------------------------

(i) Each Borrower acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of the Administrative Agent and
agrees that it will not do so without the prior written consent of the
Administrative Agent, subject to such Borrower’s rights under
Section 9-509(d)(2) of the UCC.

6.15 Financial Covenants of the Borrowers. So long as any Obligation remains
outstanding or this Agreement remains in effect, the Borrowers will comply with
each of the financial covenants set forth below:

(a) Fixed Charge Coverage Ratio. The Borrowers will maintain on a consolidated
basis for each Fiscal Quarter, a Fixed Charge Coverage Ratio of not less than
1.25 to 1.00. For purposes of the foregoing, “Fixed Charge Coverage Ratio” shall
mean, for each measurement period, the sum of the Borrowers’ EBITDA, plus real
property rent expense and operating lease expense, divided by the sum of the
Borrowers’ real property rent expense and operating lease expense, plus interest
expense, plus cash taxes paid, and plus required principal payments on debt and
Capital Lease Obligations. The Fixed Charge Coverage Ratio shall be measured on
the last day of each Fiscal Quarter throughout the term of the Loan.

(b) Leverage Ratio. The Borrowers will maintain at all times on a consolidated
basis for each Fiscal Quarter a Leverage Ratio of not more than 3.50 to 1.00.
For purposes of the foregoing, “Leverage Ratio” shall mean, for each measurement
period, the ratio of the Borrowers’ Total Funded Debt to the Borrowers’ EBITDA.
The Leverage Ratio shall be measured on the last day of each Fiscal Quarter
throughout the term of the Loan.

Except as otherwise expressly provided above, the financial covenants referenced
above shall be calculated and tested on a rolling four (4) quarter basis, and
shall include the results of any entity acquired pursuant to a Permitted
Acquisition and consolidated into the Borrowers’ financial statements within the
twelve (12) month period immediately preceding the applicable covenant
calculation date. Unless otherwise defined, all financial terms used in this
Section 6.15 shall have the meanings attributed to such terms in accordance with
GAAP.

6.16 Intentionally Omitted.

6.17 Landlord Waivers; Subordination. If, at any time after the Restatement
Date, any Borrower (other than any Foreign Borrower) shall move or relocate any
of its (a) books and records, or (b) primary business location(s) situated
within the United States where Borrower assets valued, individually or in the
aggregate, in excess of One Million and No/100 Dollars ($1,000,000.00) are
located, the Borrowers shall provide to the Administrative Agent, prior to any
such move or relocation, a landlord lien waiver, in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to which each
landlord shall subordinate any statutory, contractual or other lien the landlord
may have in any of the Collateral to the lien, operation and effect of the lien
granted to the Administrative Agent pursuant to this Agreement and the other
Loan Documents.

6.18 Substitute Notes. Upon request of the Administrative Agent, each Borrower
shall execute and deliver to the Administrative Agent substitute promissory
notes, in form and substance satisfactory to the Administrative Agent in all
respects, payable to the order of such Person as may be designated by the
Administrative Agent; it being understood and agreed, however, that the
aggregate principal amount of all outstanding promissory notes shall not exceed
the Commitment Amount (plus the Swing Line Commitment Amount) as of the date
such substitute note(s) are issued.

ARTICLE 7

NEGATIVE COVENANTS OF THE BORROWERS

So long as any Obligation remains outstanding or this Agreement remains in
effect, each Borrower jointly and severally covenants and agrees that, without
the prior written consent of the Administrative Agent, the Borrowers will not:

7.1 Change of Control; Disposition of Assets; Merger.

(a) Suffer or permit majority ownership or effective control of any Borrower to
be sold, assigned or otherwise transferred, legally or equitably, to any Person,
except to another Borrower; or

 

34



--------------------------------------------------------------------------------

(b) suffer or permit the issuance of any capital stock of any Borrower, except
for the issuance of Additional Equity Stock, whether pursuant to an employee
stock option plan or an employee stock ownership plan, in form and substance
reasonably satisfactory to the Administrative Agent (either such plan being
referred to herein as an “Approved ESOP”), or an employee stock purchase plan,
program or arrangement, in form and substance reasonably satisfactory to the
Administrative Agent (an “Approved ESPP”); or

(c) permit any Borrower to sell, assign, loan, deliver, lease, transfer or
otherwise dispose of property or assets (including, without limitation, stock,
equity or any other type of ownership interests of another Borrower), except for
(i) transfers of assets between Borrowers in which the Administrative Agent
continues to have a perfected first priority security interest in and to all
such assets constituting Collateral (after giving effect to such transfer),
subject, however, to Permitted Liens; (ii) subleasing of any premises which is
not necessary for a Borrower’s business operations; and (iii) asset dispositions
to non-Borrowers consummated in the ordinary course of the Borrowers’ business,
provided that the fair market value of any and all such asset dispositions does
not exceed One Million and No/100 Dollars ($1,000,000.00), in the aggregate,
during any twelve (12) consecutive month period; or permit any Borrower to
become a party to any document, instrument or agreement (other than this
Agreement and the other Loan Documents) which prohibits, limits or restricts
such Borrower from assigning, pledging, hypothecating or otherwise encumbering
any of its assets, including, without limitation, any capital stock or other
equity interests of another Borrower; or

(d) permit any Borrower or any Affiliate of any Borrower to merge or consolidate
with any business, company or enterprise, or acquire or purchase any business,
company or enterprise or acquire or purchase substantially all of the assets of
any business, company or enterprise; it being understood and agreed, however,
that the Administrative Agent’s prior written consent shall not be required for
any of the following:

(i) any merger between Borrowers; provided that (A) the Borrowers shall have
provided not less than fifteen (15) days prior written notice to the
Administrative Agent of the proposed merger, and such notice sets forth all of
the material terms of such merger (including, without limitation, the purpose
for consummating such merger), (B) after giving effect to such merger, the
Administrative Agent, for the benefit of the Lenders ratably, shall have a
perfected first priority security interest in and to all of the assets of the
surviving Borrower constituting Collateral (subject to Permitted Liens),
(C) within ten (10) days of the effective date of such merger, true, correct and
complete state-certified copies of the articles of merger, plan of merger and
all other documents, instruments and agreements relating thereto shall have been
provided by the Borrowers to the Administrative Agent, and (D) promptly (but in
all events within fifteen (15) days) following the Administrative Agent’s
request, the Borrowers shall have executed, issued and/or delivered to the
Administrative Agent such documents, instruments and agreements as the
Administrative Agent may reasonably require in connection with or as a result of
such merger; or

(ii) any other merger or acquisition by any Borrower with or of a non-Borrower
(a “Target”) which meets all of the following criteria:

A. the merger or acquisition results in the acquisition by such Borrower of all
or substantially all of the assets of the Target or at least eighty-five percent
(85%) of all of the issued and outstanding equity or ownership interests in the
Target, in either case, free and clear of any and all liens, claims and
encumbrances (other than Permitted Liens);

B. the Target is in a similar line or lines of business as that of the
Borrowers;

C. the Target is a going concern, not involved in any material litigation that
is not fully covered by reserves and/or insurance and shall have not suffered
any material adverse change in its business, operations, condition or assets at
any time after the immediately preceding fiscal quarter end and prior to the
effective date of the merger or acquisition;

D. the subject transaction does not constitute a hostile acquisition or merger;

E. both prior to and after giving effect to the merger or acquisition, no Event
of Default shall exist or have occurred;

 

35



--------------------------------------------------------------------------------

F. the Borrowers will be in compliance with all financial covenants set forth in
Section 6.15 of this Agreement both prior to and after giving effect to the
merger or acquisition and the Leverage Ratio will not exceed 3.25 to 1.00 after
giving effect to the proposed merger or acquisition;

G. after giving effect to the merger or acquisition, there is at least
Twenty-five Million and No/100 Dollars ($25,000,000.00) of excess availability
under the Revolving Facility;

H. the aggregate amount of cash consideration, whether paid or unpaid, for any
individual merger and/or acquisition (or a series of transactions comprising any
one particular merger or acquisition) shall not exceed Seventy-five Million and
No/100 Dollars ($75,000,000.00);

I. the Borrowers shall not assume any obligation or liability that would be
included in the calculation of Total Funded Debt as a condition of such merger
or acquisition other than capitalized leases entered into in the ordinary course
of business, normal and customary accruals and other Indebtedness expressly
permitted pursuant to this Agreement;

J. the Borrowers shall have certified in writing, or concurrent with the
consummation of the subject merger or acquisition shall certify in writing, to
the Administrative Agent that the subject merger or acquisition meets the
requirements of a Permitted Acquisition as set forth above; and

K. the Target shall be joined as a “Borrower” party to this Agreement and the
other Loan Documents pursuant to Section 1.10 of this Agreement within fifteen
(15) days of the effective date of the merger or acquisition or such later date
as otherwise provided for pursuant to Section 1.10 of this Agreement.

In the event that the Administrative Agent issues its consent to a hostile
acquisition, such consent shall be subject to, among other things, the
Borrowers’ agreement to indemnify, defend and hold the Administrative Agent and
the Lenders harmless from and against any and all claims, demands, losses,
liabilities, damages, costs and expenses of every kind and nature, including
without limitation, reasonable attorneys’ fees, related to, arising out of or in
connection with such acquisition, pursuant to an indemnity agreement
satisfactory to the Administrative Agent and the affected Lender in all
respects.

7.2 Margin Stocks. Use all or any part of the proceeds of any advance made
hereunder to purchase or carry, or to reduce or retire any loan incurred to
purchase or carry, any margin stocks (within the meaning of Regulations U, T or
X of the Board) or to extend credit to others for the purpose of purchasing or
carrying any such margin stocks.

7.3 Change of Operations. Change the general character of any Borrower’s
business as conducted on the Restatement Date, or engage in any type of business
not directly related to or compatible with such business as presently and
normally conducted or suffer or permit any change to the Fiscal Year of any
Borrower or the accounting methods of any Borrower.

7.4 Judgments; Attachments. Suffer or permit any judgment in excess of Five
Hundred Thousand and No/100 Dollars ($500,000.00) against any Borrower or any
attachment against any Borrower’s property (for an amount not fully covered by
insurance) to remain unpaid, undischarged or undismissed for a period of ten
(10) days, unless enforcement thereof shall be effectively stayed or bonded.

7.5 Further Assignments; Performance and Modification of Contracts; etc. Except
as may be expressly permitted by the Loan Documents (i) make any further
assignment, pledge or disposition of the Collateral or any part thereof;
(ii) permit any set-off or reduction, delay the timing of any payment under, or
otherwise modify any Material Contract, if such set-off, reduction, delay or
modification (a) would have a material adverse effect on the business, condition
(financial or otherwise) or results of operations of any Borrower, or (b) could
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), operations, properties or assets of any Borrower;
(iii) create, incur or permit to exist any lien or encumbrance on any real
property now or hereafter owned by any Borrower; or (iv) do or permit to be done
anything to impair the Administrative Agent’s security interest in any
Collateral or the payments due to any Borrower thereunder; it being understood
that reasonable and customary compromises and settlements with Account Debtors
in the ordinary course of the Borrower’s business will not constitute a
violation of this covenant.

 

36



--------------------------------------------------------------------------------

7.6 Affect Rights of the Administrative Agent or Lenders. At any time do or
perform any act or permit any act to be performed which would or reasonably
could materially adversely affect the interests or rights of the Administrative
Agent or Lenders under any Loan Document.

7.7 Indebtedness; Granting of Security Interests.

(a) Suffer or permit any Borrower to incur any Indebtedness, whether direct or
indirect, except for:

(i) trade debt and operating leases incurred in the ordinary course of business;

(ii) indebtedness outstanding on the Restatement Date and listed on Schedule
7.7(a) hereto, but any increase thereof would be subject to subsection
(ix) below;

(iii) inter-company indebtedness (including inter-company guarantees) by and
among the Borrowers in which the Administrative Agent has a perfected security
interest in and to all of their assets constituting Collateral;

(iv) performance guarantees issued by any Borrower for the benefit of another
Borrower;

(v) bid bonds and/or performance bonds issued on behalf of any and all Borrowers
in the ordinary course of business in an amount not to exceed, individually or
in the aggregate, One Million and No/100 Dollars ($1,000,000.00), at any time;

(vi) indebtedness secured by liens listed on Schedule 7.7(c) hereto, or other
indebtedness secured by Permitted Liens, but not any increases thereof;

(vii) indebtedness incurred to finance (by purchase or lease) equipment
constituting capital expenditures, provided that such indebtedness does not
violate any other covenant set forth in this Agreement;

(viii) guarantees expressly permitted by the terms of this Agreement;

(ix) any other unsecured indebtedness (not specifically described or
pre-approved in this Section 7.7(a)), provided that the aggregate amount of such
indebtedness remaining unpaid and outstanding at any time does not exceed Two
Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00);

(x) any Hedging Obligations; and

(xi) any Permitted Financial Product Obligations.

(b) mortgage, assign, pledge, hypothecate or otherwise encumber or permit any
lien, security interest or other encumbrance, including purchase money liens,
whether under conditional or installment sales arrangements or otherwise, to
affect the Collateral or any other assets or properties of any Borrower (except
for Permitted Liens and other liens, security interests or encumbrances
expressly permitted herein); or

(c) enter into any agreement or understanding with any Person pursuant to which
any Borrower agrees to be bound by a covenant not to encumber all or any part of
the property or assets of such Borrower, unless such agreement or understanding
is entered into in connection with the granting of purchase money security
interests permitted pursuant to the terms and provisions of this Agreement.

7.8 Dividends; Loans; Advances; Investments and Similar Events.

(a) Declare or pay any dividend on any Borrower’s capital stock or other equity
interests of any class; alter or amend any Borrower’s capital structure;
purchase, redeem or otherwise retire any shares of any Borrower’s capital stock
or other equity interests (other than purchases or redemptions that (i) do not
occur at any

 

37



--------------------------------------------------------------------------------

time after an Event of Default has occurred and is continuing, (ii) are made by
a Borrower and do not cause or result in an Event of Default, and (iii) in any
twelve (12) month period do not exceed a net Two Million and No/100 Dollars
($2,000,000.00), in the aggregate (said $2,000,000 (A) to be calculated after
netting against any such purchases or redemptions any new issuances of capital
stock or other equity interests to employees in the same twelve (12) month
period and related tax consequences, and (B) not to include any purchases by an
Approved ESOP or Approved ESPP)), for so long as the Facilities remain unpaid
and outstanding or the Lenders have any continuing obligations hereunder);
voluntarily prepay, acquire or anticipate any sinking fund requirement of any
indebtedness; or make any distributions in cash or assets to any Borrower’s
equity owners or any Borrower’s Affiliate which is not a Borrower under this
Agreement;

(b) make any loans, salary advances or other payments to (i) any equity owners
of any Borrower, unless such equity owner is also a Borrower party to this
Agreement in which the Administrative Agent has a perfected security interest in
and to all of its assets constituting Collateral at the time such loan, salary
advance or other payment is made; (ii) any corporation, company or other
enterprise directly or indirectly owned in whole or in part by any equity owner
of any Borrower, unless such corporation, company or other enterprise is also a
Borrower party to this Agreement in which the Administrative Agent has a
perfected security interest in and to all of its assets constituting Collateral
at the time such loan, salary advance or other payment is made; or (iii) any
other Person; provided, however, that the Borrowers may make or continue to have
outstanding any or all of the following:

(i) loans or advances to individual officers, present employees or former
employees of any Borrower, provided, that all such loans and advances to such
persons may not exceed One Million and No/100 Dollars ($1,000,000.00), in the
aggregate, at any time; it being understood that travel advances and employee
retention bonuses made in the ordinary course of business shall not be included
in calculating the foregoing computation;

(ii) loans to individual officers and employees of any Borrower, the proceeds of
which shall be advanced on a net cash basis and used solely to finance the
purchase of stock in the Parent Company by such officer or employee pursuant to
and in accordance with an Approved ESPP;

(iii) loans, advances and/or payments from one Borrower to another Borrower;
provided that the Administrative Agent has a perfected security interest in and
to all of each Borrower’s assets constituting Collateral;

(iv) loans, advances and/or payments in the amounts which are unpaid or
outstanding as of the Restatement Date and listed on Schedule 7.8(c) hereto;

(v) trade credit extended to customers of the Borrowers in the ordinary course
of business;

(vi) Ordinary Course Payments;

(vii) negotiable instruments endorsed for deposit or collection in the ordinary
course of business;

(viii) securities or certificates of deposit with maturities of two (2) years or
less; provided that, concurrent with such investment, any and all securities or
certificates of deposit (other than those acquired in connection with RABBI
trusts and deferred compensation plans) shall have been pledged to the
Administrative Agent, for the benefit of the Lenders ratably, pursuant to
documentation reasonably satisfactory to the Administrative Agent;

(ix) investment loans or advances to ICF India or any other Non-Borrower
Affiliate in an aggregate amount not to exceed Two Million and No/100 Dollars
($2,000,000.00) outstanding at any time, calculated on a net basis (i.e., any
cash proceeds returned by a Non-Borrower Affiliate, whether through a dividend,
distribution, share redemption, payment of principal on debt or otherwise,
together with payments received from customers of Borrowers for work done by a
Non-Borrower Affiliate under customer contracts of Borrowers, to the extent such
payments are received in the ordinary course of such non-Borrower Affiliate’s
business and the allocated amount thereof is commensurate with amounts
ordinarily payable between two unrelated

 

38



--------------------------------------------------------------------------------

and unaffiliated third parties (i.e., on market terms), shall be added back as
availability for the aggregate investment limit; provided that such cash
proceeds are not subject to revocation, recission, disgorgement, set off or
other claim diminishing the full value thereof);

(x) Permitted Investments; and

(xi) so long as no Event of Default shall have occurred and be continuing,
regularly scheduled payments on any other Indebtedness expressly permitted
pursuant to Section 7.7 of this Agreement.

7.9 Lease Obligations. Except as may be expressly permitted by Section 7.7 of
this Agreement, enter into any new lease of real or personal property, except in
the ordinary course of business.

7.10 Intentionally Omitted.

7.11 Lockbox Deposits. Permit or cause any and all payments required to be made
directly to the Administrative Agent, pursuant to Section 11.2 of this
Agreement, to be made or directed to any other Person, without the prior
approval of the Administrative Agent.

7.12 Sale and Leaseback Transactions; Other Agreements.

(a) Directly or indirectly, enter into any arrangement with any Person providing
for any Borrower to lease or rent property that such Borrower has sold or will
sell or otherwise transfer to such Person; or

(b) directly or indirectly, enter into any Material Contract pursuant to which
the execution, delivery and/or performance of the obligations of any Borrower
under this Agreement or under any other Loan Document would violate the terms of
or constitute a default under such Material Contract.

7.13 Intentionally Omitted.

7.14 Anti-Terrorism Laws. Suffer or permit any Borrower to (i) Conduct any
business or engage in any transaction or dealing with a Blocked Person,
including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person; (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224; or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or the Patriot Act. Each Borrower shall deliver to the
Administrative Agent any certification or other evidence reasonably requested
from time to time by the Administrative Agent, confirming such Borrower’s
compliance with this Section 7.14.

7.15 Intentionally Omitted.

7.16 Capital Expenditures. The Borrowers shall not, on an aggregate and
consolidated basis, make or incur any capital expenditures, during any Fiscal
Year, in excess of an amount equal to one and one-half percent (1.50%) of the
Borrowers’ gross annual revenues for the immediately preceding twelve (12) month
period.

ARTICLE 8

COLLATERAL ACCOUNT

Except for any Borrower utilizing Permitted Foreign Bank Accounts, the Borrowers
will deposit or cause to be deposited into a collateral account (the “Collateral
Account”) designated by the Administrative Agent, all checks, drafts, cash and
other remittances received by the Borrowers, and shall deposit such items for
credit to the Collateral Account within two (2) Business Days of the receipt
thereof and in precisely the form received. Pending such deposit, the Borrowers
will not commingle any such items of payment with any of their other funds or
property, but will hold them separate and apart. Notwithstanding the foregoing,
the Borrowers shall have the right to maintain certain deposit account(s) (each
a “Transitional Deposit Account”) as follows: (i) Z-Tech Corporation may
maintain a depository account with SunTrust Bank until June 28, 2008, provided
that the wire transfer arrangement with SunTrust Bank remains in place at all
times hereafter; (ii) Simat, Helliesen & Eichner, Inc. may

 

39



--------------------------------------------------------------------------------

maintain a depository account with Citibank, N.A. until December 3, 2008,
provided that a wire transfer arrangement with Citibank,, N.A. is in place on or
prior to March 1, 2008, and such arrangement remains in place at all times
thereafter with Citibank, N.A.; (iii) Jones & Stokes Associates, Inc. may
maintain a depository account with Wells Fargo Bank, N.A. until February 1,
2009, provided that a wire transfer arrangement with Wells Fargo Bank, N.A. is
in place on or prior to June 30, 2008, and such arrangement remains in place at
all times thereafter with Wells Fargo Bank, N.A., and (iv) to the extent that an
entity is joined as a “Borrower” party hereunder pursuant to Section 7.1(d)(ii)
or otherwise, such Borrower may maintain its existing bank account(s) for a
period of two hundred seventy (270) days after such acquisition, provided that a
wire transfer arrangement with the financial institution(s) maintaining such
account(s) is in place on or prior to the ninetieth (90th) day after such
acquisition, and such arrangement remains in place at all times thereafter;
provided that each Transitional Deposit Account shall (a) be used solely for the
deposit/receipt of cash, checks and other remittances owing to the Borrowers
from time to time, and (b) be at all times, free and clear of any and all liens
claims and encumbrances (other than the security interest of the Administrative
Agent granted hereby and the rights and remedies of the financial institution
maintaining such account, but only to the extent that the exercise of such
rights and remedies by such financial institution can be based solely upon
claims for reimbursement of normal and customary fees and charges for account
maintenance and account administration). Each wire transfer arrangement
referenced above must be in form and substance reasonably satisfactory to the
Administrative Agent.

The Borrowers hereby covenant and agree that the Collateral Account, the
Transitional Deposit Accounts and the Permitted Foreign Bank Accounts shall
secure the Obligations and hereby grant, assign and transfer to or at the
direction of the Administrative Agent, for the benefit of the Lenders ratably, a
continuing security interest in all of the Borrowers’ right, title and interest
in and to the Collateral Account, the Transitional Deposit Accounts and the
Permitted Foreign Bank Accounts, whenever created or established. Subject to the
terms of this Agreement and any other Loan Document, the Administrative Agent
may apply funds in the Collateral Account, the Transitional Deposit Accounts
and/or the Permitted Foreign Bank Accounts to any of the Obligations, including,
without limitation, any principal, interest or other payment(s) not made when
due, whether arising under this Agreement and/or any other Loan Document, or any
other Obligation of the Borrowers, without regard to the origin of the deposits
in the account, the beneficial ownership of the funds therein or whether such
Obligations are owed jointly with another or severally; the order and method of
such application to be in the sole discretion of the Administrative Agent. The
Administrative Agent’s right to deduct sums due under the Loan Documents from
the Borrowers’ account(s) shall not relieve the Borrowers from their obligation
to make all payments required by the Loan Documents as and when required by the
Loan Documents, and the Administrative Agent shall not have any obligation to
make any such deductions or any liability whatsoever for any failure to do so.

ARTICLE 9

DEFAULT AND REMEDIES

9.1 Events of Default. Any one of the following events shall be considered an
“Event of Default”:

(a) if any Borrower shall fail to pay any principal, interest or other sum owing
on any of the Notes or any other Obligation when the same shall become due and
payable, whether by reason of acceleration or otherwise; or

(b) if any Borrower shall fail to pay and satisfy in full, within ten (10) days
of the rendering thereof, any judgment against any Borrower in excess of Five
Hundred Thousand and No/100 Dollars ($500,000.00), which is not, to the
reasonable satisfaction of the Administrative Agent, fully bonded, stayed,
covered by insurance or covered by appropriate reserves; or

(c) if any warranty or representation not qualified by “materiality” set forth
in this Agreement or in any other Loan Document shall be misleading or untrue in
any material respect when made or remade, or if any warranty or representation
qualified by “materiality” set forth in this Agreement or in any other Loan
Document shall be misleading or untrue in any respect when made or remade; or

(d) if there shall be non-compliance with or a breach of any of the Affirmative
Covenants contained in this Agreement (other than the financial covenants set
forth in Section 6.15 of this Agreement or any other Affirmative Covenant
specifically addressed elsewhere in this Section 9.1), and such non-compliance
or breach shall continue unremedied after fifteen (15) days written notice from
the Administrative Agent; or

 

40



--------------------------------------------------------------------------------

(e) if there shall be non-compliance with or a breach of any of the Negative
Covenants contained in this Agreement; or

(f) if there shall be non-compliance with or a breach of any of the financial
covenants set forth in Section 6.15 of this Agreement; or

(g) if a default shall occur under any of the other Loan Documents and such
default shall have continued unremedied after the expiration of any applicable
notice and/or cure period; or

(h) if (i) without the prior written consent of the Administrative Agent, any
Borrower shall be liquidated or dissolved or shall discontinue its business;
(ii) a trustee or receiver is appointed for any Borrower or for all or a
substantial part of its assets; (iii) any Borrower makes a general assignment
for the benefit of creditors; (iv) any Borrower files or is the subject of any
insolvency proceeding, petition in bankruptcy or similar proceeding (whether
such petition or proceeding shall be pursued in a court of law or equity), which
in the case of an involuntary bankruptcy, remains undismissed for sixty
(60) days; (v) any Borrower shall become insolvent or any Borrower shall at any
time fail generally to pay its debts as such debts become due; or (vi) any
governmental agency or bankruptcy court or other court of competent jurisdiction
shall assume custody or control of the whole or any part of the assets of any
Borrower; or

(i) if any Borrower’s property or assets, including, without limitation, any
deposit accounts, are levied upon, attached or subject to any other enforcement
proceeding and such levy, attachment or enforcement proceeding (i) involves
amounts in excess of Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00), and (ii) is not fully bonded or stayed; or

(j) if any Borrower shall change its registered name, state of incorporation or
state of organization (as applicable), without the prior written consent of the
Administrative Agent; or

(k) if any obligation(s) of one or more Borrowers for the payment of borrowed
money, which involves amounts, individually or in the aggregate, in excess of
One Million and No/100 Dollars ($1,000,000.00), whether now existing or
hereafter created, incurred or arising, becomes or is declared to be due and
payable prior to the expressed maturity thereof, whether such obligation is owed
to the Administrative Agent, a Lender or any other Person; or

(l) if (i) there shall be a default under any Material Contract which has had or
could reasonably be expected to have a material adverse effect on the
properties, business, profit or condition (financial or otherwise) of any
Borrower or the ability of any Borrower to perform its obligations set forth in
this Agreement or in any other Loan Document; or (ii) a cure notice issued under
any Material Contract shall remain uncured beyond (x) the expiration of the time
period available to the Borrower pursuant to such Material Contract and/or such
cure notice (as the case may be), to cure the noticed default, or (y) the date
on which the other contracting party is entitled to exercise its rights and
remedies under such Material Contract as a consequence of such default; or

(m) if (i) any Borrower is debarred or suspended from contracting with any part
of the Government; (ii) a notice of debarment or suspension shall have been
issued to any Borrower; or (iii) a notice of termination for default or the
actual termination for default of any federal Government Contract shall have
been issued to or received by any Borrower; or (iv) a Government investigation
or inquiry relating to any Borrower and involving fraud, deception, dishonesty,
willful misconduct or any allegation thereof shall have been commenced in
connection with any federal Government Contract or any Borrower’s activities; or

(n) if the Administrative Agent is not satisfied in its sole discretion with the
results of any field audit conducted pursuant to this Agreement; and/or

(o) if the Administrative Agent believes that a material adverse change shall
have occurred in the business, assets, properties, condition (financial or
otherwise) of the Borrowers, taken as a whole.

 

41



--------------------------------------------------------------------------------

9.2 Remedies. Upon the occurrence of the Event of Default set forth in
Section 9.1(h) of this Agreement, all commitments of the Lenders hereunder shall
automatically (and without further notice, demand or other action) terminate,
and all principal, accrued and unpaid interest and all other Obligations shall
automatically (and without further notice, demand or other action) become
immediately due and payable in full. Without limiting the foregoing, or any
other right or remedy of the Administrative Agent and/or the Lenders set forth
in this Agreement, upon the occurrence of any Event of Default, the
Administrative Agent, acting on behalf of the Lenders, may exercise any or all
of the following remedies:

(a) Withhold disbursement of all or any part of the Loan proceeds;

(b) Terminate the Lenders’ obligation to make further disbursements of the Loan
proceeds;

(c) Declare all principal, interest and other sums owing on the Obligations to
be immediately due and payable without demand, protest, notice of protest,
notice of default, presentment for payment or further notice of any kind;

(d) Without notice, redirect any and all of the Borrowers’ deposits to the
Collateral Account or any other account under the Administrative Agent’s or any
Lender’s exclusive control;

(e) Without notice, offset and apply against all or any part of the Obligations
then owing by any Borrower to any Lender, any and all money, credits, stocks,
bonds or other securities or property of any Borrower of any kind or nature
whatsoever on deposit with, held by or in the possession of Administrative Agent
or any Lender in any capacity whatsoever, including, without limitation, any
deposits with Administrative Agent or any Lender or any of its Affiliates, to
the credit of or for the account of any Borrower. The Administrative Agent and
the Lenders are authorized at any time to charge the Obligations against any
Borrower’s account(s), without regard to the origin of deposits to the account
or beneficial ownership of the funds. Any and all amounts obtained by the
Administrative Agent or any Lender pursuant to this subsection (e) shall be
shared by all of the Lenders ratably, in accordance with each Lender’s
Percentage; it being expressly acknowledged and agreed that each Lender, as well
as the Administrative Agent, shall be entitled to exercise the rights of set-off
provided in this subsection (e) of this Section 9.2;

(f) Exercise all rights, powers and remedies of a secured party under the UCC
and/or any other Applicable Law(s), including, without limitation, the right to
(i) require the Borrowers to assemble the Collateral (to the extent that it is
movable) and make it available to the Administrative Agent at a place to be
designated by the Administrative Agent, and (ii) enter upon any Borrower’s
premises, peaceably by the Administrative Agent’s own means or with legal
process, and take possession of, render unusable or dispose of the Collateral on
such premises; each Borrower hereby agreeing not to resist or interfere with any
such action. The Administrative Agent agrees to give the Borrowers written
notice of the time and place of any public sale of the Collateral or any part
thereof, and the time after which any private sale or any other intended
disposition of the Collateral is to be made, and such notice will be mailed,
postage prepaid, to the principal place of business of the Borrowers, at least
ten (10) days before the time of any such sale or disposition. Each Borrower
hereby authorizes and appoints the Administrative Agent and its successors and
assigns to (x) sell the Collateral, and (y) declare that each Borrower assents
to the passage of a decree by a court of proper jurisdiction for the sale of the
Collateral. Any such sale pursuant to (x) or (y) above is to be made in
accordance with the applicable provisions of the laws and rules of procedure of
the Commonwealth of Virginia or other Applicable Law; and/or

(g) Proceed to enforce such other and additional rights and remedies as the
Administrative Agent and/or Lenders may have hereunder and/or under any of the
other Loan Documents, or as may be provided by applicable law.

It is expressly understood and agreed that the Lenders and/or the Administrative
Agent may exercise their respective rights under this Agreement or under any
other Loan Document without exercising the rights or affecting the security
afforded by any other Loan Document, and it is further understood and agreed
that the Administrative Agent may (at the direction of the Required Lenders)
proceed against all or any portion of the Collateral in such order and at such
times as the Administrative Agent, in its sole discretion, sees fit; and each
Borrower hereby expressly waives, to the extent permitted by law, all benefit of
valuation, appraisement, marshaling of assets and all exemptions under the laws
of the Commonwealth of Virginia and/or any other state, district or

 

42



--------------------------------------------------------------------------------

territory of the United States. Furthermore, if any Borrower shall default in
the performance when due of any of the provisions of this Agreement, the
Administrative Agent, without notice to or demand upon the Borrowers (and
without any grace or cure period) and without waiving or releasing any of the
Obligations or any default hereunder, under the Notes or under any other Loan
Document, may (but shall be under no obligation to) perform the same for each
Borrower’s account, and any monies expended in so doing shall be chargeable to
the Borrowers with interest, at the highest rate of interest payable under
Notes, plus two percent (2%) per annum, and added to the indebtedness secured by
the Collateral.

All sums paid or advanced by the Administrative Agent (or any Lender to the
extent incurred pursuant to this Agreement) in connection with the foregoing or
otherwise in connection with the Loan, and all court costs and expenses of
collection, including without limitation, reasonable attorneys’ fees and
expenses (and fees and expenses resulting from the taking, holding or
disposition of the Collateral) incurred in connection therewith shall be paid by
the Borrowers upon demand and shall become a part of the Obligations secured by
the Collateral. The Borrowers agree to bear the expense of each lien search,
property and judgment report or other form of Collateral ownership investigation
as the Administrative Agent, in its discretion, shall deem necessary or
desirable to assure or further assure to the Lenders and/or the Administrative
Agent their respective interests in the Collateral.

ARTICLE 10

THE ADMINISTRATIVE AGENT; AGENCY

10.1 Appointment. Each Lender hereby affirms its irrevocable appointment of
Citizens Bank to act as the Administrative Agent for each such Lender pursuant
to the provisions of this Agreement and the other Loan Documents, and affirms
its irrevocable authorization given to the Administrative Agent to take such
action, and exercise such powers and perform such duties as are expressly
delegated to or required of the Administrative Agent by the terms hereof or
thereof, or are reasonably incidental thereto, including without limitation,
executing documents on behalf of the Lenders, as Administrative Agent. Citizens
Bank affirms its agreement to act as the Administrative Agent on behalf of the
Lenders on the terms and conditions set forth in this Agreement and the other
Loan Documents, subject to its right to resign as provided in Section 10.10.
Each Lender agrees that the rights and remedies granted to the Administrative
Agent under this Agreement and the other Loan Documents shall be exercised
exclusively by the Administrative Agent, and that no Lender shall have the right
individually to exercise any such right or remedy, except to the extent
expressly provided herein or therein.

10.2 General Nature of Administrative Agent’s Duties. Notwithstanding anything
to the contrary elsewhere in this Agreement or any other Loan Document:

(a) the Administrative Agent shall have no duties or responsibilities other than
those expressly set forth in this Agreement and the other Loan Documents, and no
implied duties or responsibilities on the part of the Administrative Agent shall
be read into this Agreement or any other Loan Document or shall otherwise exist;

(b) the duties and responsibilities of the Administrative Agent under this
Agreement and the other Loan Documents shall be mechanical and administrative in
nature, and the Administrative Agent shall not have a fiduciary relationship in
respect of any Lender;

(c) the Administrative Agent is and shall be solely the agent of the Lenders.
The Administrative Agent does not assume, and shall not at any time be deemed to
have, any relationship of agency or trust with or for, or any other duty or
responsibility to, any Borrower or any other Person (except only for its
relationship as agent for, its express duties and responsibilities as agent for,
and its express duties and responsibilities to, the Lenders as provided in this
Agreement and the other Loan Documents); and

(d) the Administrative Agent shall not have any obligation to take any action
hereunder or under any other Loan Document if the Administrative Agent believes
in good faith that taking such action may (i) conflict with any Applicable Laws,
or any provision of this Agreement or any other Loan Document, (ii) may require
the Administrative Agent to qualify to do business in any jurisdiction where it
is not then so qualified, or (iii) result in any liability of the Administrative
Agent or any Lender not fully covered by insurance.

 

43



--------------------------------------------------------------------------------

10.3 Exercise of Powers.

(a) The Administrative Agent shall have the authority to take any action of the
type specified in this Agreement or any other Loan Document as being within the
Administrative Agent’s rights, powers or discretion, as it determines in its
sole discretion, except as provided in subsection (b) below, and except as
provided herein or in any other Loan Document, when such action expressly
requires the direction or consent of (i) the Required Lenders, or (ii) all of
the Lenders, in either of which circumstances the Administrative Agent shall not
take such action absent such direction or consent. Any action or inaction
pursuant to such direction or consent shall be binding on all of the Lenders.

(b) The Administrative Agent shall not in any material respect (as determined by
the Administrative Agent in its reasonable, good faith discretion) amend,
modify, grant consents or waive any term or provision of this Agreement or any
other Loan Document without the consent or approval of the Required Lenders, or
declare an Event of Default, provide formal written notice of default to any
Borrower or exercise any rights or remedies against any Borrower without the
prior consent of the Required Lenders. Each Lender agrees that its decision to
consent to or reject any request by the Administrative Agent for permission to
declare an Event of Default, provide formal notice thereof to any Borrower
and/or exercise any rights or remedies arising by virtue of such default, shall
be made as soon as reasonably practicable after the Lender has received all
relevant information with respect to such request (to the extent such
information shall be readily available), but in all events within five
(5) Business Days of the receipt of such information; it being understood and
agreed that, unless otherwise provided herein, the Administrative Agent shall
exercise any and all rights and responsibilities on behalf of the Lenders in
connection with an Event of Default. Additionally, only with the consent or
approval of all of the Lenders, the Administrative Agent may (a) extend the
final maturity of the Loan or any Note, reduce the interest rate or Revolving
Facility Commitment Fee payable on or extend the time of payment for any
installment of principal, interest or fees payable in connection with the Loan,
or issue Letters of Credit (i) having an expiration date beyond the Maturity
Date, except as otherwise expressly provided in this Agreement, or (ii) causing
the aggregate outstanding amount of all such Letters of Credit issued to exceed
Five Million and No/100 Dollars ($5,000,000.00), (b) increase the Percentage of
the Commitment Amount of any Lender or increase the Commitment Amount of any
Lender, other than pursuant to Section 1.8 of this Agreement, (c) release all or
a substantial portion of the Collateral, except in accordance with the
provisions of any applicable Loan Document, (d) amend the “Required Lenders”
definition, (e) consent to the assignment or transfer by any Borrower of any of
its rights or obligations hereunder, except in accordance with the provisions of
any applicable Loan Document, (f) amend, modify or waive any of the provisions
set forth in this Section 10.3, (g) change the manner of application by the
Administrative Agent of payments made under the Loan Documents, or (h) change
the method of calculation used in connection with the computation of interest,
commissions or fees (which are payable for the ratable benefit of each Lender).
Each Lender agrees that its decision to approve or reject any request for an
amendment or waiver with respect to this Agreement shall be made in good faith
and as soon as reasonably practicable after the Lender has received all relevant
information with respect to such request.

10.4 General Exculpatory Provisions. Notwithstanding anything to the contrary
elsewhere in this Agreement or any other Loan Document:

(a) the Administrative Agent, in its capacity as Administrative Agent (but not
as a Lender), shall not be liable for any action taken or omitted to be taken by
it in a manner consistent with the terms of this Agreement or any other Loan
Document, unless caused by its own gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction;

(b) the Administrative Agent shall not be responsible for (i) the execution,
delivery, effectiveness, enforceability, genuineness, validity or adequacy of
this Agreement or any other Loan Document, (ii) any recital, representation,
warranty, document, certificate, report or statement in this Agreement or any
other Loan Document, (iii) any failure of any Borrower or any Lender to perform
any of their respective obligations under this Agreement or any other Loan
Document, (iv) the existence, validity, enforceability, perfection, recordation,
priority, adequacy or value, now or hereafter, of any lien or encumbrance or
other direct or indirect security afforded or purported to be afforded by any of
the Loan Documents, or otherwise from time to time, or (v) caring for,
protecting, insuring or paying any taxes, charges or assessments with respect to
any Collateral;

(c) the Administrative Agent shall have no obligation to ascertain, inquire or
give any notice relating to (i) the performance or observance of any of the
terms or conditions of this Agreement or any other Loan Document on the part of
any Borrower, (ii) the business, operations, condition (financial or otherwise)
or prospects of any Borrower, or (iii) except as otherwise expressly set forth
in this Agreement, the occurrence or existence of any Event of Default; and

 

44



--------------------------------------------------------------------------------

(d) the Administrative Agent shall have no obligation, either initially or on a
continuing basis, to provide any Lender with any notices, reports or information
of any nature, whether in its possession presently or hereafter, except for such
notices, reports and other information expressly required by this Agreement or
any other Loan Document to be furnished by the Administrative Agent to such
Lender.

10.5 Administration by the Administrative Agent.

(a) The Administrative Agent may rely upon any notice or other communication of
any nature (written or oral, including telephone conversations, whether or not
such notice or other communication is made in a manner permitted or required by
this Agreement or any other Loan Document) purportedly made by or on behalf of
the proper party or parties, and the Administrative Agent shall not have any
duty to verify the identity or authority of any person giving such notice or
other communication.

(b) The Administrative Agent may consult with legal counsel (including in-house
counsel for the Administrative Agent), independent public accountants and any
other experts selected by the Administrative Agent from time to time, and the
Administrative Agent shall not be liable for any action reasonably taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts.

(c) The Administrative Agent may conclusively rely upon the truth of the
statements and the correctness of the opinions expressed in any certificates or
opinions furnished to the Administrative Agent in accordance with the
requirements of this Agreement or any other Loan Document. Whenever the
Administrative Agent shall deem it necessary or desirable that a matter be
proved or established with respect to any Borrower or any Lender, such matter
may be established by a certificate of such Borrower or such Lender, as the case
may be, and the Administrative Agent may conclusively rely upon such
certificate.

(d) The Administrative Agent may fail or refuse to take any action unless it
shall be indemnified to its satisfaction from time to time against any and all
amounts, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of every kind and nature
which may be imposed on, incurred by or asserted against the Administrative
Agent by reason of taking or continuing to take any such action; provided that
no Lender shall be obligated to indemnify the Administrative Agent for any
portion of such amounts, liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements resulting solely
from the gross negligence or willful misconduct of the Administrative Agent, as
finally determined by a court of competent jurisdiction.

(e) The Administrative Agent may perform any of its duties under this Agreement
or any other Loan Document by or through agents or attorneys-in-fact. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

(f) The Administrative Agent shall not be deemed to have any knowledge or notice
of the occurrence of any Event of Default (other than a default in the payment
of regularly scheduled principal or interest), unless the Administrative Agent
has received from a Lender or a Borrower a written notice describing the Event
of Default. If the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to each Lender, unless
such notice shall have been addressed and/or issued to all of the Lenders.

(g) The Administrative Agent shall provide three (3) Business Days prior notice
to the Lenders of any field audit scheduled to be performed by the
Administrative Agent pursuant to Section 1.6 of this Agreement. The Lenders
shall be entitled to (i) receive copies of field audits performed by the
Administrative Agent, and (ii) accompany the Administrative Agent to any field
audit, provided that the Administrative Agent may, in its discretion, limit the
number of Lender representatives attending any such field audit.

10.6 Lenders Not Relying on the Administrative Agent or Other Lenders. Each
Lender acknowledges as follows:

(a) neither the Administrative Agent nor any other Lender has made any
representations or warranties to it, and no act taken hereafter by the
Administrative Agent or any other Lender shall be deemed to constitute any
representation or warranty by the Administrative Agent or such other Lender to
it;

 

45



--------------------------------------------------------------------------------

(b) it has, independently and without reliance upon the Administrative Agent or
any other Lender, and based upon such documents and information as it has deemed
appropriate, made its own credit and legal analysis and decision to enter into
this Agreement and the other Loan Documents; and

(c) it will, independently and without reliance upon the Administrative Agent or
any other Lender, and based upon such documents and information as it shall deem
appropriate at the time, make its own decisions to take or not take action under
or in connection with this Agreement and the other Loan Documents.

10.7 Indemnification. Each Lender agrees to reimburse and indemnify the
Administrative Agent, the Lead Arranger (each solely in their capacity as such)
and the Administrative Agent’s and the Lead Arranger’s respective directors,
officers, employees and agents (to the extent not reimbursed by the Borrowers,
and without limitation of the obligation of the Borrowers to do so), ratably in
accordance with each Lender’s Percentage, from and against any and all amounts,
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs and disbursements of every kind or nature (including the
reasonable fees and disbursements of counsel for the Administrative Agent or
such other Person in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not the Administrative
Agent or such other Person shall be designated a party thereto) that may at any
time be imposed on, incurred by or asserted against the Administrative Agent or
such other Person as a result of this Agreement, any other Loan Document, any
transaction from time to time contemplated hereby or thereby, or any transaction
financed in whole or in part or directly or indirectly with the proceeds of the
Loan; provided that no Lender shall be obligated to indemnify the Administrative
Agent or such other Person for any portion of such amounts, losses, liabilities,
claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs or disbursements resulting solely from the gross negligence or willful
misconduct of the Person seeking indemnity, as finally determined by a court of
competent jurisdiction.

10.8 Administrative Agent in its Individual Capacity; Administrative Agent’s
Commitment.

(a) With respect to its commitment and the Obligations owing to it, Citizens
Bank shall have the same rights and powers under this Agreement and each other
Loan Document as any other Lender, and may exercise the same as though it was
not the Administrative Agent. The terms “Lender,” “holders of Notes” and like
terms shall include Citizens Bank in its individual capacity. Citizens Bank and
its Affiliates may, without liability to account for, make loans to, accept
deposits from, acquire debt or equity interests in, act as trustee under
indentures of and engage in any other business with any Borrower and any
Affiliate of any Borrower, as though Citizens Bank was not the Administrative
Agent hereunder.

(b) The Administrative Agent hereby agrees that it shall at all times maintain,
at a minimum, a Twenty Million and No/100 Dollar ($20,000,000.00) interest in
the aggregate Commitment Amount (the “Administrative Agent’s Commitment”):

In the event the Administrative Agent fails to maintain the Administrative
Agent’s Commitment, the Administrative Agent agrees to resign as the
Administrative Agent hereunder, if requested by the Borrowers, pursuant to
Section 10.10 of this Agreement; it being expressly acknowledged and agreed that
the Borrowers shall be third party beneficiaries of the Administrative Agent’s
Commitment requirement set forth in this Section 10.8(b).

10.9 Holders of Notes. Without limiting the requirements of Section 12.11 of
this Agreement, the Administrative Agent may deem and treat any Lender which is
the payee of a Note as the owner and holder of such Note for all purposes hereof
unless and until written notice evidencing such transfer shall have been filed
with the Administrative Agent. Any authority, direction or consent of any Person
who at the time of giving such authority, direction or consent was a Lender
shall be conclusive and binding on each present and subsequent holder,
transferee or assignee of any Note or Notes payable to such Lender or issued in
exchange therefor.

10.10 Successor Administrative Agent. The Administrative Agent may resign at any
time by giving thirty (30) days prior written notice thereof to the Lenders and
Borrowers, subject to appointment of a successor Administrative Agent (and such
appointees acceptance of appointment) as below provided in this Section 10.10.
Additionally, the Administrative Agent may be removed for cause by all of the
Lenders (other than the

 

46



--------------------------------------------------------------------------------

Administrative Agent, if the Administrative Agent is then a Lender), or in the
absence of an Event of Default, the Borrowers may request the Administrative
Agent’s resignation pursuant to Section 10.8(b) hereof, if removal or
resignation, as applicable, is requested in writing (which wording must
specifically identify the “cause” for removal), and ten (10) days’ prior written
notice of removal or resignation is provided to the Administrative Agent and
Borrowers (or Lenders, if applicable). Upon any such resignation or removal, the
Administrative Agent shall, on behalf of the Lenders, immediately appoint, as
its successor, another Lender; provided that such Lender is a commercial bank or
trust company organized under the laws of the United States of America or any
State thereof and has a combined capital and surplus of at least Five Hundred
Million and No/100 Dollars ($500,000,000.00) (a “Qualifying Person”). In such
event, the Administrative Agent’s resignation or removal shall not be effective
until the successor Administrative Agent shall have accepted its appointment,
provided that if the Administrative Agent shall notify the Borrowers that no
Qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice, and the retiring
Administrative Agent, as the case may be, shall be discharged from its duties
and obligations under this Agreement. Upon the acceptance by a successor
Administrative Agent of its appointment as the Administrative Agent hereunder,
such successor Administrative Agent shall thereupon succeed to and become vested
with all of the properties, rights, powers, privileges and duties of the former
Administrative Agent, without further act, deed or conveyance. Upon the
effective date of resignation or removal of the retiring Administrative Agent
and payment of all amounts then due and payable by the Administrative Agent to
the Lenders pursuant to this Agreement, such Administrative Agent shall be
discharged from its duties under this Agreement and the other Loan Documents. If
for any reason, at any time, there is no Administrative Agent hereunder, then
during such period, the Required Lenders shall have the right to exercise the
Administrative Agent’s rights and perform its duties hereunder, except that
(i) all notices or other communications required or permitted to be given to the
Administrative Agent shall be given to each Lender, and (ii) all payments to be
made to the Administrative Agent shall be made directly to the Borrowers or the
Lender for whose account such payment is made.

10.11 Additional Agents. If the Administrative Agent shall from time to time
deem it necessary or advisable to engage other agents for its own protection in
the performance of its duties hereunder or in the interests of the Lenders, then
the Administrative Agent and Borrowers shall execute and deliver a supplemental
agreement and all other instruments and agreements necessary or advisable, in
the opinion of the Administrative Agent, to constitute another commercial bank
or trust company, or one or more other Persons approved by the Administrative
Agent, to act as co-Administrative Agent or a separate agent with respect to any
part of the Collateral, with such powers as may be provided in such supplemental
agreement, and with the power to vest in such bank, trust company or other
Person (as such co-Administrative Agent or separate agent, as the case may be),
any properties, rights, powers, privileges and duties of the Administrative
Agent under this Agreement or any other Loan Document.

10.12 Calculations. The Administrative Agent shall not be liable for any
calculation, apportionment or distribution of payments made by it in good faith.
If such calculation, apportionment or distribution is subsequently determined to
have been made in error, the sole recourse of any Lender to whom payment was due
but not made shall be to recover from the Lenders any payment in excess of the
amount to which they are determined to be entitled, with interest thereon at the
Federal Funds Rate, or, if the amount due was not paid by any Borrower, to
recover such amount from such Borrower (subject to the terms and provisions of
this Agreement), with interest thereon at the rate provided in the applicable
Note.

10.13 Funding by the Administrative Agent.

(a) Except as otherwise provided in this Agreement, the Administrative Agent
alone shall be entitled to make all advances in connection with the Loan and
shall receive all payments and other receipts relating to the Loan; it being
understood, however, that the Administrative Agent has reserved the right not to
advance any amounts to the Borrowers which the Administrative Agent has not
received from the Lenders. The Administrative Agent will notify each Lender of
the date and amount of any requested advance, and if such notification is
received by 1:00 p.m. Washington, D.C. time on any given Business Day, the
Lenders shall provide the required funds to the Administrative Agent no later
than the close of business (i) on such Business Day in the case of Base Rate
Loans and (ii) on the date specified for payments, in the case of LIBOR Rate
Loans. At any time as may be requested by the Administrative Agent or the Swing
Line Lender, the Administrative Agent and each Lender shall pay to each other
such amounts (the “Equalization Payments”) as may be necessary to cause each
Lender to own its applicable Percentage of the Loan and otherwise implement the
terms and provisions of this Agreement; it being understood that each Lender
shall be entitled to receive interest on amounts advanced by it only from the
date of such Lender’s advance of funds. The obligation of the Administrative
Agent and each Lender to

 

47



--------------------------------------------------------------------------------

make Equalization Payments shall not be affected by a bankruptcy filing by any
Borrower, the occurrence of any Event of Default or any other act, occurrence or
event whatsoever, whether the same occurs before, on or after the date on which
an Equalization Payment is required to be made. All Equalization Payments shall
be made by 5:00 p.m. Washington, D.C. time on the date such payment is required,
provided that notice of such Equalization Payment shall have been given to the
party obligated to make such payment by 1:00 p.m. Washington, D.C. time;
otherwise such Equalization Payment shall be made on the next Business Day.

(b) Unless the Administrative Agent shall have been notified in writing by any
Lender no later than the close of business on the Business Day before the
Business Day on which an advance requested by the Borrowers is to be made, that
such Lender will not make its ratable share of such advance, the Administrative
Agent may assume that such Lender will make its ratable share of the advance,
and in reliance upon such assumption the Administrative Agent may (but in no
circumstances shall be required to) make available to the Borrowers a
corresponding amount. If and to the extent that any Lender fails to make such
payment to the Administrative Agent when required, such Lender shall pay such
amount on demand (or, if such Lender fails to pay such amount on demand, the
Borrowers shall arrange for the repayment of such amount to the Administrative
Agent), together with interest for the Administrative Agent’s own account for
each day from and including the date of the Administrative Agent’s payment, to
and including the date of repayment to the Administrative Agent (before and
after judgment). Interest (a) if paid by such Lender (i) for each day from and
including the date of the Administrative Agent’s payment to and including the
second Business Day thereafter, shall accrue at the Federal Funds Rate for such
day, and (ii) for each day thereafter, shall accrue at the rate or rates per
annum payable under the Notes; and (b) if paid by the Borrowers, shall accrue at
the rate or rates per annum payable under the Notes. All payments to the
Administrative Agent under this Section shall be made to the Administrative
Agent at its office set forth in the preamble of this Agreement (or as otherwise
directed by the Administrative Agent), in dollars, in immediately available
funds, without set-off, withholding, counterclaim or other deduction of any
nature.

(c) All borrowings under this Agreement shall be incurred from the Lenders pro
rata on the basis of their respective Percentages (except to the extent advanced
(i) as a Swing Line Loan, or (ii) by the Administrative Agent on behalf of any
Lender as provided in subsection (a) or (b) above). It is understood that no
Lender shall be responsible for any other Lender’s failure to meet its
obligation to make advances hereunder, and that each Lender shall be obligated
to make advances required to be made by it hereunder regardless of the failure
of any other Lender to make its advances hereunder.

(d) Each payment and prepayment received by the Administrative Agent for the
account of the Lenders shall be distributed first to the Swing Line Lender for
application to any Swing Line Outstandings, and then to each Lender entitled to
share in such payment, ratably in accordance with each Lender’s Percentage.
Notwithstanding the provisions of Section 9.2(e) of this Agreement, any Lender
who has failed to fund its Percentage of any advance under the Loan shall not be
entitled to share in any such payment(s) until such time as the funding
deficiency caused thereby, together with interest thereon (as provided in
subsection (b) above), has been paid to the Administrative Agent in accordance
with the terms and conditions of this Agreement. Payments from the
Administrative Agent to the Lenders shall be made by wire transfer in accordance
with written instructions provided to the Administrative Agent by the Lenders
from time to time. Unless the Administrative Agent shall have received notice
from the Borrowers prior to the date on which any payment is due to the Lenders
hereunder that the Borrowers will not make such payment in full, the
Administrative Agent may assume that the Borrowers have made such payment in
full on such date and the Administrative Agent, in reliance upon such
assumption, may cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrowers shall not have made such payment in full to the Administrative Agent,
each Lender shall repay to the Administrative Agent upon its demand therefor
such amount distributed to such Lender, together with interest thereon at the
overnight Federal Funds Rate for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent.

(e) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of such
Lender’s Percentage of payments, such Lender shall forthwith purchase from the
other Lender(s) such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of the other Lender(s); provided, however, if all or any portion of
such excess payment is thereafter recovered from such purchasing Lender, such
purchase from the other Lender(s) shall be rescinded and each other Lender shall
repay to the purchasing Lender the purchase price to the extent of such
recovery, together with an amount equal to such Lender’s ratable share
(according to the proportion of (1) the amount of such Lender’s required
repayment, to (2) the total amount so

 

48



--------------------------------------------------------------------------------

recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount recovered. Each
Borrower agrees that any Lender purchasing a participation from another Lender
pursuant to this Section 10.13(e), to the fullest extent permitted by law, may
exercise all of its rights of payment with respect to such participation as
fully as if such Lender were the direct creditor of the Borrowers in the amount
of such participation.

(f) No Lender nor any Affiliate of any Lender shall collect any separate
remuneration (i.e., in addition to any remuneration paid on a pro rata basis to
all Lenders) as an inducement for such Lender entering into any waiver or
amendment to this Agreement.

10.14 Benefit of Article. The provisions of this Article 10 are solely for the
benefit of the Administrative Agent and the Lenders. Except as otherwise
expressly set forth in this Article 10, no Borrower shall have any rights under
any of the provisions of this Article 10; it being understood that the
provisions of this Article 10 are not in limitation of any right, remedy, power,
duty, obligation or liability which the Administrative Agent would have to or
against any Borrower.

10.15 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

(a) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after it becomes available, a copy of each field audit or
examination report (each a “Report” and collectively, “Reports”) prepared by or
at the request of the Administrative Agent, and the Administrative Agent shall
so furnish each Lender with such Reports;

(b) expressly agrees and acknowledges that the Administrative Agent does not
(i) make any representation or warranty as to the accuracy of any Report, and
(ii) shall not be liable for any information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or other party performing
any audit or examination will inspect only specific information regarding the
Borrowers and will rely significantly upon the Borrowers’ books and records, as
well as on representations of the Borrowers’ personnel;

(d) agrees to keep all Reports and other material, non-public information
regarding the Borrowers and their operations, assets, and existing and
contemplated business plans in a confidential manner; and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or fail to take or any conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to the
Borrowers, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of the Borrowers; and (ii) to pay and
protect, and indemnify, defend and hold the Administrative Agent, and any such
other Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including, attorneys
fees and costs) incurred by the Administrative Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender; provided
that no Lender shall be obligated to indemnify the Administrative Agent or such
other Person for any portion of such amounts, losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements resulting solely from the gross negligence or willful misconduct
of the Person seeking indemnity, as finally determined by a court of competent
jurisdiction.

In addition to the foregoing: (x) any Lender may from time to time request of
the Administrative Agent in writing that the Administrative Agent provide to
such Lender a copy of any report or document provided by the Borrowers to the
Administrative Agent that has not been contemporaneously provided by the
Borrowers to such Lender, and, upon receipt of such request, the Administrative
Agent promptly shall provide a copy of same to such Lender, it being understood
and agreed that the items required to be delivered pursuant to Sections 6.3(a)
and 6.3(b) shall be posted to Intralinks upon receipt by the Administrative
Agent; and (y) to the extent that the Administrative Agent is entitled, under
any provision of the Loan Documents, to request additional reports or
information from the

 

49



--------------------------------------------------------------------------------

Borrowers, any Lender may, from time to time, reasonably request the
Administrative Agent to exercise such right as specified in such Lender’s notice
to the Administrative Agent, whereupon the Administrative Agent promptly shall
request of the Borrowers the additional reports or information reasonably
specified by such Lender, and, upon receipt thereof from the Borrowers, the
Administrative Agent promptly shall provide a copy of same to such Lender.

ARTICLE 11

CERTAIN ADDITIONAL RIGHTS AND

OBLIGATIONS REGARDING THE COLLATERAL

11.1 Power of Attorney. Each Borrower hereby reaffirms its irrevocable
appointment of the Administrative Agent, as its agent and attorney-in-fact, with
power of substitution, having full power and authority, in its own name, in the
name of any Lender(s), in the name of any Borrower or otherwise (but at the cost
and expense of the Borrowers and without notice to any Borrower), to (i) upon an
Event of Default, notify Account Debtors obligated on any of the Receivables to
make payments thereon directly to the lockbox referenced in Section 11.2 of this
Agreement, and to take control of the cash and non-cash proceeds of any such
Receivables, which right the Administrative Agent may exercise at any time
whether or not an Event of Default shall have occurred and be continuing
hereunder or was theretofore making collections thereon; (ii) upon an Event of
Default, compromise, extend or renew any of the Collateral constituting
Receivables or deal with any of the Collateral as the Administrative Agent may
deem advisable; (iii) upon an Event of Default, release its interest in, make
exchanges or substitutions for and/or surrender, all or any part of any
Borrower’s interest in all or any part of the Collateral; (iv) upon an Event of
Default, remove from any Borrower’s place(s) of business all books, records,
ledger sheets, correspondence, invoices and documents relating to or evidencing
any of the Collateral, or without cost or expense to the Administrative Agent,
make such use of any Borrower’s place(s) of business as may be reasonably
necessary to administer, control and/or collect the Collateral; (v) upon an
Event of Default, repair, alter or supply goods, if any, necessary to fulfill in
whole or in part the purchase order of any Account Debtor; (vi) demand, collect
receipt for and upon an Event of Default, and give renewals, extensions,
discharges and releases of all or any part of the Collateral; (vii) upon an
Event of Default, institute and prosecute legal and equitable proceedings to
enforce collection of, or realize upon, all or any part of the Collateral;
(viii) upon an Event of Default, settle, renew, extend, compromise, compound,
exchange or adjust claims with respect to all or any part of the Collateral or
any legal proceedings brought with respect thereto; and (ix) upon an Event of
Default, receive and open all mail addressed to any Borrower (other than mail
sent to the Lockbox which may be received and opened in the ordinary course of
Lockbox procedures irrespective of whether any Event of Default has occurred),
and if an Event of Default exists hereunder, notify the Post Office authorities
to change the address for the delivery of mail to any Borrower to such address
as the Administrative Agent may designate; it being understood that the rights
granted to the Administrative Agent in this clause (ix), which are operative on
the occurrence of an Event of Default, shall not in any way limit or impair the
other rights provided to the Administrative Agent and/or Lenders in this
Agreement or any other Loan Document, including, without limitation, their
rights with respect to the Collateral Account and the below-referenced lockbox.
Furthermore, each Borrower hereby reaffirms its irrevocable appointment of the
Administrative Agent, as its agent and attorney-in-fact, with power of
substitution, having full power and authority, in its own name, in the name of
any Lender(s), in the name of any Borrower or otherwise (but at the cost and
expense of the Borrowers and without notice to any Borrower) and regardless of
whether an Event of Default has occurred or any act, event or condition which
with notice or the lapse of time, or both, would constitute an Event of Default
has occurred, to (a) file financing statements and continuation statements
covering the Collateral and execute the same on behalf of any Borrower;
(b) charge against any banking account of any Borrower any item of payment
credited to any Borrower’s account which is dishonored by the drawee or maker
thereof; and/or (iii) endorse the name of any Borrower upon any items of payment
relating to the Collateral or upon any proof of claim in bankruptcy against any
Account Debtor.

11.2 Lockbox. Each Borrower hereby authorizes the Administrative Agent to
receive and collect any amount or amounts due or to become due on account of any
Receivables and, at its discretion, to apply the same to the repayment of the
Notes, and each Borrower represents, warrants, acknowledges and agrees that,
except where a Permitted Foreign Bank Account is being used, it has established
and shall continually maintain on terms and conditions satisfactory to the
Administrative Agent in all respects, one or more lockboxes (and, if required by
the Administrative Agent, one or more blocked accounts) for the collection of
Receivables. Except as otherwise may be approved by the Administrative Agent in
writing, any checks or other remittances received by any Borrower in payment of
the Receivables shall be held in trust by each Borrower for the Administrative
Agent and the Lenders.

 

50



--------------------------------------------------------------------------------

Lockbox    Account ICF Consulting Group    ICF Consulting Group, Inc. P.O. Box
7777 – W510501    Fairfax, Virginia Philadelphia, Pennsylvania 19175-0501   
Account No. 6203219502    Citizens Bank    Attn: ACH Department ROP-440    1
Citizens Drive    Riverside, Rhode Island 02915    ABA No. 036076150

11.3 Other Agreements. Except as may otherwise be expressly permitted by the
terms of this Agreement, and without limiting any other restrictions or
provisions of this Agreement, each Borrower will (i) on demand, subject to any
confidentiality and secrecy requirements imposed by any Government agency, make
available in form reasonably acceptable to the Administrative Agent, shipping
documents and delivery receipts evidencing the shipment of goods which gave rise
to the sale or lease of inventory or of an account, contract right or chattel
paper, completion certificates or other proof of the satisfactory performance of
services which gave rise to the sale or lease of inventory or of an account,
contract right or chattel paper, and each Borrower’s copy of any written
contract or order from which a sale or lease of inventory, an account, contract
right or chattel paper arose; and (ii) when requested, advise the Administrative
Agent when an Account Debtor returns or refuses to retain any goods, the sale or
lease of which gave rise to an account, contract right or chattel paper, and of
any delay in delivery or performance, or claims made in regard to any sale or
lease of inventory, account, contract right or chattel paper. Upon reasonable
notice, all such records will be available for examination by authorized agents
of the Administrative Agent.

It is expressly understood and agreed, however, that the Administrative Agent
shall not be required or obligated in any manner to make any inquiries as to the
nature or sufficiency of any payment received by it or to present or file any
claims or take any other action to collect or enforce a payment of any amounts
which may have been assigned to the Administrative Agent or to which the
Administrative Agent or the Lenders may be entitled hereunder at any time or
times.

ARTICLE 12

MISCELLANEOUS

12.1 Remedies Cumulative. Each right, power and remedy of the Administrative
Agent or Lenders provided for in this Agreement or in any other Loan Document or
now or hereafter existing at law or in equity, by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Agreement or in any other Loan Document, or now
or hereafter existing at law or in equity, by statute or otherwise, and the
exercise or beginning of the exercise by the Administrative Agent or any Lender
of any one or more of such rights, powers or remedies shall not preclude the
simultaneous or later exercise by the Administrative Agent or any such Lender of
any or all such other rights, powers or remedies.

12.2 Waiver. Time is of the essence of this Agreement. No failure or delay by
the Administrative Agent to insist upon the strict performance of any term,
condition, covenant or agreement set forth in this Agreement or any other Loan
Document, or to exercise any right, power or remedy consequent upon a breach
thereof, shall constitute a waiver of such term, condition, covenant or
agreement or of any such breach, or preclude the Administrative Agent or any
Lender from exercising any such right, power or remedy at any later time or
times. By accepting payment after the due date of any of the Obligations,
neither the Lenders nor the Administrative Agent shall be deemed to have waived
either the right to require prompt payment when due of all other Obligations, or
the right to declare a default for failure to make payment of any such other
Obligations.

12.3 Notices. Notices to either party shall be in writing and shall be delivered
personally or by first-class mail or nationally-recognized overnight delivery
service addressed to the parties at the addresses set forth below or otherwise
designated in writing:

 

If to the Borrowers:

  ICF Consulting Group, Inc.   9300 Lee Highway   Fairfax, Virginia 22031  
Attention:   Mr. Alan Stewart   Fax:   (703) 934-3675   Email:  
AStewart@icfi.com     and   Attention:   Mr. Terrance McGovern   Fax:   (703)
218-2547   Email:   tmcgovern@icfconsulting.com

 

51



--------------------------------------------------------------------------------

with a copy of all notices to the Borrowers to:

  Squire, Sanders & Dempsey L.L.P.   14th Floor, 8000 Towers Crescent Drive
Tysons Corner, Virginia 22182-2700   Attention:   Kirk D. Beckhorn, Esq.   Fax:
  (703) 720-7801   Email:   KBeckhorn@ssd.com

If to the Lenders:

  To the address provided to the Borrowers and/or the Administrative Agent in
writing

If to the Administrative Agent:

  Citizens Bank of Pennsylvania  

8521 Leesburg Pike

Suite 405

Vienna, Virginia 22182

  Attention:   Ms. Leslie Grizzard   Fax:   (703) 610-6070   Email:  
Leslie.Grizzard@Citizensbank.com

with a copy of all notices to any Lender or the Administrative Agent to:

  Dickstein Shapiro LLP  

1825 Eye Street, N.W.

Washington, D.C. 20006

  Attention:   Matthew S. Bergman, Esq.   Fax:   (202) 420-2201   Email:  
bergmanm@dicksteinshapiro.com

Any notice or other communication hereunder will be deemed given and effective
(i) when actually received, in the case of hand delivery or nationally
recognized overnight delivery service, (ii) three (3) Business days after such
notice or communication is deposited in the United States mail or with such
courier, in the case of first class mail or overnight delivery, or (iii) when
completely sent and received, as evidenced by a transmission report from
sender’s facsimile machine, in the case of facsimile transmission.

Notices and other communications hereunder may also be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to the Administrative Agent pursuant to
Articles 1 or 2 of this Agreement. The Administrative Agent, the Lenders or the
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. The parties acknowledge and
agree that no notice of the occurrence of a default or Event of Default shall be
sent by e-mail.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail (“e-mail”) address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent (and
received, if the acknowledgment contemplated above has been obtained) at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

52



--------------------------------------------------------------------------------

12.4 Entire Agreement. This Agreement and the other Loan Documents constitute
the entire agreement of the parties with respect to the Loan and supersede all
prior agreements and understandings; it being expressly understood and agreed
that this Agreement is a complete amendment and restatement of the Existing Loan
Agreement, the terms and conditions of which have been superseded and replaced
in their entirety by the terms and provisions of this Agreement. The parties
hereto agree that this Agreement is given as a continuation, modification and
extension of the Existing Loan Agreement and shall not constitute a novation of
the Existing Loan Agreement. This Agreement and the other Loan Documents shall
continue in full force and effect for so long as the Borrowers shall be indebted
hereunder or under the Notes, and thereafter until the Lenders shall have
actually received written notice of the termination hereof from the Borrowers
and all Obligations incurred or contracted before receipt of such notice shall
have been fully paid.

12.5 Relationship of the Parties. This Agreement provides for the extension of
financial accommodations by each Lender, in its capacity as lender, to the
Borrowers, in their capacity as borrowers, and for the payment of interest and
repayment of the Obligations by the Borrowers. Certain provisions herein, such
as those relating to compliance with the financial covenants, delivery to the
Administrative Agent of financial statements, and compliance with other
affirmative and negative covenants are for the benefit of the Administrative
Agent and the Lenders to protect the Administrative Agent’s and the Lenders’
interests in assuring repayment of the Obligations. Nothing contained in this
Agreement shall be construed as permitting or obligating the Lenders or
Administrative Agent to act as a financial or business advisor or consultant to
any Borrower, as permitting or obligating the Lenders or Administrative Agent to
control any Borrower or to conduct any Borrower’s operations, as creating any
fiduciary obligation on the part of any Lender or the Administrative Agent to
any Borrower, or as creating any joint venture, agency or other relationship
between the parties other than as explicitly and specifically stated in this
Agreement. Each Borrower acknowledges that it has had the opportunity to obtain
the advice of experienced counsel of its own choosing in connection with the
negotiation and execution of this Agreement and to obtain the advice of such
counsel with respect to all matters contained herein, including, without
limitation, the provision in this Agreement for waiver of trial by jury. Each
Borrower further acknowledges that it is experienced with respect to financial
and credit matters and has made its own independent decision to request the
Obligations and execute and deliver this Agreement.

12.6 Waiver of Jury Trial and Certain Damages. Each Borrower, the Administrative
Agent and each Lender hereby (a) covenants and agrees not to elect a trial by
jury of any issue triable by a jury, and (b) waives any right to trial by jury
and any right to claim consequential, punitive, incidental or special damages
fully to the extent that any such right shall now or hereafter exist. This
waiver of right to trial by jury and right to claim consequential, punitive,
incidental or special damages is separately given by each Borrower, the
Administrative Agent and each Lender, knowingly and voluntarily, and this waiver
is intended to encompass individually each instance and each issue as to which
the right to a jury trial or the right to claim consequential, punitive,
incidental or special damages would otherwise accrue. The Borrowers, the
Administrative Agent and the Lenders are hereby authorized and requested to
submit this Agreement to any court having jurisdiction over the subject matter
and the parties hereto, so as to serve as conclusive evidence of each herein
contained waiver of the right to jury trial and right to claim consequential,
punitive, incidental or special damages. Further, each Borrower hereby certifies
that no representative or agent of the Administrative Agent or any Lender
(including the Administrative Agent’s counsel) has represented, expressly or
otherwise, to the undersigned that the Administrative Agent or Lenders will not
seek to enforce this provision waiving the right to a trial by jury or any right
to claim consequential, punitive, incidental or special damages.

12.7 Submission to Jurisdiction; Service of Process; Venue. Any judicial
proceeding brought against any Borrower with respect to this Agreement or any
other Loan Document may be brought in any court of competent jurisdiction in the
Commonwealth of Virginia, and by execution and delivery of this Agreement, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid court, and
irrevocably agrees to be bound by any judgment rendered by such court in
connection with this Agreement. Each Borrower irrevocably designates and
appoints the General Counsel of the Primary Operating Company, whose address is
c/o ICF Consulting Group, Inc., 9300 Lee Highway, Fairfax, Virginia 22031, as
its agent to receive on its behalf service of all process in any such proceeding
in any court in the Commonwealth of Virginia, such service being hereby
acknowledged by each Borrower to be effective and binding on it in every
respect. A copy of any such process so served shall be mailed by registered or
certified mail to the Borrowers at the address to which notices are to be
addressed in accordance with this Agreement, except that any failure to mail
such copy shall not affect the validity of service of process. The Borrowers
shall at all times maintain an agent for service of process pursuant to this
provision. If any Borrower fails to appoint such an agent, or if such agent
refuses to accept service, such Borrower hereby agrees that service upon it by
mail shall constitute sufficient

 

53



--------------------------------------------------------------------------------

notice. Nothing herein shall affect the right to serve process in any other
manner permitted by law or shall limit the right of the Administrative Agent or
the Lenders to bring proceedings against any Borrower in the courts of any other
jurisdiction.

12.8 Changes in Capital Requirements. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority affects or would affect the amount of capital required or
expected to be maintained by the Administrative Agent or any Lender, or person
controlling the Administrative Agent or any Lender, and the Administrative Agent
determines (in its sole and absolute discretion) that the rate of return on its,
the Lender’s or such controlling person’s capital as a consequence of its
commitments or the loans made by the Administrative Agent or such Lender is
reduced to a level below that which the Administrative Agent, such Lender or
such controlling person could have achieved but for the occurrence of any such
circumstance, then, in any such case upon notice from time to time by the
Administrative Agent to the Borrowers, the Borrowers shall immediately pay
directly to the Administrative Agent, for its own account or for the account of
such Lender (as the case may be), additional amounts sufficient to compensate
the Administrative Agent, such Lender or such controlling person for such
reduction in rate of return. A statement of the Administrative Agent as to any
such additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
the Borrowers. In determining such amount, the Administrative Agent may use any
method of averaging and attribution that it (in its sole and absolute
discretion) shall deem applicable.

12.9 Other Agents, Arrangers, Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent”, “documentation agent”, “co-agent”, “book manager”, “book
running manager”, “lead manager”, “arranger”, “lead arranger” or “co-arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.

12.10 Modification and Waiver. Subject to Section 10.3 hereof, neither this
Agreement nor any term, condition, covenant or agreement hereof may be changed,
waived, discharged or terminated orally, but that may be accomplished only by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

12.11 Transferability.

(a) No Borrower shall assign any of its rights, interests or Obligations under
this Agreement or any other Loan Document.

(b) No Lender shall assign its interests under this Agreement or any other Loan
Document to any Person, without the prior written consent of both the
Administrative Agent and the Borrowers; provided that (i) the Borrowers’ consent
shall not be required for assignments from one Lender to another Lender or to
its affiliates or at any time during which an Event of Default shall have
occurred and be continuing; and (ii) the Borrowers’ consent shall not be
unreasonably withheld or delayed. Subject to obtaining such consent (as
required), any Lender may assign its interest, in the ordinary course of its
commercial banking business, at any time under this Agreement and the other Loan
Documents, provided that (a) the purchaser of any such interest is an Eligible
Assignee whose total assets exceed Five Hundred Million and No/100 Dollars
($500,000,000.00); (b) prior written notice of such sale or assignment, which
notice must identify the name, address and contact person of the Eligible
Assignee, shall have been issued by such transferring Lender to the
Administrative Agent and the Borrowers; (c) the dollar equivalent of the
Percentage of the transferring Lender being assigned equals or exceeds Five
Million and No/100 Dollars ($5,000,000.00); (d) the Administrative Agent shall
have received a duly executed Assignment and Acceptance Agreement, in the form
attached as Exhibit 8 hereto; and (e) if the proposed assignee of the
transferring Lender is not an Affiliate of the transferring Lender or another
Lender hereunder, an assignment fee in the amount of Three Thousand Five Hundred
and No/100 Dollars ($3,500.00) shall have been paid to the Administrative Agent
to reimburse the Administrative Agent for costs and expenses incurred in
connection with the assignment.

 

54



--------------------------------------------------------------------------------

(c) Subject to the acceptance and recording thereof by the Administrative Agent,
from and after the effective date specified in each Assignment and Acceptance
Agreement, the Eligible Assignee thereunder shall be a party to this Agreement
and shall, to the extent of the interest assigned by such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 12.8, 12.19 and
Exhibit 3 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, and the surrender by the
assigning Lender of its Note, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this clause
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause
(e) below.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a copy of each Assignment and Acceptance Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and their Percentage of, and principal amounts (and related
interest amounts) of the Loans, participations under Letters of Credit and other
amounts due hereunder, or owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding any notice to the contrary. The Register shall be
available for inspection by any Lender (with respect to any entry relating to
such Lender’s Loans or Commitments) or the Borrowers at any reasonable time and
from time to time upon reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Percentage of the Loans (including such Lender’s participations
in the Letters of Credit and/or Swing Line Loans) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents.

(f) A Participant shall not be entitled to receive any greater payment hereunder
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent (such
consent not to be unreasonably withheld or delayed).

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Record Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

55



--------------------------------------------------------------------------------

12.12 Governing Law; Binding Effect. This Agreement shall be governed by the
laws of the Commonwealth of Virginia (without regard to conflict of laws
principles) and be binding upon each Borrower and inure to the benefit of the
parties hereto and their respective successors and assigns.

12.13 Gender; Number. As used herein, the singular number shall include the
plural, the plural the singular and the use of the masculine, feminine or neuter
gender shall include all genders, as the context may require.

12.14 Joint and Several Liability. Each Borrower shall be jointly and severally
liable for the payment and performance of all obligations and liabilities
hereunder.

12.15 Materiality. Unless the context clearly indicates to the contrary,
determinations regarding the materiality of any act, event, condition or
circumstance shall be in the reasonable judgment of the Administrative Agent.

12.16 Reliance on the Administrative Agent. Each Borrower shall be entitled to
assume that any and all consents, approvals or notices issued or granted by the
Administrative Agent pursuant to the terms and provisions of this Agreement
were, to the extent necessary, authorized by the Required Lenders or all of the
Lenders, as applicable.

12.17 The Patriot Act. The Administrative Agent and the Lenders hereby notify
the Borrowers that pursuant to the requirements of the Patriot Act, they are
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrowers in accordance with the Patriot Act.

12.18 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one and the same document.
Each party hereto hereby agrees to be bound by its facsimile or PDF signature.

12.19 Taxes. All payments by the Borrowers of principal of, and interest on, the
Loans and all other amounts payable hereunder shall be made free and clear of
and without deduction for any present or future income, excise, stamp or
franchise taxes and other taxes, fees, duties, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding franchise
taxes and taxes imposed on or measured by the Administrative Agent’s and/or any
Lender’s net income or receipts (such non-excluded items being called “Taxes”).
In the event that any withholding or deduction from any payment to be made by
the Borrowers hereunder is required in respect of any Taxes pursuant to any
applicable law, rule or regulation, then the Borrowers will:

(A) pay directly to the relevant authority the full amount required to be so
withheld or deducted;

(B) promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and

(C) pay to the Administrative Agent, for its own account or for the account of
such Lender (as the case may be), such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Administrative
Agent, for its own account or for the account of such Lender (as the case may
be), will equal the full amount the Administrative Agent or such Lender (as
applicable) would have received had no such withholding or deduction been
required.

Moreover, if any Taxes are directly asserted against the Administrative Agent or
any Lender with respect to any payment received by the Administrative Agent or
any Lender hereunder, the Administrative Agent or such Lender may pay such Taxes
and the Borrowers will promptly pay such additional amount (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by the Administrative Agent or such Lender (as the case may be) after
the payment of such Taxes (including any Taxes on such additional amount) shall
equal the amount the Administrative Agent or such Lender (as the case may be)
would have received had not such Taxes been asserted.

 

56



--------------------------------------------------------------------------------

If the Borrowers fail to pay any Taxes when due to the appropriate taxing
authority or fail to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrowers shall indemnify the
Administrative Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

[Remainder of Page Intentionally Left Blank]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed, sealed and delivered as of
the date and year first above written.

 

      BORROWERS: ATTEST:     ICF INTERNATIONAL, INC., [Corporate Seal]     a
Delaware corporation By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer
ATTEST:     ICF CONSULTING GROUP, INC., [Corporate Seal]     a Delaware
corporation By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance McGovern       Title:   Treasurer
WITNESS:     ICF CONSULTING LIMITED,       a private limited company organized
under the laws of England and Wales By:  

/s/ Susan Wolf

    By:  

/s/ Alan Stewart

Name:   Susan Wolf     Name:   Alan Stewart       Title:   CFO WITNESS:     ICF
CONSULTING PTY LTD,       an Australian corporation By:  

/s/ Susan Wolf

    By:  

/s/ Alan Stewart

Name:   Susan Wolf     Name:   Alan Stewart       Title:   CFO WITNESS:    
ICF/EKO, a Russian corporation By:  

/s/ Philip E. Mihlmester

    By:  

/s/ Kenneth B. Kolsky

Name:   Philip E. Mihlmester     Name:   Kenneth B. Kolsky       Title:  
Director

 

58



--------------------------------------------------------------------------------

        ICF CONSULTORIA DO BRASIL LTDA.,         a Brazilian limited liability
company         By:  

ICF CONSULTING GROUP, INC.,

a Delaware corporation

By:  

/s/ Judith B. Kassel

          By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel           Name:   Terrance McGovern Title:   General
Counsel           Title:   Treasurer         By:   ICF CONSULTING SERVICES,
L.L.C.,             a Delaware limited liability company By:  

/s/ Judith B. Kassel

          By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel           Name:   Terrance McGovern Title:   General
Counsel           Title:   Treasurer

 

59



--------------------------------------------------------------------------------

            COMMENTWORKS.COM COMPANY, L.L.C.       ICF INCORPORATED, L.L.C.    
  ICF INFORMATION TECHNOLOGY, L.L.C.       ICF RESOURCES, L.L.C.       SYSTEMS
APPLICATIONS INTERNATIONAL, L.L.C.       ICF ASSOCIATES, L.L.C.       ICF
SERVICES COMPANY, L.L.C.       ICF CONSULTING SERVICES, L.L.C.       ICF
EMERGENCY MANAGEMENT SERVICES, LLC       ICF CONSULTING CANADA, INC.      
SYNERGY, INC.       ICF PROGRAM SERVICES, L.L.C.       CALIBER ASSOCIATES, INC.
      ADVANCED PERFORMANCE CONSULTING GROUP, INC.       ENERGY AND ENVIRONMENTAL
ANALYSIS, INCORPORATED       Z-TECH CORPORATION       SIMAT, HELLIESEN &
EICHNER, INC.       SH&E LIMITED       KURTH & CO., INC.       THE CENTER FOR
AIRPORT MANAGEMENT LLC       JONES & STOKES ASSOCIATES, INC. Attest/Witness:    
    By:  

/s/ Judith B. Kassel

      By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel       Name:   Terrance McGovern             Title:  
CFO

 

60



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania state chartered bank, as
Administrative Agent, Swing Line Lender and Lender, on behalf of itself and the
other Lender parties to this Agreement pursuant to an Authorization

By:

 

/s/ Mark Latterner

Name:

  Mark Latterner

Title:

  SVP

 

61